                                               United States Bankruptcy Court
                                               Middle District of Tennessee
In re:                                                                                                     Case No. 19-01971-RSM
Capstone Pediatrics, PLLC                                                                                  Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0650-3                  User: bmp2450                      Page 1 of 1                          Date Rcvd: Jul 20, 2020
                                      Form ID: pdf001                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 22, 2020.
db             +Capstone Pediatrics, PLLC,   1420 Donelson Pike Suite B17,   Nashville, TN 37217-3015

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 22, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 20, 2020 at the address(es) listed below:
              BRUCE ANTHONY SAUNDERS    on behalf of Interested Party    Cigna Healthcare of Tennessee, Inc.
               tsaunders@wyattfirm.com
              BRUCE ANTHONY SAUNDERS    on behalf of Interested Party    Connecticut General Life Insurance
               Company tsaunders@wyattfirm.com
              BRUCE ANTHONY SAUNDERS    on behalf of Interested Party    HealthSpring Life and Health Insurance
               Company, Inc. tsaunders@wyattfirm.com
              DALTON M MOUNGER    on behalf of Creditor    A-Z Office Resource, Inc. dmounger@dmounger.com
              DANIEL HAYS PURYEAR    on behalf of Creditor    Newtek Small Business Finance, LLC
               dpuryear@puryearlawgroup.com, paralegalgroup@puryearlawgroup.com
              DANIEL HAYS PURYEAR    on behalf of Creditor    CDS Business Services, Inc. d/b/a Newtek Business
               Credit dpuryear@puryearlawgroup.com, paralegalgroup@puryearlawgroup.com
              DAVID W HOUSTON, IV    on behalf of Debtor    Capstone Pediatrics, PLLC dhouston@burr.com,
               mmayes@burr.com
              EMILY CAMPBELL TAUBE    on behalf of Debtor    Capstone Pediatrics, PLLC etaube@burr.com,
               mmayes@burr.com;sstarr@burr.com
              GREGORY S REYNOLDS    on behalf of Creditor    SNH Medical Office Properties Trust
               greynolds@rwjplc.com, kbarger@rwjplc.com;lnelson@rwjplc.com
              JOSHUA L BURGENER    on behalf of Creditor    ARHC GMCLKTN01, LLC jburgener@dickinsonwright.com,
               dsolis@dickinsonwright.com;ppardee@dickinsonwright.com
              MATTHEW RYAN GASKE    on behalf of Creditor    TN Dept of Revenue matthew.gaske@ag.tn.gov
              MEGAN REED SELIBER    on behalf of U.S. Trustee    US TRUSTEE megan.seliber@usdoj.gov
              MICHAEL G ABELOW    on behalf of Creditor    SL Airpark, LLC mabelow@srvhlaw.com,
               sdossey@srvhlaw.com
              MICHAEL G ABELOW    on behalf of Creditor    UnitedHealthcare Insurance Company mabelow@srvhlaw.com,
               sdossey@srvhlaw.com
              MICHAEL G ABELOW    on behalf of Creditor    SL Airpark II, LLC mabelow@srvhlaw.com,
               sdossey@srvhlaw.com
              MILTON S. MCGEE, III    on behalf of Creditor    SNH Medical Office Properties Trust
               tmcgee@rwjplc.com, dgibby@rwjplc.com
              NATALIE M. COX    on behalf of U.S. Trustee    US TRUSTEE natalie.cox@usdoj.gov
              R BURKE KEATY, II    on behalf of Creditor LaVon House bkeaty@forthepeople.com,
               jkeaty@forthepeople.com;anosal@forthepeople.com
              RYAN K COCHRAN    on behalf of Creditor    Four Plus Corporation ryan.cochran@wallerlaw.com,
               chris.cronk@wallerlaw.com;Deborah.liles@wallerlaw.com
              SEAN CHARLES KIRK    on behalf of Creditor    Fairway-Galt, LLC skirk@bonelaw.com
              THOMAS WORMOUTH SHUMATE, IV    on behalf of Creditor    Meridian Law, PLLC
               tom.shumate@meridianlawpllc.com
              US TRUSTEE    ustpregion08.na.ecf@usdoj.gov
              WARD W BENSON    on behalf of Creditor    United States of America on behalf of the Internal
               Revenue Service ward.w.benson@usdoj.gov, Eastern.Taxcivil@usdoj.gov;james.j.wilkinson@usdoj.gov
              WILLIAM L NORTON, III    on behalf of Creditor    Athenahealth bnorton@babc.com
                                                                                              TOTAL: 24
            Case 3:19-bk-01971             Doc 257 Filed 07/22/20 Entered 07/22/20 23:54:32                                Desc
                                         Imaged Certificate of Notice Page 1 of 83
         Dated: 7/20/2020




                       ,1 7+( 81,7(' 67$7(6 %$1.5837&< &2857
                        )25 7+( 0,''/( ',675,&7 2) 7(11(66((
                                  1$6+9,//( ',9,6,21

 ,Q UH
                                                    &DVH 1R       EN
 &$36721( 3(',$75,&6 3//&                           &KDSWHU
                                                    -XGJH 5DQGDO 6 0DVKEXUQ
             'HEWRU

          25'(5 , $33529,1* 7+( 6$/( 2) &(57$,1 2) 7+(
        '(%7256¶ $66(76 )5(( $1' &/($5 2) $// /,(16 &/$,06
   (1&80%5$1&(6 $1' ,17(5(676 ,, $87+25,=,1* 7+( $668037,21
       $1' $66,*10(17 2) &(57$,1 (;(&8725< &2175$&76 $1'
    81(;3,5(' /($6(6 ,,, (;7(1',1* 3267 3(7,7,21 35,0,1* /,(1
    '(7(50,1,1* &/$,0 $1' /,(1 35,25,7< ,1 6$/( 352&(('6 $1'
    ',5(&7,1* ',6%856(0(17 2) 6$/( 352&(('6 $1' ,9 *5$17,1*
                          5(/$7(' 5(/,()
             8SRQ FRQVLGHUDWLRQ RI Debtors’ EXPEDITED MOTION FOR ENTRY OF AN ORDER (I)

 APPROVING BIDDING PROCEDURES FOR THE SALE OF THE DEBTOR'S ASSETS, (II)

 SCHEDULING BID DEADLINES, AN AUCTION AND SALE, (III) APPROVING THE FORM

 AND MANNER OF NOTICE THEREOF, (IV) APPROVING CONTRACT ASSUMPTION AND

 ASSIGNMENT PROCEDURES, (V) EXTENDING POST-PETITION LIEN, DETERMINING

 CLAIM AND LIEN PRIORITY IN SALE PROCEEDS, AND DIRECTING DISBURSEMENT OF

 SALE PROCEEDS AND (VI) GRANTING RELATED RELIEF 'NW 1R                             WKH³0RWLRQ´

 IRU HQWU\ RI DQ RUGHU WKLV ³2UGHU´ L DSSURYLQJ WKH 6DOH RI VXEVWDQWLDOO\ DOO RI WKH 'HEWRU¶V DV

 GHILQHG EHORZ $VVHWV DV GHILQHG EHORZ IUHH DQG FOHDU RI DOO OLHQV FODLPV HQFXPEUDQFHV DQG

 RWKHU LQWHUHVWV FROOHFWLYHO\ ³(QFXPEUDQFHV´ WR WKH IXOOHVW H[WHQW DOORZDEOH XQGHU VHFWLRQ    I

 RI WKH %DQNUXSWF\ &RGH H[FHSW DV H[SUHVVO\ VHW IRUWK LQ WKH $VVHW 3XUFKDVH $JUHHPHQW        LL



         Y




Case 3:19-bk-01971        Doc 257 Filed 07/22/20 Entered 07/22/20 23:54:32               Desc
                        Imaged Certificate of Notice Page 2 of 83
 DXWKRUL]LQJ WKH DVVXPSWLRQ DQG DVVLJQPHQW RI FHUWDLQ H[HFXWRU\ FRQWUDFWV DQG XQH[SLUHG OHDVHV

 SXUVXDQW WR VHFWLRQ      RI WKH %DQNUXSWF\ &RGH DQG LLL JUDQWLQJ UHODWHG UHOLHI DQG WKH &RXUW

 KDYLQJ IRXQG WKDW LW KDV MXULVGLFWLRQ RYHU WKLV PDWWHU SXUVXDQW WR   8 6 & ††       DQG        DQG

 WKH &RXUW KDYLQJ IRXQG WKDW WKLV LV D FRUH SURFHHGLQJ SXUVXDQW WR     86& †         E      DQG WKH

 &RXUW KDYLQJ IRXQG WKDW YHQXH RI WKLV SURFHHGLQJ DQG WKH 0RWLRQ LQ WKLV GLVWULFW LV SURSHU SXUVXDQW

 WR   8 6 & ††         DQG       WKH &RXUW KDYLQJ FRQVLGHUHG WKH 0RWLRQ WKH DUJXPHQWV RI FRXQVHO

 DQG WKH HYLGHQFH SUHVHQWHG DW WKH KHDULQJ RQ WKH 0RWLRQ WKH ³6DOH +HDULQJ´ DQG WKH HQWLUH UHFRUG

 DQG WKH &RXUW KDYLQJ IRXQG WKDW WKH 'HEWRU SURYLGHG GXH DQG VXIILFLHQW QRWLFH RI WKH 0RWLRQ DQG

 6DOH +HDULQJ DQG WKH UHOLHI VRXJKW LQ WKH 0RWLRQ KDYLQJ EHHQ JLYHQ XQGHU WKH SDUWLFXODU

 FLUFXPVWDQFHV DQG LW DSSHDULQJ QR RWKHU RU IXUWKHU QRWLFH QHHG EH SURYLGHG DQG WKH &RXUW KDYLQJ

 UHYLHZHG WKH 0RWLRQ WKH ILOLQJV LQ VXSSRUW RI WKH 0RWLRQ DQG DOO REMHFWLRQV WR WKH UHOLHI VRXJKW

 LQ WKH 0RWLRQ WKH ³2EMHFWLRQV´      DQG WKH &RXUW KDYLQJ IRXQG WKDW WKH UHOLHI UHTXHVWHG LQ WKH

 0RWLRQ LV LQ WKH EHVW LQWHUHVW RI WKH 'HEWRUV WKHLU HVWDWHV WKHLU FUHGLWRUV DQG RWKHU SDUWLHV LQ

 LQWHUHVW DQG DIWHU GXH GHOLEHUDWLRQ DQG JRRG DQG VXIILFLHQW FDXVH DSSHDULQJ IRU WKH UHOLHI VRXJKW

 LQ WKH 0RWLRQ LW LV KHUHE\

 )281' $1' '(7(50,1(' 7+$7

  ,        'HWHUPLQDWLRQ ZLWK 5HVSHFW WR )LQGLQJV RI )DFW DQG &RQFOXVLRQV RI /DZ

           $     7KH ILQGLQJV RI IDFW DQG FRQFOXVLRQV RI ODZ VHW IRUWK LQ WKLV 2UGHU FRQVWLWXWH WKH

 &RXUW¶V ILQGLQJV RI IDFW DQG FRQFOXVLRQV RI ODZ SXUVXDQW WR %DQNUXSWF\ 5XOH                  PDGH

 DSSOLFDEOH WR WKLV FDVH SXUVXDQW WR %DQNUXSWF\ 5XOH            7R WKH H[WHQW DQ\ RI WKH IROORZLQJ

 ILQGLQJV RI IDFW FRQVWLWXWH FRQFOXVLRQV RI ODZ WKH\ DUH KHUHE\ DGRSWHG DV VXFK 7R WKH H[WHQW DQ\

 RI WKH IROORZLQJ FRQFOXVLRQV RI ODZ FRQVWLWXWH ILQGLQJV RI IDFW WKH\ DUH KHUHE\ DGRSWHG DV VXFK




       Y




Case 3:19-bk-01971        Doc 257 Filed 07/22/20 Entered 07/22/20 23:54:32                  Desc
                        Imaged Certificate of Notice Page 3 of 83
 $Q\ ILQGLQJV RI IDFW RU FRQFOXVLRQV RI ODZ VWDWHG E\ WKH &RXUW RQ WKH UHFRUG DW WKH 6DOH +HDULQJ

 DUH KHUHE\ LQFRUSRUDWHG WR WKH H[WHQW WKH\ DUH QRW LQFRQVLVWHQW ZLWK WKLV 2UGHU

  ,,            6XFFHVVIXO %LGGHU 6XFFHVVIXO %LG

                %          2Q -XQH             WKH 'HEWRU ILOHG D QRWLFH ZLWK WKLV &RXUW LGHQWLI\LQJ $PHULFD

 &DUHV 7UXVW $&7 G E D &DUH1DWLRQ DV WKH VXFFHVVIXO ELGGHU WKH ³6XFFHVVIXO %LGGHU´ IRU WKH

 $VVHWV DV GHILQHG LQ WKDW FHUWDLQ $VVHW 3XUFKDVH $JUHHPHQW WKH ³$VVHW 3XUFKDVH $JUHHPHQW´

 E\ DQG EHWZHHQ WKH 'HEWRU &DSVWRQH 3HGLDWULFV 3//& DV ³6HOOHU ´ DQG $PHULFD &DUHV 7UXVW

  $&7 G E D &DUH1DWLRQ DV ³%X\HU ´ D FRS\ RI ZKLFK LV DWWDFKHG KHUHWR DV ([KLELW $ DQG LV

 LQFRUSRUDWHG KHUHLQ E\ UHIHUHQFH                DV WKH KLJKHVW RU RWKHUZLVH EHVW ELG IRU WKH $VVHWV WKH

 ³6XFFHVVIXO %LG´

  ,,,           -XULVGLFWLRQ )LQDO 2UGHU DQG 6WDWXWRU\ 3UHGLFDWHV

                &          7KLV &RXUW KDV MXULVGLFWLRQ WR KHDU DQG GHWHUPLQH WKH 0RWLRQ DQG RYHU WKH 'HEWRU

 WKH 'HEWRU¶V HVWDWHV DQG WKH $VVHWV SXUVXDQW WR                   8 6 & ††        DQG         7KLV LV D FRUH

 SURFHHGLQJ SXUVXDQW WR                  86& †       E 9HQXH LQ WKLV &RXUW LV SURSHU SXUVXDQW WR       86&

 ††              DQG

                '          7KH VWDWXWRU\ DQG OHJDO EDVHV IRU WKH UHOLHI UHTXHVWHG LQ WKH 0RWLRQ DUH VHFWLRQV

        D              E         I        P             DQG       RI WLWOH    RI WKH 8QLWHG 6WDWHV &RGH WKH

 ³%DQNUXSWF\ &RGH´                    5XOHV                             DQG        RI WKH )HGHUDO 5XOHV RI

 %DQNUXSWF\ 3URFHGXUH WKH ³%DQNUXSWF\ 5XOHV´ DQG /RFDO 5XOH                              RI WKH /RFDO 5XOHV RI

 &RXUW IRU WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH 0LGGOH 'LVWULFW RI 7HQQHVVHH WKH ³/RFDO

 5XOHV´

                (          7KLV 2UGHU FRQVWLWXWHV D ILQDO DQG DSSHDODEOH RUGHU ZLWKLQ WKH PHDQLQJ RI   86&

 †          D 1RWZLWKVWDQGLQJ 5XOHV                K DQG        G RI WKH %DQNUXSWF\ 5XOHV DQG WR DQ\ H[WHQW



            Y




Case 3:19-bk-01971                     Doc 257 Filed 07/22/20 Entered 07/22/20 23:54:32                Desc
                                     Imaged Certificate of Notice Page 4 of 83
 QHFHVVDU\ XQGHU 5XOH             RI WKH %DQNUXSWF\ 5XOHV DQG 5XOH     E RI WKH )HGHUDO 5XOHV RI &LYLO

 3URFHGXUH DV PDGH DSSOLFDEOH E\ %DQNUXSWF\ 5XOH                WKH &RXUW H[SUHVVO\ ILQGV WKDW WKHUH LV

 QR MXVW UHDVRQ IRU GHOD\ LQ WKH LPSOHPHQWDWLRQ RI WKLV 2UGHU DQG H[SUHVVO\ GLUHFWV HQWU\ RI

 MXGJPHQW DV VHW IRUWK LQ WKLV 2UGHU

           )         )ROORZLQJ D KHDULQJ KHOG RQ 0D\                 WKH ³%LG 3URFHGXUHV +HDULQJ´

 WKLV &RXUW HQWHUHG WKH ORDER (I) APPROVING BIDDING PROCEDURES FOR THE SALE OF

 THE DEBTOR'S ASSETS, (II) SCHEDULING BID DEADLINES, AN AUCTION AND SALE, (III)

 APPROVING THE FORM AND MANNER OF NOTICE THEREOF, (V) APPROVING

 CONTRACT ASSUMPTION AND ASSIGNMENT PROCEDURES, AND (VI) GRANTING

 RELATED RELIEF 'NW 1R                    WKH ³%LGGLQJ 3URFHGXUHV 2UGHU´ RQ 0D\

           *         ([FHSW WR WKH H[WHQW DVVLJQHG LQ FRQMXQFWLRQ ZLWK WKH ',3 )LQDQFLQJ 2UGHUV LQ WKLV

 FDVH WKH $VVHWV FRQVWLWXWH SURSHUW\ RI WKH 'HEWRU¶V HVWDWHV DQG WLWOH WR WKH $VVHWV LV YHVWHG LQ WKH

 'HEWRU¶V HVWDWHV ZLWKLQ WKH PHDQLQJ RI VHFWLRQ           D RI WKH %DQNUXSWF\ &RGH 7KH 'HEWRU KDV

 DUWLFXODWHG JRRG DQG VXIILFLHQW UHDVRQV IRU WKLV &RXUW WR JUDQW WKH UHOLHI UHTXHVWHG LQ WKH 0RWLRQ

  ,9       1RWLFH RI WKH 6DOH 6DOH +HDULQJ DQG &XUH $PRXQWV

           +         $V HYLGHQFHG E\ WKH DIILGDYLWV RI VHUYLFH SUHYLRXVO\ ILOHG ZLWK WKH &RXUW SURSHU

 WLPHO\ DGHTXDWH DQG VXIILFLHQW QRWLFH RI WKH 0RWLRQ $VVHW 3XUFKDVH $JUHHPHQW %LGGLQJ

 3URFHGXUHV $XFWLRQ 6DOH +HDULQJ DQG 6DOH KDV EHHQ SURYLGHG LQ DFFRUGDQFH ZLWK VHFWLRQV

                        DQG       RI WKH %DQNUXSWF\ &RGH %DQNUXSWF\ 5XOHV

 DQG           DQG            RI WKH /RFDO 5XOHV 7KH 'HEWRU KDV DOVR FRPSOLHG ZLWK DOO REOLJDWLRQV WR

 SURYLGH QRWLFH RI WKH $XFWLRQ WKH 6DOH +HDULQJ WKH $VVHW 3XUFKDVH $JUHHPHQW DQG WKH 6DOH DV

 UHTXLUHG E\ WKH %LGGLQJ 3URFHGXUHV 2UGHU




       Y




Case 3:19-bk-01971              Doc 257 Filed 07/22/20 Entered 07/22/20 23:54:32                Desc
                              Imaged Certificate of Notice Page 5 of 83
           ,    $FWXDO ZULWWHQ QRWLFH RI WKH 0RWLRQ DQG D UHDVRQDEOH RSSRUWXQLW\ WR REMHFW RU EH

 KHDUG ZLWK UHVSHFW WR WKH 0RWLRQ DQG WKH UHOLHI UHTXHVWHG LQ WKH 0RWLRQ KDYH EHHQ DIIRUGHG WR WKH

 IROORZLQJ SDUWLHV D DOO SDUWLHV ZKR KDYH H[SUHVVHG D ZULWWHQ LQWHUHVW LQ VRPH RU DOO RI WKH $VVHWV

  E DOO NQRZQ KROGHUV RI OLHQV HQFXPEUDQFHV DQG RWKHU FODLPV VHFXUHG E\ WKH $VVHWV F HDFK

 JRYHUQPHQWDO DJHQF\ WKDW LV DQ LQWHUHVWHG SDUW\ ZLWK UHVSHFW WR WKH 6DOH DQG WUDQVDFWLRQV SURSRVHG

 WKHUHXQGHU DQG G DQ\ SDUW\ WKDW KDV UHTXHVWHG QRWLFH SXUVXDQW WR %DQNUXSWF\ 5XOH

  FROOHFWLYHO\ WKH ³1RWLFH 3DUWLHV´

           -    ,Q DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKH %LGGLQJ 3URFHGXUHV 2UGHU WKH 'HEWRU

 VHUYHG WKH Notice of Auction and Sale Hearing 'NW 1R            ([KLELW    WKH ³$XFWLRQ DQG 6DOH

 1RWLFH´ RQ WKH 1RWLFH 3DUWLHV ZLWKLQ WKUHH    %XVLQHVV 'D\V RU DV VRRQ DV UHDVRQDEO\ SUDFWLFDEOH

 WKHUHDIWHU DIWHU WKH HQWU\ WKH %LGGLQJ 3URFHGXUHV 2UGHU WKH ³0DLOLQJ 'DWH´ LQ DFFRUGDQFH ZLWK

 %DQNUXSWF\ 5XOHV        D DQG F E\ ILUVW FODVV PDLO RU IRU WKRVH SDUWLHV ZKR KDYH FRQVHQWHG WR

 UHFHLYH QRWLFH E\ (OHFWURQLF &DVH )LOHV ³(&)´ V\VWHP E\ (&) FROOHFWLYHO\ WKH ³0DLOLQJ

 1RWLFH´

           .    7KH $XFWLRQ DQG 6DOH 1RWLFH DOVR LQGLFDWHG WKH SURSRVHG GHDGOLQH IRU REMHFWLQJ WR

 WKH 6DOH WR WKH 6XFFHVVIXO %LGGHU DQG WKH DQWLFLSDWHG GDWH DQG WLPH RI WKH 6DOH +HDULQJ DQG

 SURYLGHG QRWLFH WKDW WKH 'HEWRU ZLOO VHHN WR DVVXPH DQG DVVLJQ FHUWDLQ H[HFXWRU\ FRQWUDFWV WR EH

 LGHQWLILHG LQ DFFRUGDQFH ZLWK WKH $VVXPSWLRQ DQG $VVLJQPHQW 3URFHGXUHV DV GHVFULEHG IXUWKHU

 EHORZ DW WKH 6DOH +HDULQJ

           /    ,Q DFFRUGDQFH ZLWK WKH %LGGLQJ 3URFHGXUHV 2UGHU WKH 'HEWRU VHUYHG WKH Notice of

 (I) Cure Amounts With Respect to Executory Contracts and Unexpired Leases to Potentially Be

 Assumed and Assigned and (II) Potential Assumption and Assignment of Executory Contracts and

 Unexpired Leases 'NW 1R              WKH ³$VVLJQPHQW DQG $VVXPSWLRQ 1RWLFH´         RQ DOO NQRZQ



       Y




Case 3:19-bk-01971       Doc 257 Filed 07/22/20 Entered 07/22/20 23:54:32                   Desc
                       Imaged Certificate of Notice Page 6 of 83
 FRXQWHUSDUWLHV WR H[HFXWRU\ FRQWUDFWV DQG XQH[SLUHG OHDVHV WKDW SRWHQWLDOO\ ZRXOG EH DVVXPHG DQG

 DVVLJQHG LQ FRQQHFWLRQ ZLWK D VDOH RI WKH $VVHWV 7KH $VVLJQPHQW DQG $VVXPSWLRQ 1RWLFH

 VSHFLILHG L HDFK RI WKH 'HEWRUV¶ H[HFXWRU\ FRQWUDFWV DQG XQH[SLUHG OHDVHV WKDW PD\ EH DVVXPHG

 DQG DVVLJQHG LQ FRQQHFWLRQ ZLWK WKH VDOH WKH ³$VVXPHG &RQWUDFWV´ LQFOXGLQJ WKH QDPH RI HDFK

 QRQ 'HEWRU FRXQWHUSDUW\ WR VXFK $VVXPHG &RQWUDFWV              HDFK   DQ ³$VVXPHG &RQWUDFW

 &RXQWHUSDUW\´        LL WKH SURSRVHG DPRXQW QHFHVVDU\ LI DQ\ WR FXUH DOO PRQHWDU\ GHIDXOWV LI

 DQ\ XQGHU WKH $VVXPHG &RQWUDFWV WKH ³&XUH &RVWV´          DQG LLL WKH GHDGOLQH E\ ZKLFK DQ\

 $VVXPHG &RQWUDFW &RXQWHUSDUW\ VKDOO KDYH ILOHG DQ REMHFWLRQ WR WKH &XUH &RVWV RU WR

 DVVXPSWLRQ DQG DVVLJQPHQW RI WKH DSSOLFDEOH $VVXPHG &RQWUDFW 3XUVXDQW WR %DQNUXSWF\ 5XOH

       F       WKH &RXUW ILQGV WKDW WKH VHUYLFH RI WKH $VVLJQPHQW DQG $VVXPSWLRQ 1RWLFH ZDV

 DGHTXDWH VXIILFLHQW DQG DSSURSULDWH XQGHU WKH FLUFXPVWDQFHV DQG LQ FRPSOLDQFH ZLWK WKH

 %LGGLQJ 3URFHGXUHV 2UGHU DQG QR IXUWKHU RU RWKHU QRWLFH QHHG EH JLYHQ LQ UHVSHFW RI

 HVWDEOLVKLQJ WKH &XUH &RVWV (DFK $VVXPHG &RQWUDFW &RXQWHUSDUW\ KDV KDG DQ RSSRUWXQLW\ WR

 REMHFW WR WKH &XUH &RVWV VHW IRUWK LQ WKH $VVLJQPHQW DQG $VVXPSWLRQ 1RWLFH

           0       7KH $VVLJQPHQW DQG $VVXPSWLRQ 1RWLFH SURYLGHG WKH 6XFFHVVIXO %LGGHU DQG HDFK

 $VVXPHG &RQWUDFW &RXQWHUSDUW\ ZLWK SURSHU QRWLFH RI WKH SRWHQWLDO DVVXPSWLRQ DQG DVVLJQPHQW

 RI WKH $VVXPHG &RQWUDFWV DQG DQ\ &XUH &RVWV UHODWLQJ WKHUHWR DQG WKH SURFHGXUHV HVWDEOLVKHG E\

 WKLV &RXUW DQG XQGHUWDNHQ E\ WKH 'HEWRUV ZLWK UHJDUG WR DQ\ &XUH &RVWV VDWLVI\ VHFWLRQ    RI WKH

 %DQNUXSWF\ &RGH DQG %DQNUXSWF\ 5XOH

           1       7KH QRWLFHV GHVFULEHG LQ SDUDJUDSKV + WKURXJK 1 RI WKLV 2UGHU ZHUH DGHTXDWH

 VXIILFLHQW DQG DSSURSULDWH XQGHU WKH FLUFXPVWDQFHV DQG QR RWKHU RU IXUWKHU QRWLFH RI WKH 0RWLRQ

 6DOH WKH FRPPHQFHPHQW RI WKHVH &KDSWHU           &DVHV WKH %LGGLQJ 3URFHGXUHV $XFWLRQ 6DOH

 2EMHFWLRQ 'HDGOLQH DVVXPSWLRQ DQG DVVLJQPHQW RI WKH $VVXPHG &RQWUDFWV RU 6DOH +HDULQJ LV



       Y




Case 3:19-bk-01971         Doc 257 Filed 07/22/20 Entered 07/22/20 23:54:32               Desc
                         Imaged Certificate of Notice Page 7 of 83
 QHFHVVDU\ RU UHTXLUHG 7KH $XFWLRQ DQG 6DOH 1RWLFH SURYLGHG DOO LQWHUHVWHG SDUWLHV ZLWK WLPHO\ DQG

 SURSHU QRWLFH RI WKH 6DOH RI WKH $VVHWV %LGGLQJ 3URFHGXUHV %LG 'HDGOLQH $XFWLRQ 6DOH

 2EMHFWLRQ 'HDGOLQH DQG 6DOH +HDULQJ

 9         $UPV¶ /HQJWK 7UDQVDFWLRQ *RRG )DLWK 3XUFKDVHU

           2    7KH $VVHW 3XUFKDVH $JUHHPHQW DQG RWKHU GRFXPHQWV DQG LQVWUXPHQWV UHODWHG WR

 DQG FRQQHFWHG ZLWK WKH 6DOH WKH ³7UDQVDFWLRQ 'RFXPHQWV´ ZHUH DOO QHJRWLDWHG DQG HQWHUHG LQWR

 DIWHU DUPV¶ OHQJWK JRRG IDLWK QHJRWLDWLRQV EHWZHHQ 'HEWRU WKH 6XFFHVVIXO %LGGHU DQG WKHLU

 UHVSHFWLYH FRXQVHO DQG DGYLVRUV DQG ZLWKRXW FROOXVLRQ 1HLWKHU WKH 6XFFHVVIXO %LGGHU QRU DQ\ RI

 LWV DIILOLDWHV RU UHSUHVHQWDWLYHV DUH LQVLGHUV RI 'HEWRU 1RQH RI WKH 'HEWRU WKH 6XFFHVVIXO %LGGHU

 RU WKHLU UHVSHFWLYH UHSUHVHQWDWLYHV HQJDJHG LQ DQ\ FRQGXFW RU DFWHG LQ DQ\ LPSURSHU PDQQHU WKDW

 ZRXOG FDXVH RU SHUPLW WKH $VVHW 3XUFKDVH $JUHHPHQW DQ\ RI WKH RWKHU 7UDQVDFWLRQ 'RFXPHQWV RU

 WKH 6DOH WR EH DYRLGHG XQGHU VHFWLRQ       Q RI WKH %DQNUXSWF\ &RGH

           3    :LWKRXW OLPLWLQJ WKH IRUHJRLQJ WKH 6XFFHVVIXO %LGGHU FRPSOLHG ZLWK DOO RI WKH

 SURYLVLRQV LQ WKH %LG 3URFHGXUHV 2UGHU DQG LQ SURFHHGLQJ ZLWK WKH 6DOH WKH 6XFFHVVIXO %LGGHU

 GLG QRWKLQJ WR LQWHUIHUH ZLWK WKH 'HEWRU¶V DELOLW\ WR VHHN KLJKHU DQG EHWWHU RIIHUV IRU WKH $VVHWV

 7KH FRQVLGHUDWLRQ SURYLGHG E\ WKH 6XFFHVVIXO %LGGHU LV IDLU DGHTXDWH DQG FRQVWLWXWHV UHDVRQDEO\

 HTXLYDOHQW YDOXH DQG IDLU FRQVLGHUDWLRQ XQGHU WKH %DQNUXSWF\ &RGH DQG DQ\ RWKHU DSSOLFDEOH ODZV

 RI WKH 8QLWHG 6WDWHV RU DQ\ RI LWV MXULVGLFWLRQV RU VXEGLYLVLRQV LQFOXGLQJ WKH 6WDWH RI 7HQQHVVHH

           4    $FFRUGLQJO\ WKH 6XFFHVVIXO %LGGHU LV D ³JRRG IDLWK SXUFKDVHU´ DV WKDW WHUP LV XVHG

 LQ VHFWLRQ     P RI WKH %DQNUXSWF\ &RGH DQG LV KHUHE\ JUDQWHG DOO RI WKH SURWHFWLRQV DQG EHQHILWV

 SURYLGHG WR D JRRG IDLWK SXUFKDVHU XQGHU VXFK VHFWLRQ 1HLWKHU WKH UHYHUVDO QRU PRGLILFDWLRQ RQ

 DSSHDO RI WKLV 2UGHU RU WKH DXWKRUL]DWLRQ FRQWDLQHG KHUHLQ VKDOO DIIHFW WKH YDOLGLW\ RI WKH 6DOH DQG




       Y




Case 3:19-bk-01971       Doc 257 Filed 07/22/20 Entered 07/22/20 23:54:32                    Desc
                       Imaged Certificate of Notice Page 8 of 83
 WKH FRQVXPPDWLRQ RI WKH WUDQVDFWLRQV FRQWHPSODWHG XQGHU WKH $VVHW 3XUFKDVH $JUHHPHQW DQG

 RWKHU 7UDQVDFWLRQ 'RFXPHQWV

  9,       +LJKHVW RU 2WKHUZLVH %HVW 2IIHU

           5     7KH 'HEWRU VROLFLWHG RIIHUV DQG QRWLFHG WKH $XFWLRQ LQ DFFRUGDQFH ZLWK WKH

 SURYLVLRQV RI WKH %LGGLQJ 3URFHGXUHV 2UGHU 7KH $XFWLRQ ZDV GXO\ QRWLFHG WKH VDOH SURFHVV ZDV

 FRQGXFWHG LQ D QRQ FROOXVLYH PDQQHU DQG WKH 'HEWRU DIIRUGHG D IXOO IDLU DQG UHDVRQDEOH

 RSSRUWXQLW\ IRU DQ\ SHUVRQ RU HQWLW\ WR PDNH D KLJKHU RU RWKHUZLVH EHWWHU RIIHU WR SXUFKDVH DOO RU

 D SRUWLRQ RI WKH $VVHWV

           6     1R 4XDOLILHG %LG IRU VXEVWDQWLDOO\ DOO DVVHWV RI WKH 'HEWRU RWKHU WKDQ WKH $VVHW

 3XUFKDVH $JUHHPHQW ZDV UHFHLYHG E\ WKH %LG 'HDGOLQH

           7     7KH $VVHW 3XUFKDVH $JUHHPHQW FRQVWLWXWHV WKH KLJKHVW DQG EHVW RIIHU IRU WKH $VVHWV

 DQG SURYLGHV D JUHDWHU UHFRYHU\ IRU WKH 'HEWRU¶V HVWDWHV WKDQ ZRXOG EH SURYLGHG E\ DQ\ RWKHU

 DYDLODEOH DOWHUQDWLYH 7KH 'HEWRUV¶ GHWHUPLQDWLRQ WKDW WKH $VVHW 3XUFKDVH $JUHHPHQW FRQVWLWXWHV

 WKH KLJKHVW DQG EHVW RIIHU IRU WKH $VVHWV FRQVWLWXWHV D YDOLG DQG VRXQG H[HUFLVH RI WKH 'HEWRUV¶

 EXVLQHVV MXGJPHQW

           8     7KH $VVHW 3XUFKDVH $JUHHPHQW UHSUHVHQWV D IDLU DQG UHDVRQDEOH RIIHU WR SXUFKDVH

 WKH $VVHWV LQFOXGLQJ WKH $VVXPHG &RQWUDFWV XQGHU WKH FLUFXPVWDQFHV RI WKHVH &KDSWHU        &DVHV

 1R RWKHU SHUVRQ RU HQWLW\ RU JURXS RI HQWLWLHV KDV RIIHUHG WR SXUFKDVH WKH $VVHWV IRU JUHDWHU

 HFRQRPLF YDOXH WR WKH 'HEWRU¶V HVWDWHV WKDQ WKH 6XFFHVVIXO %LGGHU

           9     $SSURYDO RI WKH 0RWLRQ DQG WKH FRQVXPPDWLRQ RI WKH WUDQVDFWLRQV FRQWHPSODWHG

 WKHUHE\ DUH LQ WKH EHVW LQWHUHVWV RI WKH 'HEWRU LWV HVWDWHV FUHGLWRUV RI WKH 'HEWRU¶V HVWDWHV DQG

 RWKHU SDUWLHV LQ LQWHUHVW




       Y




Case 3:19-bk-01971         Doc 257 Filed 07/22/20 Entered 07/22/20 23:54:32                 Desc
                         Imaged Certificate of Notice Page 9 of 83
             :     7KH 'HEWRU KDV GHPRQVWUDWHG FRPSHOOLQJ FLUFXPVWDQFHV DQG D JRRG VXIILFLHQW

 DQG VRXQG EXVLQHVV SXUSRVH DQG MXVWLILFDWLRQ IRU WKH 6DOH RXWVLGH RI D SODQ RI UHRUJDQL]DWLRQ

 9,,         1R )UDXGXOHQW 7UDQVIHU

             ;     7KH FRQVLGHUDWLRQ SURYLGHG E\ WKH 6XFFHVVIXO %LGGHU SXUVXDQW WR WKH $VVHW

 3XUFKDVH $JUHHPHQW LV IDLU DQG DGHTXDWH DQG FRQVWLWXWHV UHDVRQDEO\ HTXLYDOHQW YDOXH DQG IDLU

 FRQVLGHUDWLRQ XQGHU WKH %DQNUXSWF\ &RGH DQG XQGHU WKH ODZV RI WKH 8QLWHG 6WDWHV DQ\ VWDWH

 WHUULWRU\ SRVVHVVLRQ DQG WKH 'LVWULFW RI &ROXPELD 7KH $VVHW 3XUFKDVH $JUHHPHQW ZDV QRW

 HQWHUHG LQWR DQG ZLOO QRW EH FRQVXPPDWHG IRU WKH SXUSRVH RI KLQGHULQJ GHOD\LQJ RU GHIUDXGLQJ

 FUHGLWRUV RI WKH 'HEWRU DQG QHLWKHU WKH 'HEWRU QRU WKH 6XFFHVVIXO %LGGHU KDYH RU KDV HQWHUHG LQWR

 WKH $VVHW 3XUFKDVH $JUHHPHQW RU LV RU DUH FRQVXPPDWLQJ WKH WUDQVDFWLRQV FRQWHPSODWHG WKHUHE\

 ZLWK DQ\ IUDXGXOHQW RU RWKHUZLVH LPSURSHU SXUSRVH

  9,,,       9DOLGLW\ RI 7UDQVIHUV

             <     7KH 'HEWRU KDV IXOO FRUSRUDWH SRZHU DQG DXWKRULW\ WR H[HFXWH DQG GHOLYHU WKH $VVHW

 3XUFKDVH $JUHHPHQW WKH 7UDQVDFWLRQ 'RFXPHQWV DQG DOO RWKHU GRFXPHQWV FRQWHPSODWHG WKHUHE\

 DQG QR IXUWKHU FRQVHQWV RU DSSURYDOV DUH UHTXLUHG IRU WKH 'HEWRU WR FRQVXPPDWH WKH WUDQVDFWLRQV

 FRQWHPSODWHG E\ WKH $VVHW 3XUFKDVH $JUHHPHQW H[FHSW DV RWKHUZLVH VHW IRUWK LQ WKH $VVHW

 3XUFKDVH $JUHHPHQW

             =     7KH WUDQVIHU RI WKH $VVHWV LQFOXGLQJ WKH $VVXPHG &RQWUDFWV WR WKH 6XFFHVVIXO

 %LGGHU DV RI WKH DSSOLFDEOH FORVLQJ GDWH ZLOO EH D OHJDO YDOLG DQG HIIHFWLYH WUDQVIHU RI VXFK

 $VVHWV DQG ZLOO YHVW WKH 6XFFHVVIXO %LGGHU ZLWK DOO ULJKW WLWOH DQG LQWHUHVW RI WKH 'HEWRU WR WKH

 $VVHWV IUHH DQG FOHDU RI DOO (QFXPEUDQFHV DQG RWKHU LQWHUHVWV DFFUXLQJ DULVLQJ RU UHODWLQJ WR DQ\

 WLPH SULRU WR WKH DSSOLFDEOH FORVLQJ GDWH H[FHSW DV RWKHUZLVH VHW IRUWK LQ WKH $VVHW 3XUFKDVH

 $JUHHPHQW



         Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                   Entered 07/22/20 23:54:32         Desc
                  Imaged Certificate of Notice              Page 10 of 83
  ,;       6HFWLRQ      I RI WKH %DQNUXSWF\ &RGH LV 6DWLVILHG

           $$    7KH 6DOH VDWLVILHV VHFWLRQ    I     RI WKH %DQNUXSWF\ &RGH ZLWK UHVSHFW WR WKH

 &'6 %XVLQHVV 6HUYLFHV ,QF G E D 1HZWHN %XVLQHVV &UHGLW ³&'6´ RU ³',3 /HQGHU´ ZKLFK KDV

 SURSHUO\ SHUIHFWHG OLHQV DQG VHFXULW\ LQWHUHVWV LQ DOO RI WKH $VVHWV EHFDXVH WKH &'6 H[SUHVVO\

 FRQVHQWV WR WKH 6DOH

           %%    1R RWKHU SDUWLHV ZKR KDYH OLHQV RQ RU VHFXULW\ LQWHUHVWV LQ WKH $VVHWV ILOHG

 REMHFWLRQV WR WKH 6DOH EHLQJ IUHH DQG FOHDU RI (QFXPEUDQFHV 7KRVH KROGHUV RI (QFXPEUDQFHV

 ZKR GLG QRW REMHFW RU ZKR ZLWKGUHZ WKHLU REMHFWLRQV WR WKH 6DOH RI WKH $VVHWV RU WKH 0RWLRQ DUH

 GHHPHG WR KDYH FRQVHQWHG WR WKH 6DOH SXUVXDQW WR VHFWLRQ       I    RI WKH %DQNUXSWF\ &RGH

           &&    7KH 6XFFHVVIXO %LGGHU ZRXOG QRW KDYH HQWHUHG LQWR WKH $VVHW 3XUFKDVH $JUHHPHQW

 DQG ZRXOG QRW FRQVXPPDWHG WKH WUDQVDFWLRQV FRQWHPSODWHG WKHUHE\ LI WKH 6DOH RI WKH $VVHWV WR

 WKH 6XFFHVVIXO %LGGHU ZHUH QRW H[FHSW DV RWKHUZLVH SURYLGHG LQ WKH $VVHW 3XUFKDVH $JUHHPHQW

 IUHH DQG FOHDU RI DOO (QFXPEUDQFHV RI DQ\ NLQG RU QDWXUH ZKDWVRHYHU RU LI WKH 6XFFHVVIXO %LGGHU

 ZHUH QRW IUHH RI DOO VXFFHVVRU OLDELOLW\ ZLWK UHVSHFW WR 'HEWRU¶V OLDELOLWLHV H[FHSW DV H[SUHVVO\

 DVVXPHG LQ WKH $VVHW 3XUFKDVH $JUHHPHQW

  ;        $VVXPSWLRQ DQG $VVLJQPHQW RI ([HFXWRU\ &RQWUDFWV DQG 8QH[SLUHG /HDVHV

           ''    7KH DVVXPSWLRQ DQG DVVLJQPHQW RI WKH $VVXPHG &RQWUDFWV SXUVXDQW WR WKH WHUPV

 RI WKH $VVHW 3XUFKDVH $JUHHPHQW DQG WKLV 2UGHU LV LQWHJUDO WR WKH $VVHW 3XUFKDVH $JUHHPHQW LV

 LQ WKH EHVW LQWHUHVWV RI WKH 'HEWRU DQG LWV HVWDWHV FUHGLWRUV DQG RWKHU SDUWLHV LQ LQWHUHVW DQG

 UHSUHVHQWV WKH UHDVRQDEOH H[HUFLVH RI VRXQG DQG SUXGHQW EXVLQHVV MXGJPHQW E\ WKH 'HEWRU

 $VVXPHG &RQWUDFWV VKDOO EH WUDQVIHUUHG WR DQG UHPDLQ LQ IXOO IRUFH DQG HIIHFW IRU WKH EHQHILW RI

 WKH 6XFFHVVIXO %LGGHU LQ DFFRUGDQFH ZLWK WKHLU UHVSHFWLYH WHUPV 7KH IDLOXUH RI WKH 'HEWRU RU WKH

 6XFFHVVIXO %LGGHU WR HQIRUFH SULRU WR WKH &ORVLQJ RI WKH 6DOH RQH RU PRUH WHUPV RU FRQGLWLRQV RI




       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                Entered 07/22/20 23:54:32         Desc
                  Imaged Certificate of Notice           Page 11 of 83
 WKH $VVXPHG &RQWUDFWV VKDOO QRW EH D ZDLYHU RI VXFK WHUPV RU FRQGLWLRQV RI WKH 'HEWRU RU WKH

 6XFFHVVIXO %LGGHU¶V ULJKWV WR HQIRUFH HYHU\ WHUP DQG FRQGLWLRQ RI WKH $VVXPHG &RQWUDFWV

           ((     3XUVXDQW WR WKH WHUPV RI WKH $VVHW 3XUFKDVH $JUHHPHQW WKH 'HEWRU VKDOO DVVXPH

 DQG DVVLJQ WR WKH 6XFFHVVIXO %LGGHU HDFK $VVXPHG &RQWUDFW LGHQWLILHG RQ WKH $VVHW 3XUFKDVH

 $JUHHPHQW WKDW LV FDSDEOH RI EHLQJ DVVXPHG DQG DVVLJQHG 7KH 6XFFHVVIXO %LGGHU VKDOO EH VROHO\

 UHVSRQVLEOH IRU WKH SD\PHQW RI WKH &XUH &RVWV ZLWK UHVSHFW WR WKH $VVXPHG &RQWUDFWV VSHFLILFDOO\

 LGHQWLILHG LQ WKH $VVHW 3XUFKDVH $JUHHPHQW 7KH 6XFFHVVIXO %LGGHU VKDOO DVVXPH DQG SHUIRUP

 DQG GLVFKDUJH WKH $VVXPHG /LDELOLWLHV LI DQ\ XQGHU WKH $VVXPHG &RQWUDFWV LQFOXGLQJ SXUVXDQW

 WR DQ\ FRQWUDFW RU OHDVH DVVLJQPHQW DJUHHPHQWV DV DSSOLFDEOH 7KH 6XFFHVVIXO %LGGHU KDV

 SURYLGHG DGHTXDWH DVVXUDQFH RI LWV IXWXUH SHUIRUPDQFH XQGHU WKH $VVXPHG &RQWUDFWV ZLWKLQ WKH

 PHDQLQJ RI VHFWLRQV        E    & DQG       I    % RI WKH %DQNUXSWF\ &RGH WR DQ\ FRXQWHUSDUW\

 WR DQ $VVXPHG &RQWUDFW WKDW UHTXHVWHG VXFK DVVXUDQFH DQG VKDOO KDYH QR IXUWKHU REOLJDWLRQ WR

 SURYLGH DVVXUDQFH RI SHUIRUPDQFH WR DQ\ FRXQWHUSDUW\ H[FHSW WR WKH H[WHQW RI WLPHO\ ILOHG

 REMHFWLRQV WR VXFK DGHTXDWH DVVXUDQFH LQIRUPDWLRQ

           ))     7R WKH H[WHQW DQ\ SURYLVLRQ LQ DQ\ $VVXPHG &RQWUDFW D SURKLELWV UHVWULFWV RU

 FRQGLWLRQV RU SXUSRUWV WR SURKLELW UHVWULFW RU FRQGLWLRQ VXFK DVVXPSWLRQ RU DVVLJQPHQW

  LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DQ\ ³FKDQJH RI FRQWURO´ SURYLVLRQ RU E LV PRGLILHG EUHDFKHG

 RU WHUPLQDWHG RU GHHPHG PRGLILHG EUHDFKHG RU WHUPLQDWHG E\ L WKH FRPPHQFHPHQW RI WKHVH

 &KDSWHU        &DVHV LL WKH LQVROYHQF\ RU ILQDQFLDO FRQGLWLRQ RI WKH 'HEWRU DW DQ\ WLPH EHIRUH

 WKH FORVLQJ RI WKHVH &KDSWHU       &DVHV LLL WKH 'HEWRU¶V DVVXPSWLRQ DQG DVVLJQPHQW RI VXFK

 $VVXPHG &RQWUDFW RU LY WKH FRQVXPPDWLRQ RI WKH 6DOH WKHQ VXFK SURYLVLRQV VKDOO EH GHHPHG

 PRGLILHG VR DV WR QRW HQWLWOH WKH QRQ 'HEWRU SDUW\ WKHUHWR WR SURKLELW UHVWULFW RU FRQGLWLRQ VXFK

 DVVXPSWLRQ RU DVVLJQPHQW WR PRGLI\ WHUPLQDWH RU GHFODUH D EUHDFK RU GHIDXOW XQGHU VXFK



       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                Entered 07/22/20 23:54:32         Desc
                  Imaged Certificate of Notice           Page 12 of 83
 $VVXPHG &RQWUDFW RU WR H[HUFLVH DQ\ RWKHU GHIDXOW UHODWHG ULJKWV RU UHPHGLHV ZLWK UHVSHFW

 WKHUHWR LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DQ\ VXFK SURYLVLRQ WKDW SXUSRUWV WR DOORZ WKH QRQ 'HEWRU

 SDUW\ WKHUHWR WR UHFDSWXUH VXFK $VVXPHG &RQWUDFW LPSRVH DQ\ SHQDOW\ WKHUHXQGHU FRQGLWLRQ

 DQ\ UHQHZDO RU H[WHQVLRQ WKHUHRI LPSRVH DQ\ UHQW DFFHOHUDWLRQ RU DVVLJQPHQW IHH RU LQFUHDVH

 RU RWKHUZLVH LPSRVH DQ\ RWKHU IHHV RU RWKHU FKDUJHV LQ FRQQHFWLRQ WKHUHZLWK )RU WKH DYRLGDQFH

 RI GRXEW DOO IRUHJRLQJ SURYLVLRQV VKDOO EH GHHPHG WR FRQVWLWXWH XQHQIRUFHDEOH DQWL DVVLJQPHQW

 SURYLVLRQV DQG DUH YRLG DQG RI QR IRUFH DQG HIIHFW SXUVXDQW WR VHFWLRQV                            E          H DQG

       I RI WKH %DQNUXSWF\ &RGH

  ;,        &RPSHOOLQJ &LUFXPVWDQFHV ([LVW IRU ,PPHGLDWH 6DOH

            **     *LYHQ WKH 'HEWRU¶V ODFN RI DFFHVV WR IXQGLQJ DW WKH H[SLUDWLRQ RI WKH ',3 /RDQ

 $JUHHPHQW LW LV HVVHQWLDO WKDW WKH 6DOH RI WKH $VVHWV RFFXU ZLWKLQ WKH WLPH FRQVWUDLQWV VHW IRUWK LQ

 WKH $VVHW 3XUFKDVH $JUHHPHQW 7LPH LV RI WKH HVVHQFH LQ FRQVXPPDWLQJ WKH 6DOH

            ++     *LYHQ DOO RI WKH FLUFXPVWDQFHV RI WKHVH &KDSWHU                  &DVHV DQG WKH DGHTXDF\ DQG

 IDLU YDOXH RI WKH 3XUFKDVH 3ULFH WKH H[WHQVLRQ RI WKH ',3 3ULPLQJ /LHQ WR FRYHU WKH RYHU

 DGYDQFHV DV UHTXHVWHG LQ WKH 0RWLRQ &'6¶ VHQLRU OLHQ VHFRQG RQO\ WR LWV ',3 /LHQ WKH 6DOH RI

 WKH $VVHWV WR WKH 6XFFHVVIXO %LGGHU DQG SD\PHQW RI WKH SURFHHGV WKHUHRI WR &'6 XS WR WKH DPRXQW

 RI                   FRQVWLWXWHV D UHDVRQDEOH DQG VRXQG H[HUFLVH RI WKH 'HEWRUV¶ EXVLQHVV MXGJPHQW

 DQG VKRXOG EH DSSURYHG




             7KH UHTXHVWHG H[WHQVLRQ RI WKH ',3 /LHQ WR FRYHU WKH RYHU DGYDQFHV EULQJLQJ WKH WRWDO RI VDPH WR
                                  LQ DXWKRUL]HG DGYDQFHV SOXV                LQ RYHU DGYDQFHV LV DSSURSULDWH LQ WKLV FDVH
 GXH LQ SDUW WR WKH IDFW WKDW HYHQ LI WKH ',3 /LHQ ZHUH QRW H[WHQGHG DV UHTXHVWHG WKH SD\PHQW RI VDOH SURFHHGV ZRXOG
 QRW VDWLVI\ WKH ',3 /LHQ DQG QR SDUW\ LQ LQWHUHVW REMHFWHG WR WKH UHTXHVW 0RUHRYHU DV QRWHG LQ WKH 6DOH 0RWLRQ
 HYHQ LQ WKH HYHQW WKDW WKH VDOH SURFHHGV ZHUH WR H[FHHG WKH ',3 OLHQ ZLWKRXW WKH RYHU DGYDQFH DGGHG WR LW &'6 LV
 HQWLWOHG WR WKH EDODQFH RI DQ\ VDOH SURFHHGV DV WKH QH[W VHQLRU VHFXUHG FUHGLWRU E\ YLUWXH RI LWV VHQLRU UHSODFHPHQW
 DGHTXDWH SURWHFWLRQ OLHQ LQ DOO RI 'HEWRU¶V DVVHWV WR VHFXUH LWV SUH SHWLWLRQ DOORZHG FODLP RI



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                             Entered 07/22/20 23:54:32                 Desc
                  Imaged Certificate of Notice                        Page 13 of 83
              ,,        7KH 6DOH GRHV QRW FRQVWLWXWH D de facto RU sub rosa SODQ RI UHRUJDQL]DWLRQ RU

 OLTXLGDWLRQ EHFDXVH WKH 'HEWRU GRHV QRW SURSRVH WR L LPSDLU RU UHVWUXFWXUH H[LVWLQJ GHEW RI RU

 HTXLW\ LQWHUHVWV LQ WKH 'HEWRU LL LPSDLU RU FLUFXPYHQW YRWLQJ ULJKWV ZLWK UHVSHFW WR DQ\ SODQ

 SURSRVHG E\ WKH 'HEWRU             LLL FLUFXPYHQW FKDSWHU      VDIHJXDUGV LQFOXGLQJ WKRVH VHW IRUWK LQ

 VHFWLRQV               DQG       RI WKH %DQNUXSWF\ &RGH RU LY FODVVLI\ FODLPV RU HTXLW\ LQWHUHVWV

              --        7KH FRQVXPPDWLRQ RI WKH 6DOH LV OHJDO YDOLG DQG SURSHUO\ DXWKRUL]HG XQGHU DOO

 DSSOLFDEOH SURYLVLRQV RI WKH %DQNUXSWF\ &RGH LQFOXGLQJ ZLWKRXW OLPLWDWLRQ VHFWLRQV                    D

      E             I         P            E DQG       I DQG DOO RI WKH DSSOLFDEOH UHTXLUHPHQWV RI VXFK

 VHFWLRQV KDYH EHHQ FRPSOLHG ZLWK LQ UHVSHFW RI WKH 6DOH

              ..        7KH WHUPV RI WKH $VVHW 3XUFKDVH $JUHHPHQW LQFOXGLQJ DQ\ DPHQGPHQWV

 VXSSOHPHQWV DQG PRGLILFDWLRQV WKHUHWR DUH IDLU DQG UHDVRQDEOH LQ DOO UHVSHFWV

                   ,7 ,6 7+(5()25( 25'(5(' $'-8'*(' $1' '(&5((' 7+$7
  ,           *HQHUDO 3URYLVLRQV
                         7KH UHOLHI UHTXHVWHG LQ WKH 0RWLRQ LV *5$17(' $1' $33529(' DV VHW IRUWK

 LQ WKLV 2UGHU DQG WKH 6DOH DQG SD\PHQW RI WKH SURFHHGV WKHUHRI GLUHFWO\ E\ WKH 6XFFHVVIXO %LGGHU

 WR &'6 FRQWHPSODWHG WKHUHE\ LV $33529('

                         7KLV &RXUW¶V ILQGLQJV RI IDFW DQG FRQFOXVLRQV RI ODZ VHW IRUWK LQ WKH %LGGLQJ

 3URFHGXUHV 2UGHU DQG DERYH DUH IXOO\ LQFRUSRUDWHG LQWR WKLV 2UGHU E\ UHIHUHQFH

                         1RWLFH RI WKH 0RWLRQ WKH 6DOH +HDULQJ WKH %LGGLQJ 3URFHGXUHV 6DOH 2EMHFWLRQ

 'HDGOLQH DVVXPSWLRQ DQG DVVLJQPHQW RI WKH $VVXPHG &RQWUDFWV WKH $XFWLRQ DQG WKH 6DOH

 LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH $XFWLRQ DQG 6DOH 1RWLFH WKH 0DLOLQJ 1RWLFH DQG WKH $VVLJQPHQW

 DQG $VVXPSWLRQ 1RWLFH ZDV DGHTXDWH IDLU DQG HTXLWDEOH XQGHU WKH FLUFXPVWDQFHV DQG FRPSOLHG

 LQ DOO UHVSHFWV ZLWK VHFWLRQ               RI WKH %DQNUXSWF\ &RGH %DQNUXSWF\ 5XOHV




          Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                        Entered 07/22/20 23:54:32           Desc
                  Imaged Certificate of Notice                   Page 14 of 83
 DQG        $OO 2EMHFWLRQV RU WKH UHOLHI UHTXHVWHG LQ WKH 0RWLRQ H[FHSW WKH REMHFWLRQ ILOHG E\ 8QLWHG

 +HDOWKFDUH ,QVXUDQFH &RPSDQ\ ZKLFK ZLOO EH DGGUHVVHG DW D IXWXUH KHDULQJ GDWH WKDW KDYH QRW

 EHHQ ZLWKGUDZQ ZDLYHG RU VHWWOHG DV DQQRXQFHG WR WKH &RXUW DW WKH 6DOH +HDULQJ RU E\ VWLSXODWLRQ

 ILOHG ZLWK WKH &RXUW DQG DOO UHVHUYDWLRQV RI ULJKWV LQFOXGHG WKHUHLQ DUH KHUHE\ RYHUUXOHG RQ WKH

 PHULWV RU KDYH EHHQ RWKHUZLVH VDWLVILHG RU DGHTXDWHO\ SURYLGHG IRU SXUVXDQW WR WKLV 2UGHU

  ,,       $SSURYDO RI WKH $VVHW 3XUFKDVH $JUHHPHQW

                 7KH $VVHW 3XUFKDVH $JUHHPHQW DQG WKH WHUPV DQG FRQGLWLRQV WKHUHRI DUH KHUHE\

  $33529(' DQG WKH 'HEWRU LV DXWKRUL]HG DQG GLUHFWHG WR HQWHU LQWR DOO 7UDQVDFWLRQ 'RFXPHQWV

  DQG VXFK RWKHU DQFLOODU\ GRFXPHQWV FRQVLVWHQW ZLWK WKH WHUPV KHUHRI DQG LQ IXUWKHUDQFH WKHUHRI

                 3XUVXDQW WR VHFWLRQ      E RI WKH %DQNUXSWF\ &RGH WKH 'HEWRU LV DXWKRUL]HG DQG

 GLUHFWHG WR WDNH DQ\ DQG DOO DFWLRQV QHFHVVDU\ RU DSSURSULDWH WR D FRQVXPPDWH WKH 6DOH RI WKH

 $VVHWV WR WKH 6XFFHVVIXO %LGGHU SXUVXDQW WR DQG LQ DFFRUGDQFH ZLWK WKH WHUPV DQG FRQGLWLRQV RI WKH

 $VVHW 3XUFKDVH $JUHHPHQW E FORVH WKH 6DOH DV FRQWHPSODWHG LQ WKH $VVHW 3XUFKDVH $JUHHPHQW

 DQG WKLV 2UGHU F H[HFXWH DQG GHOLYHU FORVH SHUIRUP XQGHU FRQVXPPDWH DQG LPSOHPHQW WKH

 $VVHW 3XUFKDVH $JUHHPHQW WRJHWKHU ZLWK DOO 7UDQVDFWLRQ 'RFXPHQWV DQG RWKHU DQFLOODU\

 GRFXPHQWV WKDW PD\ EH UHDVRQDEO\ QHFHVVDU\ RU GHVLUDEOH WR LPSOHPHQW WKH $VVHW 3XUFKDVH

 $JUHHPHQW DQG WKH 6DOH RU DV PD\ EH UHDVRQDEO\ QHFHVVDU\ RU DSSURSULDWH WR WKH SHUIRUPDQFH RI

 WKH REOLJDWLRQV DV FRQWHPSODWHG E\ WKH $VVHW 3XUFKDVH $JUHHPHQW DQG VXFK 7UDQVDFWLRQ

 'RFXPHQWV DQG G UHPLW DOO VDOH SURFHHGV XS WR                       WR &'6 LQ DFFRUGDQFH ZLWK WKH

 $VVHW 3XUFKDVH $JUHHPHQW WR WKH H[WHQW QRW SDLG GLUHFWO\ E\ WKH 6XFFHVVIXO %LGGHU DV UHTXLUHG

 XQGHU WKH $VVHW 3XUFKDVH $JUHHPHQW

                 7KLV 2UGHU VKDOO EH ELQGLQJ LQ DOO UHVSHFWV XSRQ WKH 'HEWRU LWV HVWDWH DOO KROGHUV RI

 HTXLW\ LQWHUHVWV LQ WKH 'HEWRU DOO KROGHUV RI DQ\ &ODLP V     DV GHILQHG LQ WKH %DQNUXSWF\ &RGH



       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                  Entered 07/22/20 23:54:32         Desc
                  Imaged Certificate of Notice             Page 15 of 83
 DJDLQVW WKH 'HEWRU ZKHWKHU NQRZQ RU XQNQRZQ DQ\ KROGHUV RI (QFXPEUDQFHV RQ DOO RU DQ\ SRUWLRQ

 RI WKH $VVHWV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH ,56 DOO $VVXPHG &RQWUDFW &RXQWHUSDUWLHV WKH ',3

 /HQGHU WKH 6XFFHVVIXO %LGGHU DOO VXFFHVVRUV DQG DVVLJQV RI WKH 6XFFHVVIXO %LGGHU DQ\ RWKHU

 ELGGHUV IRU WKH $VVHWV DQ\ WUXVWHHV LI DQ\ VXEVHTXHQWO\ DSSRLQWHG LQ WKHVH &KDSWHU          &DVHV RU

 XSRQ D FRQYHUVLRQ WR FKDSWHU XQGHU WKH %DQNUXSWF\ &RGH RI WKH 'HEWRU¶V FDVH 7KLV 2UGHU DQG WKH

 $VVHW 3XUFKDVH $JUHHPHQW VKDOO LQXUH WR WKH EHQHILW RI WKH 'HEWRU LWV HVWDWH LWV FUHGLWRUV

  VSHFLILFDOO\ LQFOXGLQJ &'6 DV WKH LQWHQGHG WKLUG SDUW\ EHQHILFLDU\ WKHUHRI WKH 6XFFHVVIXO %LGGHU

 DQG HDFK RI WKHLU VXFFHVVRUV DQG DVVLJQV 1RWKLQJ FRQWDLQHG LQ DQ\ SODQ RI UHRUJDQL]DWLRQ RU

 OLTXLGDWLRQ RU RUGHU RI DQ\ W\SH RU NLQG HQWHUHG LQ WKLV &KDSWHU    &DVH RU DQ\ VXEVHTXHQW FKDSWHU

   RU FKDSWHU     FDVH IRU WKH 'HEWRU RU DQ\ UHODWHG SURFHHGLQJV VXEVHTXHQW WR WKH HQWU\ RI WKLV 2UGHU

 VKDOO GLUHFWO\ FRQIOLFW ZLWK RU GHURJDWH IURP WKH SURYLVLRQ RI WKH $VVHW 3XUFKDVH $JUHHPHQW RU WKH

 WHUPV RI WKLV 2UGHU

  ,,,       *RRG )DLWK 3XUFKDVHU

                   7KH WUDQVDFWLRQV FRQWHPSODWHG E\ DQG FRQVXPPDWHG XQGHU WKH $VVHW 3XUFKDVH

 $JUHHPHQW DQG WKH 7UDQVDFWLRQ 'RFXPHQWV ZHUH XQGHUWDNHQ E\ WKH 6XFFHVVIXO %LGGHU ZLWKRXW

 FROOXVLRQ DQG LQ JRRG IDLWK DQG DW DUPV OHQJWK DV WKDW WHUP LV GHILQHG LQ VHFWLRQV    P DQG        H

 RI WKH %DQNUXSWF\ &RGH DV DSSOLFDEOH 7KH $VVHW 3XUFKDVH $JUHHPHQW ZDV QRW HQWHUHG LQWR DQG

 ZLOO QRW EH FRQVXPPDWHG IRU WKH SXUSRVH RI KLQGHULQJ GHOD\LQJ RU GHIUDXGLQJ FUHGLWRUV RI WKH

 'HEWRU DQG QHLWKHU WKH 'HEWRU QRU WKH 6XFFHVVIXO %LGGHU KDYH RU KDV HQWHUHG LQWR WKH $VVHW

 3XUFKDVH $JUHHPHQW RU LV RU DUH FRQVXPPDWLQJ WKH WUDQVDFWLRQV FRQWHPSODWHG WKHUHE\ ZLWK DQ\

 IUDXGXOHQW RU RWKHUZLVH LPSURSHU SXUSRVH

                   7KH 6XFFHVVIXO %LGGHU LV D JRRG IDLWK EX\HU ZLWKLQ WKH PHDQLQJ RI VHFWLRQ       P

 RI WKH %DQNUXSWF\ &RGH DQG DV VXFK LV HQWLWOHG WR WKH IXOO SURWHFWLRQV RI VHFWLRQ          P RI WKH



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                  Entered 07/22/20 23:54:32           Desc
                  Imaged Certificate of Notice             Page 16 of 83
 %DQNUXSWF\ &RGH $FFRUGLQJO\ WKH UHYHUVDO RU PRGLILFDWLRQ RQ DSSHDO RI WKH DXWKRUL]DWLRQ

 SURYLGHG KHUHLQ WR FRQVXPPDWH WKH 6DOH RI WKH $VVHWV VKDOO QRW DIIHFW WKH YDOLGLW\ RI WKH 6DOH

  LQFOXGLQJ WKH DVVXPSWLRQ DQG DVVLJQPHQW RI WKH $VVXPHG &RQWUDFWV XQOHVV VXFK DXWKRUL]DWLRQ

 DQG VXFK 6DOH DUH GXO\ VWD\HG SHQGLQJ VXFK DSSHDO 7KH $VVHW 3XUFKDVH $JUHHPHQW DQG WKH

 WUDQVDFWLRQV FRQWHPSODWHG WKHUHE\ FDQQRW EH DYRLGHG XQGHU VHFWLRQ              Q RI WKH %DQNUXSWF\

 &RGH 7KH 'HEWRU WKH 6XFFHVVIXO %LGGHU DQG DQ\ RWKHU WKLUG SDUWLHV KDYH QRW HQJDJHG LQ DQ\

 FRQGXFW WKDW ZRXOG FDXVH RU SHUPLW WKH $VVHW 3XUFKDVH $JUHHPHQW RU WKH FRQVXPPDWLRQ RI WKH

 WUDQVDFWLRQV FRQWHPSODWHG WKHUHE\ WR EH DYRLGHG RU FRVWV RU GDPDJHV WR EH LPSRVHG XQGHU VHFWLRQ

       Q RI WKH %DQNUXSWF\ &RGH

  ,9        +LJKHVW RU 2WKHUZLVH %HVW 2IIHU

                   7KH 'HEWRU VROLFLWHG RIIHUV DQG QRWLFHG WKH $XFWLRQ LQ DFFRUGDQFH ZLWK WKH

 SURYLVLRQV RI WKH %LGGLQJ 3URFHGXUHV 2UGHU 7KH $XFWLRQ ZDV GXO\ QRWLFHG WKH 6DOH DQG VDOH

 SURFHVV ZDV FRQGXFWHG LQ D QRQ FROOXVLYH PDQQHU DQG WKH 'HEWRU DIIRUGHG D IXOO IDLU DQG

 UHDVRQDEOH RSSRUWXQLW\ IRU DQ\ SHUVRQ RU HQWLW\ WR PDNH D KLJKHU RU RWKHUZLVH EHWWHU RIIHU WR

 SXUFKDVH DOO RU D SRUWLRQ RI WKH $VVHWV 1R RWKHU 4XDOLILHG %LG IRU VXEVWDQWLDOO\ DOO DVVHWV ZDV

 UHFHLYHG E\ WKH %LG 'HDGOLQH

                   7KH $VVHW 3XUFKDVH $JUHHPHQW FRQVWLWXWHV WKH KLJKHVW RU RWKHUZLVH EHVW RIIHU IRU

 WKH $VVHWV DQG ZLOO SURYLGH D JUHDWHU UHFRYHU\ IRU DOORZHG FODLPV RI WKH 'HEWRU¶V HVWDWH LQ RUGHU RI

 SULRULW\ WKDQ ZRXOG EH SURYLGHG E\ DQ\ RWKHU DYDLODEOH DOWHUQDWLYH 7KH 'HEWRU¶V GHWHUPLQDWLRQ WKDW

 WKH $VVHW 3XUFKDVH $JUHHPHQW FRQVWLWXWHV WKH KLJKHVW RU EHVW RIIHU IRU WKH $VVHWV FRQVWLWXWHV D YDOLG

 DQG VRXQG H[HUFLVH RI WKH 'HEWRU¶V EXVLQHVV MXGJPHQW &'6¶ LQVLVWHQFH WKDW WKH VDOH SURFHHGV EH

 SDLG GLUHFWO\ WR LW LV DSSURSULDWH JLYHQ WKDW &'6 KDV WKH VHQLRU VHFXULW\ LQWHUHVWV LQ DOO DVVHWV EHLQJ

 VROG ZLOO QRW EH SDLG LQ IXOO DQG ZLWKRXW &'6¶ FRQVHQW WKH VDOH FRXOG QRW SURFHHG



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                   Entered 07/22/20 23:54:32          Desc
                  Imaged Certificate of Notice              Page 17 of 83
                    ,Q DGGLWLRQ WKH $VVHW 3XUFKDVH $JUHHPHQW UHSUHVHQWV D IDLU DQG UHDVRQDEOH RIIHU

 WR SXUFKDVH WKH $VVHWV LQFOXGLQJ WKH $VVXPHG &RQWUDFWV XQGHU WKH FLUFXPVWDQFHV RI WKHVH &KDSWHU

    &DVHV 7KH 'HEWRUV KDYH GHPRQVWUDWHG FRPSHOOLQJ FLUFXPVWDQFHV DQG D JRRG VXIILFLHQW DQG

 VRXQG EXVLQHVV SXUSRVH DQG MXVWLILFDWLRQ IRU WKH 6DOH RXWVLGH RI D SODQ RI UHRUJDQL]DWLRQ DQG WKH

 SD\PHQW RI WKH SURFHHGV GLUHFWO\ WR WKH ',3 /HQGHU $FFRUGLQJO\ WKH 0RWLRQ LV KHUHE\

 $33529(' DQG WKH FRQVXPPDWLRQ RI WKH WUDQVDFWLRQV FRQWHPSODWHG WKHUHE\ LQFOXGLQJ WKH $VVHW

 3XUFKDVH $JUHHPHQW DQG WKH 7UDQVDFWLRQ 'RFXPHQWV DUH LQ WKH EHVW LQWHUHVWV RI WKH 'HEWRU LWV

 HVWDWHV FUHGLWRUV RI WKH 'HEWRU¶V HVWDWH DQG RWKHU SDUWLHV LQ LQWHUHVW

  9        7UDQVIHU RI $VVHWV )UHH DQG &OHDU RI $OO (QFXPEUDQFHV

                    3XUVXDQW WR VHFWLRQV    D       E       I       E DQG      I RI WKH %DQNUXSWF\

 &RGH WKH 'HEWRU LV DXWKRUL]HG DQG GLUHFWHG WR WUDQVIHU WKH $VVHWV RQ WKH &ORVLQJ 'DWH DV GHILQHG

 LQ WKH $VVHW 3XUFKDVH $JUHHPHQW 7KH $VVHWV VKDOO EH WUDQVIHUUHG WR WKH 6XFFHVVIXO %LGGHU XSRQ

 DQG DV RI WKH &ORVLQJ 'DWH DQG VXFK WUDQVIHU VKDOO FRQVWLWXWH D OHJDO YDOLG ELQGLQJ DQG HIIHFWLYH

 WUDQVIHU RI WKH $VVHWV DQG XSRQ WKH 'HEWRU¶V UHFHLSW RI WKH 3XUFKDVH 3ULFH 8SRQ WKH &ORVLQJ

 WKH 6XFFHVVIXO %LGGHU VKDOO WDNH WLWOH WR DQG SRVVHVVLRQ RI WKH $VVHWV $OO VDOH SURFHHGV XS WR

                   VKDOO EH SDLG GLUHFWO\ WR &'6 ZKLFK DPRXQW VKDOO QRW LQFOXGH FXUH FRVWV VXEMHFW

 WR LWV REOLJDWLRQV XQGHU WKH FDUYH RXWV VHW IRUWK LQ WKH )LQDO DQG $PHQGHG 'LS 2UGHUV > 'RFV

      DQG      @    $OO RWKHU (QFXPEUDQFHV VKDOO DWWDFK WR DQ\ H[FHVV SURFHHGV ZLWK WKH VDPH

 YDOLGLW\ SULRULW\ IRUFH DQG HIIHFW WKDW WKH\ QRZ KDYH DV DJDLQVW WKH $VVHWV VXEMHFW WR DQ\

 FODLPV DQG GHIHQVHV WKH 'HEWRU DQG LWV HVWDWH PD\ SRVVHVV ZLWK UHVSHFW WKHUHWR

                    7KH 6DOH RI WKH $VVHWV WR WKH 6XFFHVVIXO %LGGHU DQG WKH VDOH DQG DVVXPSWLRQ DQG

 DVVLJQPHQW RI WKH $VVXPHG &RQWUDFWV WR WKH 6XFFHVVIXO %LGGHU VKDOO EH H[FHSW DV RWKHUZLVH

 SURYLGHG LQ WKH $VVHW 3XUFKDVH $JUHHPHQW DQG WKLV 2UGHU IUHH DQG FOHDU RI DOO (QFXPEUDQFHV



       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                  Entered 07/22/20 23:54:32       Desc
                  Imaged Certificate of Notice             Page 18 of 83
 7KH $VVHWV VKDOO QRW EH VXEMHFW WR DQ\ FODLPV RU LQWHUHVWV DOORZHG LQ WKHVH &KDSWHU           &DVHV

 LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DQ\ FODLPV DOORZHG XQGHU VHFWLRQV

      RU     RI WKH %DQNUXSWF\ &RGH QRU VKDOO WKH $VVHWV EH VXEMHFW WR D VXUFKDUJH RU ³FDUYH RXW´

 WKDW LV RWKHUZLVH DJUHHG WR RU DSSURYHG LQ WKHVH &KDSWHU     &DVHV )RU WKH DYRLGDQFH RI GRXEW DQG

 ZLWKRXW OLPLWLQJ DQ\WKLQJ LQ WKLV 2UGHU WKH 6DOH VKDOO EH IUHH DQG FOHDU RI DQ\ VXFFHVVRU OLDELOLW\

 WR WKH 6XFFHVVIXO %LGGHU IRU DQ\ RI WKH 'HEWRU¶V OLDELOLWLHV H[FHSW IRU WKH $VVXPHG /LDELOLWLHV VHW

 IRUWK LQ WKH $VVHW 3XUFKDVH $JUHHPHQW

                   2Q WKH &ORVLQJ 'DWH HDFK KROGHU RI DQ (QFXPEUDQFH QRW LQFOXGLQJ WKH ,QWHUQDO

 5HYHQXH 6HUYLFH LV DXWKRUL]HG DQG GLUHFWHG WR H[HFXWH VXFK GRFXPHQWV DQG WDNH DOO RWKHU DFWLRQV

 DV PD\ EH GHHPHG E\ WKH 6XFFHVVIXO %LGGHU WR EH QHFHVVDU\ RU GHVLUDEOH WR UHOHDVH LWV (QFXPEUDQFHV

 RQ WKH $VVHWV DV SURYLGHG IRU LQ WKLV 2UGHU DV VXFK (QFXPEUDQFHV PD\ KDYH EHHQ UHFRUGHG RU PD\

 RWKHUZLVH H[LVW

                   $OO SHUVRQV DQG HQWLWLHV WKDW DUH LQ SRVVHVVLRQ RI VRPH RU DOO RI WKH $VVHWV RQ WKH

 &ORVLQJ 'DWH DUH GLUHFWHG WR VXUUHQGHU SRVVHVVLRQ RI VXFK $VVHWV WR WKH 6XFFHVVIXO %LGGHU RU DW

 &ORVLQJ

                   $ FHUWLILHG FRS\ RI WKLV 2UGHU PD\ EH ILOHG ZLWK WKH DSSURSULDWH FOHUN DQG RU

 UHFRUGHG ZLWK WKH DSSURSULDWH UHFRUGHU WR FDQFHO DQ\ (QFXPEUDQFHV RI UHFRUG

                   ,I DQ\ SHUVRQ RU HQWLW\ QRW LQFOXGLQJ WKH ,QWHUQDO 5HYHQXH 6HUYLFH WKDW KDV ILOHG

 VWDWHPHQWV RU RWKHU GRFXPHQWV RU DJUHHPHQWV HYLGHQFLQJ (QFXPEUDQFHV RQ DOO RU DQ\ SRUWLRQ RI WKH

 $VVHWV VKDOO QRW KDYH GHOLYHUHG WR WKH 6XFFHVVIXO %LGGHU SULRU WR WKH &ORVLQJ LQ SURSHU IRUP IRU

 ILOLQJ DQG H[HFXWHG E\ WKH DSSURSULDWH SDUWLHV WHUPLQDWLRQ VWDWHPHQWV LQVWUXPHQWV RI VDWLVIDFWLRQ

 UHOHDVHV RI (QFXPEUDQFHV DQG DQ\ RWKHU GRFXPHQWV QHFHVVDU\ RU GHVLUDEOH WR WKH 6XFFHVVIXO %LGGHU

 IRU WKH SXUSRVH RI GRFXPHQWLQJ WKH UHOHDVH RI DOO (QFXPEUDQFHV ZKLFK WKH SHUVRQ RU HQWLW\ KDV RU



       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                   Entered 07/22/20 23:54:32         Desc
                  Imaged Certificate of Notice              Page 19 of 83
 PD\ DVVHUW ZLWK UHVSHFW WR DOO RU DQ\ SRUWLRQ RI WKH $VVHWV WKH 'HEWRU LV KHUHE\ DXWKRUL]HG DQG

 GLUHFWHG DQG WKH 6XFFHVVIXO %LGGHU LV KHUHE\ DXWKRUL]HG WR H[HFXWH DQG ILOH VXFK VWDWHPHQWV

 LQVWUXPHQWV UHOHDVHV DQG RWKHU GRFXPHQWV RQ EHKDOI RI VXFK SHUVRQ RU HQWLW\ ZLWK UHVSHFW WR WKH

 $VVHWV

 9,        ([HFXWRU\ &RQWUDFWV DQG 8QH[SLUHG /HDVHV

                  7KH 'HEWRU LV DXWKRUL]HG DQG GLUHFWHG WR DVVXPH DQG VHOO DQG DVVLJQ WKH $VVXPHG

 &RQWUDFWV WR WKH 6XFFHVVIXO %LGGHU IUHH DQG FOHDU RI DOO (QFXPEUDQFHV :LWK UHVSHFW WR HDFK

 $VVXPHG &RQWUDFW WKH SD\PHQW RI WKH DSSOLFDEOH &XUH &RVW LI DQ\ VKDOO D HIIHFW D FXUH RI DOO

 PRQHWDU\ GHIDXOWV H[LVWLQJ WKHUHXQGHU DV RI WKH &ORVLQJ 'DWH E FRPSHQVDWH WKH DSSOLFDEOH

 $VVXPHG &RQWUDFW &RXQWHUSDUW\ IRU DQ\ DFWXDO SHFXQLDU\ ORVV UHVXOWLQJ IURP VXFK GHIDXOW DQG F

 WRJHWKHU ZLWK WKH DVVXPSWLRQ RI WKH $VVXPHG &RQWUDFWV E\ WKH 6XFFHVVIXO %LGGHU FRQVWLWXWH

 DGHTXDWH DVVXUDQFH RI IXWXUH SHUIRUPDQFH WKHUHRI 2WKHU WKDQ DQ\ &XUH &RVW WKH 6XFFHVVIXO

 %LGGHU VKDOO QRW EH OLDEOH IRU DQ\ DPRXQWV RZHG SULRU WR WKH &ORVLQJ 'DWH XQGHU DQ\ $VVXPHG

 &RQWUDFW $V RI WKH &ORVLQJ 'DWH WKH 6XFFHVVIXO %LGGHU VKDOO EH GHHPHG WR KDYH DFTXLUHG DQG

 DVVXPHG WKH $VVXPHG &RQWUDFWV SXUVXDQW WR VHFWLRQV       DQG      I RI WKH %DQNUXSWF\ &RGH 7KH

 DVVLJQPHQW E\ WKH 'HEWRU RI VXFK $VVXPHG &RQWUDFWV VKDOO QRW EH D GHIDXOW WKHUHXQGHU DQG WKH

 6XFFHVVIXO %LGGHU LV HQWLWOHG WR WKH SURWHFWLRQV DIIRUGHG XQGHU VHFWLRQ   P RI WKH %DQNUXSWF\

 &RGH ZLWK UHVSHFW WKHUHWR

                  $Q\ SURYLVLRQ LQ RU HIIHFW RI DQ\ $VVXPHG &RQWUDFW WKDW SURKLELWV RU FRQGLWLRQV

 WKH DVVLJQPHQW RI VXFK $VVXPHG &RQWUDFW RU DOORZV WKH SDUW\ WR VXFK $VVXPHG &RQWUDFW WR

 WHUPLQDWH UHFDSWXUH LPSRVH DQ\ SHQDOW\ FRQGLWLRQ RU UHQHZDO RU H[WHQVLRQ RU PRGLI\ DQ\ WHUP RU

 FRQGLWLRQ XSRQ WKH DVVLJQPHQW RI VXFK $VVXPHG &RQWUDFW FRQVWLWXWHV DQ XQHQIRUFHDEOH DQWL

 DVVLJQPHQW SURYLVLRQ WKDW LV YRLG DQG RI QR IRUFH DQG HIIHFW SXUVXDQW WR VHFWLRQ       I RI WKH




       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                Entered 07/22/20 23:54:32       Desc
                  Imaged Certificate of Notice           Page 20 of 83
 %DQNUXSWF\ &RGH $OO RWKHU UHTXLUHPHQWV DQG FRQGLWLRQV XQGHU VHFWLRQV               DQG       RI WKH

 %DQNUXSWF\ &RGH IRU WKH DVVXPSWLRQ E\ WKH 'HEWRU DQG DVVLJQPHQW WR WKH 6XFFHVVIXO %LGGHU RI

 WKH $VVXPHG &RQWUDFWV KDYH EHHQ VDWLVILHG DQG VXFK DVVXPSWLRQ DQG DVVLJQPHQW VKDOO QRW

 FRQVWLWXWH D GHIDXOW WKHUHXQGHU 8SRQ &ORVLQJ DQG WKH SD\PHQW RI WKH UHTXLUHG &XUH &RVWV LQ

 DFFRUGDQFH ZLWK VHFWLRQV       DQG      RI WKH %DQNUXSWF\ &RGH WKH 6XFFHVVIXO %LGGHU VKDOO EH

 IXOO\ DQG LUUHYRFDEO\ YHVWHG ZLWK DOO ULJKW WLWOH DQG LQWHUHVW RI WKH 'HEWRU XQGHU HDFK $VVXPHG

 &RQWUDFW

                 8SRQ WKH &ORVLQJ DQG WKH SD\PHQW RI WKH &XUH &RVWV DSSOLFDEOH WR DQ\ $VVXPHG

 &RQWUDFW WKH 6XFFHVVIXO %LGGHU VKDOO EH GHHPHG WR EH VXEVWLWXWHG IRU WKH 'HEWRU DV D SDUW\ WR VXFK

 $VVXPHG &RQWUDFW DQG WKH 'HEWRU VKDOO EH UHOLHYHG SXUVXDQW WR VHFWLRQ         N RI WKH %DQNUXSWF\

 &RGH IURP DQ\ IXUWKHU OLDELOLW\ WR WKH $VVXPHG &RQWUDFW &RXQWHUSDUWLHV XQGHU VXFK $VVXPHG

 &RQWUDFWV

                 8SRQ WKH &ORVLQJ DQG WKH SD\PHQW RI WKH DSSOLFDEOH &XUH &RVWV LI DQ\ WKH

 $VVXPHG &RQWUDFWV VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW DQG QR GHIDXOW VKDOO H[LVW WKHUHXQGHU QRU

 VKDOO WKHUH H[LVW DQ\ HYHQW RU FRQGLWLRQ ZKLFK ZLWK WKH SDVVDJH RI WLPH RU JLYLQJ RI QRWLFH RU ERWK

 ZRXOG FRQVWLWXWH VXFK D GHIDXOW

                 7KHUH VKDOO EH QR UHQW DFFHOHUDWLRQV RU LQFUHDVHV DVVLJQPHQW IHHV GHSRVLWV

 LQFUHDVHV RU DQ\ RWKHU IHHV FKDUJHG WR WKH 6XFFHVVIXO %LGGHU RU WKH 'HEWRU DV D UHVXOW RI WKH

 DVVXPSWLRQ DQG DVVLJQPHQW LQFOXGLQJ DQ\ FKDQJH LQ FRQWURO RI WKH $VVXPHG &RQWUDFWV

                 3XUVXDQW WR VHFWLRQV       D       DQG      RI WKH %DQNUXSWF\ &RGH DOO $VVXPHG

 &RQWUDFW &RXQWHUSDUWLHV DUH IRUHYHU EDUUHG DQG SHUPDQHQWO\ HQMRLQHG IURP UDLVLQJ RU DVVHUWLQJ

 DJDLQVW WKH 'HEWRU LWV HVWDWH WKH 6XFFHVVIXO %LGGHU RU DQ\ RI WKHLU UHVSHFWLYH VXFFHVVRUV DQG

 DVVLJQV DQ\ LQFUHDVHG UHQW RU IHHV DVVLJQPHQW IHH GHIDXOW EUHDFK RU FODLP RU SHFXQLDU\ ORVV RU




       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                 Entered 07/22/20 23:54:32         Desc
                  Imaged Certificate of Notice            Page 21 of 83
 FRQGLWLRQ WR DVVLJQPHQW DULVLQJ XQGHU RU UHODWHG WR WKH $VVXPHG &RQWUDFWV H[LVWLQJ DV RI HDFK

 DSSOLFDEOH FORVLQJ GDWH RU DULVLQJ E\ UHDVRQ RI WKHVH &KDSWHU    &DVHV RU WKH &ORVLQJ

                   $OO FRXQWHUSDUWLHV WR DQ $VVXPHG &RQWUDFW VKDOO FRRSHUDWH DQG H[SHGLWLRXVO\

 H[HFXWH DQG GHOLYHU XSRQ WKH UHDVRQDEOH UHTXHVWV RI WKH 6XFFHVVIXO %LGGHU DQG VKDOO QRW FKDUJH

 WKH 'HEWRU RU WKH 6XFFHVVIXO %LGGHU IRU DQ\ LQVWUXPHQWV DSSOLFDWLRQV FRQVHQWV RU RWKHU

 GRFXPHQWV ZKLFK PD\ EH UHTXLUHG RU UHTXHVWHG E\ DQ\ SXEOLF RU TXDVL SXEOLF DXWKRULW\ RU RWKHU

 SDUW\ RU HQWLW\ WR HIIHFWXDWH WKH DSSOLFDEOH WUDQVIHUV RI WKH $VVXPHG &RQWUDFWV LQ FRQQHFWLRQ ZLWK

 WKH 6DOH 1RWKLQJ LQ WKLV 2UGHU RU DQ\ RWKHU GRFXPHQW LV RU VKDOO EH GHHPHG DQ DGPLVVLRQ E\ WKH

 'HEWRU WKDW DQ\ FRQWUDFW RU $VVXPHG &RQWUDFW LV DQ H[HFXWRU\ FRQWUDFW RU XQH[SLUHG OHDVH RU PXVW

 EH DVVXPHG DQG DVVLJQHG SXUVXDQW WR WKH $VVHW 3XUFKDVH $JUHHPHQW LQ RUGHU WR FRQVXPPDWH WKH

 6DOH

 9,,        0LVFHOODQHRXV

                  ([FHSW DV RWKHUZLVH SURYLGHG LQ WKLV 2UGHU DQG WR WKH PD[LPXP H[WHQW DYDLODEOH

 XQGHU DSSOLFDEOH ODZ DQG WR WKH H[WHQW SURYLGHG IRU XQGHU WKH $VVHW 3XUFKDVH $JUHHPHQW WKH

 6XFFHVVIXO %LGGHU VKDOO EH DXWKRUL]HG DV RI WKH &ORVLQJ 'DWH WR RSHUDWH XQGHU DQ\ OLFHQVH SHUPLW

 UHJLVWUDWLRQ DQG JRYHUQPHQWDO DXWKRUL]DWLRQ RU DSSURYDO RI WKH 'HEWRU ZLWK UHVSHFW WR WKH $VVHWV

 LQFOXGLQJ WKH $VVXPHG &RQWUDFWV DQG WR WKH PD[LPXP H[WHQW DYDLODEOH XQGHU DSSOLFDEOH ODZ DQG

 WR WKH H[WHQW SURYLGHG IRU XQGHU WKH $VVHW 3XUFKDVH $JUHHPHQW DOO VXFK OLFHQVHV SHUPLWV

 UHJLVWUDWLRQV DQG JRYHUQPHQWDO DXWKRUL]DWLRQV DQG DSSURYDOV DUH GHHPHG WR KDYH EHHQ WUDQVIHUUHG

 WR WKH 6XFFHVVIXO %LGGHU DV RI WKH &ORVLQJ 'DWH $OO H[LVWLQJ OLFHQVHV RU SHUPLWV DSSOLFDEOH WR WKH

 $VVHWV VKDOO UHPDLQ LQ SODFH IRU WKH 6XFFHVVIXO %LGGHU¶V EHQHILW XQWLO HLWKHU QHZ OLFHQVHV DQG

 SHUPLWV DUH REWDLQHG RU H[LVWLQJ OLFHQVHV DQG SHUPLWV DUH WUDQVIHUUHG LQ DFFRUGDQFH ZLWK DSSOLFDEOH

 DGPLQLVWUDWLYH SURFHGXUHV 7R WKH H[WHQW SURYLGHG E\ VHFWLRQ          RI WKH %DQNUXSWF\ &RGH QR




        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                 Entered 07/22/20 23:54:32         Desc
                  Imaged Certificate of Notice            Page 22 of 83
 JRYHUQPHQWDO XQLW PD\ UHYRNH RU VXVSHQG DQ\ JUDQW SHUPLW RU OLFHQVH UHODWLQJ WR WKH RSHUDWLRQ RI

 WKH $VVHWV VROG WUDQVIHUUHG RU FRQYH\HG WR WKH 6XFFHVVIXO %LGGHU RQ DFFRXQW RI WKH ILOLQJ RU

 SHQGHQF\ RI WKHVH &KDSWHU     &DVHV RU WKH FRQVXPPDWLRQ RI WKH 6DOH

                7KH WUDQVIHU RI WKH DVVHWV WR WKH 6XFFHVVIXO %LGGHU SXUVXDQW WR WKH $VVHW 3XUFKDVH

 $JUHHPHQW GRHV QRW UHTXLUH DQ\ FRQVHQWV RWKHU WKDQ DV VSHFLILFDOO\ SURYLGHG IRU LQ WKH $VVHW

 3XUFKDVH $JUHHPHQW

                ([FHSW IRU WKH $VVXPHG /LDELOLWLHV ZLWK UHVSHFW WR WKH 6XFFHVVIXO %LGGHU WKH

 6XFFHVVIXO %LGGHU VKDOO QRW KDYH DQ\ OLDELOLW\ IRU DQ\ REOLJDWLRQ RI WKH 'HEWRU DULVLQJ XQGHU RU

 UHODWHG WR DQ\ RI WKH $VVHWV LQFOXGLQJ WKH $VVXPHG &RQWUDFWV :LWKRXW OLPLWLQJ WKH JHQHUDOLW\ RI

 WKH IRUHJRLQJ WKH 6XFFHVVIXO %LGGHU VKDOO QRW EH OLDEOH IRU DQ\ &ODLPV DJDLQVW WKH 'HEWRU RU DQ\ RI

 WKHLU SUHGHFHVVRUV RU DIILOLDWHV %\ YLUWXH RI WKH 6DOH WKH 6XFFHVVIXO %LGGHU DQG LWV UHVSHFWLYH

 DIILOLDWHV VXFFHVVRUV DQG DVVLJQV VKDOO QRW EH GHHPHG RU FRQVLGHUHG WR D EH D OHJDO VXFFHVVRU RU

 RWKHUZLVH EH GHHPHG D VXFFHVVRU WR DQ\ RI WKH 'HEWRU E KDYH GH IDFWR RU RWKHUZLVH PHUJHG

 ZLWK RU LQWR WKH 'HEWRU RU F EH D FRQWLQXDWLRQ RU VXEVWDQWLDO FRQWLQXDWLRQ RU EH KROGLQJ LWVHOI

 RXW DV D PHUH FRQWLQXDWLRQ RI WKH 'HEWRU RU LWV HVWDWH EXVLQHVVHV RU RSHUDWLRQV RU DQ\ HQWHUSULVH

 RI WKH 'HEWRU LQ HDFK FDVH E\ DQ\ ODZ RU HTXLW\ DQG WKH 6XFFHVVIXO %LGGHU KDV QRW DVVXPHG

 QRU LV LW LQ DQ\ ZD\ UHVSRQVLEOH IRU DQ\ OLDELOLW\ RU REOLJDWLRQ RI WKH 'HEWRU RU WKH 'HEWRU¶V

 HVWDWH H[FHSW ZLWK UHVSHFW WR WKH $VVXPHG /LDELOLWLHV ZLWK UHJDUG WR WKH 6XFFHVVIXO %LGGHU 7KH

 6XFFHVVIXO %LGGHU VKDOO KDYH QR VXFFHVVRU RU YLFDULRXV OLDELOLWLHV RI DQ\ NLQG RU FKDUDFWHU

 LQFOXGLQJ EXW QRW OLPLWHG WR DQ\ WKHRU\ RI DQWLWUXVW HQYLURQPHQWDO VXFFHVVRU RU WUDQVIHUHH

 OLDELOLW\ ODERU ODZ de facto PHUJHU RU VXEVWDQWLDO FRQWLQXLW\ ZKHWKHU NQRZQ RU XQNQRZQ DV RI

 WKH FORVLQJ GDWH QRZ H[LVWLQJ RU KHUHDIWHU DULVLQJ ZKHWKHU IL[HG RU FRQWLQJHQW ZLWK UHVSHFW WR

 WKH 'HEWRU RU DQ\ REOLJDWLRQV RI WKH 'HEWRU DULVLQJ SULRU WR WKH &ORVLQJ 'DWH LQFOXGLQJ EXW QRW




       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                 Entered 07/22/20 23:54:32         Desc
                  Imaged Certificate of Notice            Page 23 of 83
 OLPLWHG WR OLDELOLWLHV RQ DFFRXQW RI DQ\ WD[HV DULVLQJ DFFUXLQJ RU SD\DEOH XQGHU RXW RI LQ

 FRQQHFWLRQ ZLWK RU LQ DQ\ ZD\ UHODWLQJ WR WKH RSHUDWLRQ RI DQ\ RI WKH $VVHWV SULRU WR WKH &ORVLQJ

            3XUVXDQW WR %DQNUXSWF\ 5XOHV               K        G         DQG       WKLV 2UGHU VKDOO

 EH HIIHFWLYH LPPHGLDWHO\ XSRQ LWV HQWU\ DQG WKH 'HEWRU DQG WKH 6XFFHVVIXO %LGGHU DUH DXWKRUL]HG

 WR FORVH WKH 6DOH LPPHGLDWHO\ 1RWZLWKVWDQGLQJ WKH SURYLVLRQV RI %DQNUXSWF\ 5XOH             RU DQ\

 DSSOLFDEOH SURYLVLRQV RI WKH /RFDO 5XOHV WKLV 2UGHU VKDOO QRW EH VWD\HG IRU IRXUWHHQ    GD\V DIWHU

 WKH HQWU\ KHUHRI EXW VKDOO EH HIIHFWLYH DQG HQIRUFHDEOH LPPHGLDWHO\ XSRQ HQWU\ DQG WKH IRXUWHHQ

      GD\ VWD\ SURYLGHG LQ VXFK UXOHV LV KHUHE\ H[SUHVVO\ ZDLYHG DQG VKDOO QRW DSSO\ $Q\ SDUW\

 REMHFWLQJ WR WKLV 2UGHU PXVW H[HUFLVH GXH GLOLJHQFH LQ ILOLQJ DQ DSSHDO DQG SXUVXLQJ D VWD\ ZLWKLQ

 WKH WLPH SUHVFULEHG E\ ODZ DQG SULRU WR WKH &ORVLQJ 'DWH RU ULVN LWV DSSHDO ZLOO EH IRUHFORVHG DV

 PRRW 1R EXON VDOHV ODZ RU DQ\ VLPLODU ODZ RI DQ\ VWDWH RU RWKHU MXULVGLFWLRQ DSSOLHV LQ DQ\ ZD\ WR

 WKH 6DOH

                 7KH IDLOXUH VSHFLILFDOO\ WR LQFOXGH DQ\ SDUWLFXODU SURYLVLRQ RI WKH $VVHW 3XUFKDVH

 $JUHHPHQW LQ WKLV 2UGHU VKDOO QRW GLPLQLVK RU LPSDLU WKH HIIHFWLYHQHVV RI VXFK SURYLVLRQ LW EHLQJ

 WKH LQWHQW RI WKH &RXUW WKDW WKH $VVHW 3XUFKDVH $JUHHPHQW EH DXWKRUL]HG DQG DSSURYHG LQ LWV

 HQWLUHW\

                 7KH $VVHW 3XUFKDVH $JUHHPHQW WKH 7UDQVDFWLRQ 'RFXPHQWV DQG DQ\ UHODWHG

 DJUHHPHQWV GRFXPHQWV RU RWKHU LQVWUXPHQWV PD\ EH PRGLILHG DPHQGHG RU VXSSOHPHQWHG E\ WKH

 SDUWLHV WKHUHWR DQG LQ DFFRUGDQFH ZLWK WKH WHUPV WKHUHRI ZLWKRXW IXUWKHU RUGHU RI WKH &RXUW

 SURYLGHG WKDW DQ\ VXFK PRGLILFDWLRQ DPHQGPHQW RU VXSSOHPHQW GRHV QRW KDYH D PDWHULDO DGYHUVH

 HIIHFW RQ WKH 'HEWRU¶V HVWDWH &'6 RU RQ WKH LQWHUHVWV RI WKH 6XFFHVVIXO %LGGHU

                 $OO WLPH SHULRGV VHW IRUWK LQ WKLV 2UGHU VKDOO EH FDOFXODWHG LQ DFFRUGDQFH ZLWK

 %DQNUXSWF\ 5XOH        D




       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                  Entered 07/22/20 23:54:32       Desc
                  Imaged Certificate of Notice             Page 24 of 83
                  7R WKH H[WHQW WKDW WKLV 2UGHU LV LQFRQVLVWHQW ZLWK DQ\ SULRU RUGHU RU SOHDGLQJ ZLWK

 UHVSHFW WR WKH 0RWLRQ ILOHG LQ WKHVH &KDSWHU     &DVHV WKH WHUPV RI WKLV 2UGHU VKDOO JRYHUQ

                  7KH SURYLVLRQV RI WKLV 2UGHU DQG WKH $VVHW 3XUFKDVH $JUHHPHQW DQG DQ\ DFWLRQV

 WDNHQ SXUVXDQW KHUHWR RU WKHUHWR VKDOO VXUYLYH HQWU\ RI DQ\ RUGHU ZKLFK PD\ EH HQWHUHG D

 FRQILUPLQJ RU FRQVXPPDWLQJ DQ\ SODQ RI UHRUJDQL]DWLRQ RI WKH 'HEWRU             E FRQYHUWLQJ WKHVH

 &KDSWHU     &DVH IURP FKDSWHU      WR FKDSWHU RI WKH %DQNUXSWF\ &RGH F GLVPLVVLQJ WKH FDVH RU

  G SXUVXDQW WR ZKLFK WKLV &RXUW DEVWDLQV IURP KHDULQJ WKLV FDVH

                  7KH &RXUW VKDOO UHWDLQ MXULVGLFWLRQ WR DPRQJ RWKHU WKLQJV LQWHUSUHW LPSOHPHQW

 DQG HQIRUFH WKH WHUPV DQG SURYLVLRQV RI WKLV 2UGHU WKH $VVHW 3XUFKDVH $JUHHPHQW DQG DOO

 DPHQGPHQWV WKHUHWR DQG DQ\ UHOHDVHV ZDLYHUV DQG FRQVHQWV KHUHXQGHU DQG WKHUHXQGHU DQG HDFK

 RI WKH DJUHHPHQWV H[HFXWHG LQ FRQQHFWLRQ WKHUHZLWK WR ZKLFK WKH 'HEWRU LV D SDUW\ RU ZKLFK KDV

 EHHQ DVVLJQHG E\ WKH 'HEWRU WR WKH 6XFFHVVIXO %LGGHU DQG WR DGMXGLFDWH LI QHFHVVDU\ DQ\ DQG DOO

 GLVSXWHV FRQFHUQLQJ RU UHODWLQJ LQ DQ\ ZD\ WR DQ\ RI WKH IRUHJRLQJ LQFOXGLQJ DQ\ GLVSXWHV WKDW PD\

 DULVH DPRQJ WKH 'HEWRU WKH 6XFFHVVIXO %LGGHU &'6 DQG DQ\ FRXQWHUSDUWLHV WR WKH $VVXPHG

 &RQWUDFWV 6R ORQJ DV WKH WKHVH &KDSWHU       &DVHV DUH QRW FORVHG RU LI FORVHG EXW WKHQ UHRSHQHG

 WKH &RXUW VKDOO UHWDLQ MXULVGLFWLRQ WR HQIRUFH WKH ULJKWV RI WKH 6XFFHVVIXO %LGGHU GHVFULEHG LQ WKLV

 2UGHU LQ WKH HYHQW WKDW DIWHU WKH FORVLQJ GDWH DQ\ WKLUG SDUWLHV DWWHPSW WR RU DFWXDOO\ LQWHUIHUH ZLWK

 VXFK ULJKWV RI DQ\ 6XFFHVVIXO %LGGHU HYHQ LI WKH 'HEWRU LV QRW GLUHFWO\ LQYROYHG RU QDPHG LQ DQ\

 VXFK DFWLRQV RU GLVSXWHV EHWZHHQ WKH 6XFFHVVIXO %LGGHU DQG VXFK WKLUG SDUWLHV




       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                  Entered 07/22/20 23:54:32           Desc
                  Imaged Certificate of Notice             Page 25 of 83
     This order was signed and entered electronically as indicated at the top of the first page.



 $SSURYHG IRU HQWU\

  V 'DYLG : +RXVWRQ ,9
 'DYLG : +RXVWRQ ,9 1R
 (PLO\ & 7DXEH 1R
 %XUU )RUPDQ //3
     6HFRQG $YHQXH 6RXWK 6XLWH
 1DVKYLOOH 71
                SKRQH
               ID[
 GKRXVWRQ#EXUU FRP
 HWDXEH#EXUU FRP

 Counsel for Capstone Pediatrics, PLLC




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                 Entered 07/22/20 23:54:32         Desc
                  Imaged Certificate of Notice            Page 26 of 83
                                    (;+,%,7 $

                              $VVHW 3XUFKDVH $JUHHPHQW

                                    6HH DWWDFKHG




Case 3:19-bk-01971 Doc 257 Filed 07/22/20          Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice     Page 27 of 83
                           $66(7 385&+$6( $*5((0(17
                                '$7(' $6 2) -8/<

                                    %< $1' $021*


                  $0(5,&$ &$5(6 75867 $&7 '%$ &$5(1$7,21 $6 %8<(5

                                         $1'


                         &$36721( 3(',$75,&6 3//& $6 6(//(5




       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20          Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice     Page 28 of 83
                                     7$%/( 2) &217(176

 $57,&/( , '(),1,7,216
 $57,&/( ,, 385&+$6( $1' 6$/(
   6HFWLRQ   3XUFKDVH DQG 6DOH RI $VVHWV
   6HFWLRQ   ([FOXGHG $VVHWV
   6HFWLRQ   $VVXPHG /LDELOLWLHV
   6HFWLRQ   ([FOXGHG /LDELOLWLHV
   6HFWLRQ   $VVLJQPHQW DQG $VVXPSWLRQ RI &RQWUDFWV
   6HFWLRQ   )XUWKHU $VVXUDQFHV
   6HFWLRQ   3XUFKDVH 3ULFH
 $57,&/( ,,, &/26,1*
   6HFWLRQ   &ORVLQJ
   6HFWLRQ   &ORVLQJ 'HOLYHUDEOHV
 $57,&/( ,9 5(35(6(17$7,216 $1' :$55$17,(6 2) 6(//(5
   6HFWLRQ   &RUSRUDWH &DSDFLW\ $XWKRULW\ DQG &RQVHQWV
   6HFWLRQ   %LQGLQJ $JUHHPHQW
   6HFWLRQ   $VVHWV
   6HFWLRQ   0DWHULDO &RQWUDFWV
   6HFWLRQ   ,QVXUDQFH
   6HFWLRQ   (PSOR\HHV DQG (PSOR\HH 0DWWHUV
   6HFWLRQ   6HOOHU¶V 3ODQV DQG (5,6$
   6HFWLRQ   7KLUG 3DUW\ 5HLPEXUVHPHQW
   6HFWLRQ   )XOO 'LVFORVXUH
 $57,&/( 9 5(35(6(17$7,216 $1' :$55$17,(6 2) %8<(5
   6HFWLRQ   &DSDFLW\ $XWKRULW\ DQG &RQVHQWV
   6HFWLRQ   %LQGLQJ $JUHHPHQW
   6HFWLRQ   /LWLJDWLRQ DQG 3URFHHGLQJV
   6HFWLRQ   $YDLODELOLW\ RI )XQGV
   6HFWLRQ   %URNHUV DQG )LQGHUV
   6HFWLRQ   6WDWHPHQWV 7UXH DQG &RUUHFW



       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20             Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice        Page 29 of 83
 $57,&/( 9, &29(1$176
   6HFWLRQ   &RQGXFW RI %XVLQHVV 3ULRU WR WKH &ORVLQJ
   6HFWLRQ   $FFHVV DQG 'XH 'LOLJHQFH 5HYLHZ
   6HFWLRQ   6XSSOHPHQW WR 6FKHGXOHV
   6HFWLRQ   1HJDWLYH &RYHQDQWV
   6HFWLRQ   %DQNUXSWF\ &RXUW $SSURYDO ([HFXWRU\ &RQWUDFWV DQG 6DOH 3URFHGXUHV
   6HFWLRQ   $SSURYDOV
 $57,&/( 9,, &21',7,216 72 &/26,1*
   6HFWLRQ   >5HVHUYHG @
   6HFWLRQ   &RQGLWLRQV WR 2EOLJDWLRQV RI %X\HU
   6HFWLRQ   &RQGLWLRQV WR 2EOLJDWLRQV RI 6HOOHU
 $57,&/( 9,,, 7(50,1$7,21
   6HFWLRQ   7HUPLQDWLRQ
   6HFWLRQ   (IIHFW RI 7HUPLQDWLRQ
 $57,&/( ,; $'',7,21$/ $*5((0(176
   6HFWLRQ   3RVW &ORVLQJ )LOLQJV DQG $FFHVV WR ,QIRUPDWLRQ
   6HFWLRQ   (PSOR\HH 0DWWHUV
   6HFWLRQ   0HGLFDO 6WDII
   6HFWLRQ   0LVGLUHFWHG 3D\PHQWV 5HIXQGV DQG 5HPLWWDQFHV
   6HFWLRQ   :DLYHU RI %XON 6DOHV /DZ &RPSOLDQFH
 $57,&/( ; *(1(5$/ 3529,6,216
   6HFWLRQ    6XUYLYDO
   6HFWLRQ    $GGLWLRQDO $VVXUDQFHV
   6HFWLRQ    &RQVHQWV $SSURYDOV DQG 'LVFUHWLRQ
   6HFWLRQ    &KRLFH RI /DZ 9HQXH
   6HFWLRQ    %HQHILW $VVLJQPHQW DQG 7KLUG 3DUW\ %HQHILFLDULHV
   6HFWLRQ    &RVW RI 7UDQVDFWLRQ
   6HFWLRQ    :DLYHU RI %UHDFK
   6HFWLRQ    1RWLFHV
   6HFWLRQ    6HYHUDELOLW\
   6HFWLRQ    ,QWHUSUHWDWLRQ

       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20               Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice          Page 30 of 83
   6HFWLRQ    3XEOLF 'LVFORVXUH
   6HFWLRQ    (QWLUH $JUHHPHQW $PHQGPHQWV DQG &RXQWHUSDUWV
   6HFWLRQ    3HUVRQDO /LDELOLW\
   6HFWLRQ    'LVFORVXUH *HQHUDOO\
   6HFWLRQ    7LPH RI (VVHQFH




       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20        Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice   Page 31 of 83
                          $66(7 385&+$6( $*5((0(17
          7KLV $VVHW 3XUFKDVH $JUHHPHQW WKLV ³$JUHHPHQW´ GDWHG DV RI -XO\               WKH ³$JUHHPHQW
 'DWH´ LV HQWHUHG LQWR E\ DQG EHWZHHQ &DSVWRQH 3HGLDWULFV 3//& D 7HQQHVVHH SURIHVVLRQDO OLPLWHG
 OLDELOLW\ FRPSDQ\ ³6HOOHU´ DQG $PHULFD &DUHV 7UXVW $&7 GED &DUH1DWLRQ D 7HQQHVVHH QRQSURILW
 FRUSRUDWLRQ ³%X\HU´ 6HOOHU DQG %X\HU DUH WRJHWKHU UHIHUUHG WR DV WKH ³3DUWLHV ´ DQG HDFK LQGLYLGXDOO\ DV
 D ³3DUW\´

                                                 5(&,7$/6

          :+(5($6 DV LV VHW IRUWK LQ GHWDLO RQ ([KLELW $ KHUHWR 6HOOHU DV RI WKH $JUHHPHQW 'DWH RZQV
 DQG RSHUDWHV WKUHH    ORFDWLRQV HDFK RI ZKLFK SURYLGH SHGLDWULF FDUH PHGLFDO VHUYLFHV WR SHGLDWULF SDWLHQWV
  FROOHFWLYHO\ WKH ³3UDFWLFH´

        :+(5($6 6HOOHU ILOHG D YROXQWDU\ SHWLWLRQ WKH ³%DQNUXSWF\ &DVH´ SXUVXDQW WR &KDSWHU         RI
 WKH %DQNUXSWF\ &RGH LQ WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW IRU WKH 0LGGOH 'LVWULFW RI 7HQQHVVHH WKH
 ³%DQNUXSWF\ &RXUW´ RQ 0DUFK              6HOOHU LV RSHUDWLQJ DV D GHEWRU LQ SRVVHVVLRQ XQGHU 6HFWLRQV
      DQG      RI WKH %DQNUXSWF\ &RGH 7KH &KDSWHU      FDVH LV EHLQJ DGPLQLVWHUHG XQGHU &DVH 1R
 EN

          :+(5($6 6HOOHU KDV GHWHUPLQHG WKDW LW LV LQ LWV EHVW LQWHUHVWV WR VHOO WKH 3UDFWLFH YLD WKH VDOH RI
 FHUWDLQ DVVHWV WKHUHRI DQG %X\HU GHVLUHV WR SXUFKDVH WKH 3UDFWLFH YLD SXUFKDVH RI WKRVH FHUWDLQ DVVHWV RQ
 WKH WHUPV DQG FRQGLWLRQV VWDWHG KHUHLQ VXEMHFW WR WKH DSSURYDO RI WKH %DQNUXSWF\ &RXUW

         :+(5($6 WKH 3DUWLHV DFNQRZOHGJH DQG DJUHH WKDW &'6 %XVLQHVV 6HUYLFHV ,QF G E D 1HZWHN
 %XVLQHVV &UHGLW ³&'6´ EHLQJ WKH VHQLRU VHFXUHG OHQGHU LQ DOO DVVHWV WR EH VROG KHUHLQ DQG ZKRVH GHEW ZLOO
 QRW EH VDWLVILHG E\ VDLG VDOH KDV WKH ULJKW WR EORFN DQ\ SURSRVHG VDOH DQG LV WKHUHIRUH WKH LQWHQGHG WKLUG
 SDUW\ EHQHILFLDU\ RI DOO ULJKWV EHQHILWV DQG UHPHGLHV REWDLQHG E\ 6HOOHU KHUHXQGHU DQG

          :+(5($6 LQ DFFRUGDQFH ZLWK WKH %LGGLQJ 3URFHGXUHV DV ZHOO DV 6HFWLRQV                        DQG
 DQG RWKHU DSSOLFDEOH SURYLVLRQV RI WKH %DQNUXSWF\ &RGH DQG WKH %DQNUXSWF\ 5XOHV DQG VXEMHFW WR WKH WHUPV
 DQG FRQGLWLRQV VHW IRUWK LQ WKLV $JUHHPHQW DQG WKH HQWU\ RI WKH 6DOH 2UGHU 6HOOHU GHVLUHV WR VHOO WR %X\HU DOO
 RI WKH $FTXLUHG $VVHWV DQG WR DVVLJQ WR %X\HU DOO RI WKH $VVXPHG /LDELOLWLHV %X\HU GHVLUHV WR SXUFKDVH
 IURP 6HOOHU DOO RI WKH $FTXLUHG $VVHWV DQG DVVXPH DOO RI WKH $VVXPHG /LDELOLWLHV DQG WKH 3DUWLHV LQWHQG WR
 HIIHFWXDWH WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV $JUHHPHQW DQG WR HQVXUH WKDW WKH HQWLUHW\ RI WKH 3XUFKDVH
 3ULFH LV WR EH SDLG WR &'6 DQG WR HQVXUH WKDW &'6 LV DIIRUGHG DOO ULJKWV EHQHILWV DQG UHPHGLHV RI 6HOOHU
 XSRQ WKH WHUPV DQG FRQGLWLRQV KHUHLQDIWHU VHW IRUWK

         12: 7+(5()25( LQ FRQVLGHUDWLRQ RI WKH SURPLVHV FRYHQDQWV UHSUHVHQWDWLRQV DQG
 ZDUUDQWLHV KHUHLQDIWHU VHW IRUWK WKH 3DUWLHV DJUHH DV IROORZV

                                                $57,&/( ,
                                               '(),1,7,216

         7KH IROORZLQJ WHUPV KDYH WKH PHDQLQJV VSHFLILHG RU UHIHUUHG WR LQ WKLV $57,&/( ,

        ³$FFRXQWV 5HFHLYDEOH´ PHDQV DOO DFFRXQWV QRWHV LQWHUHVW DQG RWKHU UHFHLYDEOHV RI 6HOOHU RI DQ\
 NLQG DQG DOO FODLPV ULJKWV LQWHUHVWV DQG SURFHHGV UHODWHG WKHUHWR JHQHUDWHG RU DFFUXHG EHIRUH WKH &ORVLQJ
 'DWH ELOOHG DQG XQELOOHG UHFRUGHG DQG XQUHFRUGHG LQFOXGLQJ DQ\ DFFRXQWV SUHYLRXVO\ ZULWWHQ RII RU


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                       Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                  Page 32 of 83
 FKDUJHG RII DV EDG GHEWV ZKHWKHU SD\DEOH E\ DQ\ VRXUFH LQFOXGLQJ EXW QRW OLPLWHG WR WKH ULJKW WR UHFHLYH
 DQ DPRXQW HTXDO WR WKH YDOXH RI DOO DFFRXQWV UHFHLYDEOH DULVLQJ IURP WKH UHQGHULQJ RI VHUYLFHV DQG SURYLVLRQ
 RI PHGLFLQH GUXJV DQG VXSSOLHV WR SDWLHQWV RI WKH 3UDFWLFH UHODWLQJ WR 0HGLFDUH 0HGLFDLG 75,&$5( DQG
 RWKHU WKLUG SDUW\ SDWLHQW FODLPV RI 6HOOHU GXH IURP EHQHILFLDULHV RU JRYHUQPHQWDO WKLUG SDUWLHV LQFOXGLQJ
 ZLWKRXW OLPLWDWLRQ 6HOOHU¶V ULJKWV WR 3&0+ SD\PHQWV LQ ZKLFK 6HOOHU LV YHVWHG JHQHUDWHG RU DFFUXHG SULRU
 WR &ORVLQJ

          ³$FWLRQV´ PHDQV DQ\ SHQGLQJ FODLP FDXVH RI DFWLRQ OLWLJDWLRQ DFWLRQ VXLW DUELWUDWLRQ SURFHHGLQJ
 RU ULJKW LQ DFWLRQ WKDW KDV EHHQ EURXJKW E\ DQ\ 3HUVRQ

         ³$FTXLUHG $VVHWV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ

          ³$IILOLDWH´ RU ³$IILOLDWHV´ PHDQV ZLWK UHVSHFW WR DQ\ 3HUVRQ D DQ\ 3HUVRQ WKDW GLUHFWO\ RU
 LQGLUHFWO\ WKURXJK RQH RU PRUH LQWHUPHGLDULHV FRQWUROV LV FRQWUROOHG E\ RU LV XQGHU FRPPRQ FRQWURO ZLWK
 VXFK 3HUVRQ E DQ\ RIILFHU GLUHFWRU JHQHUDO SDUWQHU PHPEHU PDQDJHU RU WUXVWHH RI VXFK 3HUVRQ RU F DQ\
 3HUVRQ ZKR LV DQ RIILFHU GLUHFWRU JHQHUDO SDUWQHU PHPEHU PDQDJHU RU WUXVWHH RI DQ\ 3HUVRQ GHVFULEHG LQ
 FODXVHV D RU E RI WKLV GHILQLWLRQ

         ³$JUHHPHQW´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH 3UHDPEOH WR WKLV $JUHHPHQW

         ³$JUHHPHQW 'DWH´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH 3UHDPEOH WR WKLV $JUHHPHQW

         ³$OWHUQDWLYH 7UDQVDFWLRQ´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ         F RI WKLV $JUHHPHQW

        ³$QFLOODU\ 7UDQVDFWLRQ 'RFXPHQWV´ PHDQV HDFK RI WKH RWKHU DJUHHPHQWV DQG GRFXPHQWV WR EH
 H[HFXWHG DQG GHOLYHUHG E\ DQ\ RI WKH 3DUWLHV LQ FRQQHFWLRQ ZLWK WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV
 $JUHHPHQW

        ³$SSURYDO´ PHDQV DQ\ DSSURYDO DXWKRUL]DWLRQ FRQVHQW QRWLFH TXDOLILFDWLRQ RU UHJLVWUDWLRQ RU
 DQ\ H[WHQVLRQ PRGLILFDWLRQ DPHQGPHQW RU ZDLYHU RI DQ\ RI WKH IRUHJRLQJ RI RU IURP RU DQ\ QRWLFH
 VWDWHPHQW ILOLQJ RU RWKHU FRPPXQLFDWLRQ WR EH ILOHG ZLWK RU GHOLYHUHG WR DQ\ *RYHUQPHQWDO $XWKRULW\

         ³$SSURYHG &ROODWHUDOL]HG 2EOLJDWLRQV´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH &DVK &ROODWHUDO 2UGHU

         ³$VVHWV´ PHDQV DQ\ RU DOO RI WKH DVVHWV RU HTXLW\ LQWHUHVWV KHOG E\ 6HOOHU ZKLFK ZLWK WKH H[FHSWLRQV
 GLVFXVVHG KHUHLQ PD\ EH RIIHUHG IRU VDOH WKURXJK WKH %LGGLQJ 3URFHGXUHV 2UGHU

         ³$VVXPHG &RQWUDFWV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ          D L RI WKLV $JUHHPHQW

         ³$VVXPHG /LDELOLWLHV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ        RI WKLV $JUHHPHQW

         ³$VVXPSWLRQ $JUHHPHQW´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ            D LL RI WKLV $JUHHPHQW

         ³$XFWLRQ´ VKDOO KDYH WKH PHDQLQJ VHW IRUWK LQ WKH %LGGLQJ 3URFHGXUHV 2UGHU

         ³$YDLODEOH &RQWUDFWV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ         D L RI WKLV $JUHHPHQW

        ³$YRLGDQFH $FWLRQ´ PHDQV DQ\ FODLP ULJKW RU FDXVH RI DFWLRQ RI 6HOOHU DULVLQJ XQGHU &KDSWHU RI
 WKH %DQNUXSWF\ &RGH DQG DQ\ DQDORJRXV VWDWH ODZ FODLPV UHODWLQJ WR WKH $FTXLUHG $VVHWV RU WKH %XVLQHVV


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                 Page 33 of 83
         ³%DQNUXSWF\ &DVH´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH 5HFLWDOV WR WKLV $JUHHPHQW

         ³%DQNUXSWF\ &RGH´ PHDQV 7LWOH         RI WKH 8QLWHG 6WDWHV &RGH 6HFWLRQV       et. seq

         ³%DQNUXSWF\ &RXUW´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH 5HFLWDOV WR WKLV $JUHHPHQW

         ³%DQNUXSWF\ 5XOHV´ PHDQV WKH )HGHUDO 5XOHV RI %DQNUXSWF\ 3URFHGXUH

         ³%LG 'HDGOLQH´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH %LGGLQJ 3URFHGXUHV

         ³%LGGLQJ 3URFHGXUHV´ PHDQV ELG SURFHGXUHV VHW IRUWK LQ WKH %LGGLQJ 3URFHGXUHV 2UGHU

         ³%LGGLQJ 3URFHGXUHV 2UGHU´ PHDQV WKH 2UGHU RI WKH %DQNUXSWF\ &RXUW DWWDFKHG KHUHWR DV
 ([KLELW % HQWHUHG E\ WKH %DQNUXSWF\ &RXUW RQ 0D\     >'RF    @

          ³%XVLQHVV´ PHDQV WKH EXVLQHVV DQG RSHUDWLRQV RI 6HOOHU ZKHUHYHU VXFK EXVLQHVV DQG RSHUDWLRQV
 DUH VLWXDWHG RU FRQGXFWHG UHODWHG WR WKH $FTXLUHG $VVHWV LQFOXGLQJ WKH EXVLQHVV DQG RSHUDWLRQV UHODWHG WR
 WKH 3UDFWLFH DQG WKH RZQHUVKLS RI IDFLOLWLHV ZKHUH WKHVH VHUYLFHV DUH UHQGHUHG

         ³%XVLQHVV 'D\´ PHDQV DQ\ GD\ H[FHSW 6DWXUGD\ 6XQGD\ RU DQ\ RWKHU GD\ RQ ZKLFK FRPPHUFLDO
 EDQNV ORFDWHG LQ 1DVKYLOOH 7HQQHVVHH DUH DXWKRUL]HG RU UHTXLUHG E\ /DZ WR EH FORVHG IRU EXVLQHVV

         ³%X\HU´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH 3UHDPEOH WR WKLV $JUHHPHQW

         ³%X\HU¶V 6XEVLGLDU\´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ          RI WKLV $JUHHPHQW

         ³&DSVWRQH´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH 3UHDPEOH WR WKLV $JUHHPHQW

         ³&DVK &ROODWHUDO´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH &DVK &ROODWHUDO 2UGHU

         ³&DVK &ROODWHUDO 2UGHU´ PHDQV WKH ,QWHULP $JUHHG 2UGHU *UDQWLQJ 'HEWRU¶V 0RWLRQ WR 3URYLGH
 $GHTXDWH $VVXUDQFH WR 8WLOLWLHV   $XWKRUL]LQJ WKH 'HEWRU WR 2EWDLQ 3RVW 3HWLWLRQ )LQDQFLQJ RQ D 6HQLRU
 6HFXUHG 6XSHUSULRULW\ %DVLV     $XWKRUL]LQJ 8VH RI &DVK &ROODWHUDO DQG *UDQWLQJ $GHTXDWH 3URWHFWLRQ
    6HWWLQJ DQG 3UHVFULELQJ )RUP DQG 0DQQHU RI 1RWLFH IRU )LQDO +HDULQJ DQG     *UDQWLQJ 5HODWHG 5HOLHI
 >'RF @ DV PD\ EH IXUWKHU H[WHQGHG RU DPHQGHG

          ³&'6´ PHDQV &'6 %XVLQHVV 6HUYLFHV ,QF G E D 1HZWHN %XVLQHVV &UHGLW WKH GHEWRU LQ
 SRVVHVVLRQ OHQGHU LQ WKH %DQNUXSWF\ &DVH ZLWK WKH VHQLRU VHFXUHG OLHQ LQ DOO DVVHWV RI 6HOOHU FRQWHPSODWHG
 WR EH VROG LQ WKLV $JUHHPHQW DQG WKH LQWHQGHG WKLUG SDUW\ EHQHILFLDU\ RI WKH HQWLUHW\ RI WKH 3XUFKDVH 3ULFH
 WR EH SDLG KHUHLQ VXEMHFW RQO\ WR VXFK DSSOLFDEOH UHPDLQLQJ FDUYH RXWV DV PD\ H[LVW XQGHU WKH %DQNUXSWF\
 &RGH DQG LQ DQ\ ILQDQFLQJ RUGHUV HQWHUHG E\ WKH %DQNUXSWF\ &RXUW

          ³&HUWLILFDWH RI 1HHG´ PHDQV D ZULWWHQ VWDWHPHQW LVVXHG E\ D *RYHUQPHQWDO $XWKRULW\ HYLGHQFLQJ
 FRPPXQLW\ QHHG IRU D QHZ FRQYHUWHG H[SDQGHG UHORFDWHG RU RWKHUZLVH VLJQLILFDQWO\ PRGLILHG KHDOWK FDUH
 IDFLOLW\ RU KHDOWK VHUYLFH

         ³&KDQJH RI 2ZQHUVKLS´ RU ³&+2:´ KDV WKH PHDQLQJ LQ 6HFWLRQ               RI WKLV $JUHHPHQW

         ³&ODLP´ PHDQV D ³FODLP´ DV GHILQHG LQ 6HFWLRQ           RI WKH %DQNUXSWF\ &RGH DJDLQVW 6HOOHU


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                 Page 34 of 83
         ³&ORVLQJ´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ       RI WKLV $JUHHPHQW

         ³&ORVLQJ 'DWH´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ        RI WKLV $JUHHPHQW

         ³&06´ PHDQV WKH &HQWHU IRU 0HGLFDUH DQG 0HGLFDLG 6HUYLFHV

        ³&RGH´ PHDQV WKH ,QWHUQDO 5HYHQXH &RGH RI               DV DPHQGHG DQG WKH 7UHDVXU\ 5HJXODWLRQV
 SURPXOJDWHG WKHUHXQGHU

          ³&RQWUDFW´ PHDQV DQ\ OHJDOO\ ELQGLQJ RUDO RU ZULWWHQ FRPPLWPHQW FRQWUDFW OLFHQVH VXEOLFHQVH
 RU RWKHU DJUHHPHQW RU DUUDQJHPHQW RI DQ\ NLQG UHODWLQJ WR WKH $VVHWV DQG WKH 3UDFWLFH RU WKH RSHUDWLRQ
 WKHUHRI WR ZKLFK 6HOOHU RU DQ\ RI LWV $IILOLDWHV LV D SDUW\ RU E\ ZKLFK DQ\ RI WKH $VVHWV DUH ERXQG

          ³&XUH $PRXQWV´ PHDQV DOO PRQHWDU\ OLDELOLWLHV LQFOXGLQJ SUH SHWLWLRQ PRQHWDU\ OLDELOLWLHV RI
 6HOOHU WKDW PXVW EH SDLG RU RWKHUZLVH VDWLVILHG WR FXUH DOO RI 6HOOHU¶V PRQHWDU\ GHIDXOWV XQGHU WKH $VVXPHG
 &RQWUDFWV SXUVXDQW WR 6HFWLRQ         RI WKH %DQNUXSWF\ &RGH DW WKH WLPH RI DVVXPSWLRQ WKHUHRI DQG
 DVVLJQPHQW WR %X\HU DV SURYLGHG KHUHXQGHU DV VXFK DPRXQWV DUH GHWHUPLQHG E\ WKH %DQNUXSWF\ &RXUW RU
 DSSURYHG SXUVXDQW WR WKH DVVLJQPHQW DQG DVVXPSWLRQ SURFHGXUHV SURYLGHG IRU LQ WKH %LGGLQJ 3URFHGXUHV
 2UGHU

        ³&XUH &RVWV´ PHDQV DOO PRQHWDU\ OLDELOLWLHV LQFOXGLQJ SUH SHWLWLRQ PRQHWDU\ OLDELOLWLHV RI 6HOOHU
 WKDW PXVW EH SDLG RU RWKHUZLVH VDWLVILHG WR FXUH DOO RI 6HOOHU¶V PRQHWDU\ GHIDXOWV XQGHU WKH $VVXPHG
 &RQWUDFWV SXUVXDQW WR 6HFWLRQ     RI WKH %DQNUXSWF\ &RGH DW WKH WLPH RI WKH DVVXPSWLRQ WKHUHRI DQG
 DVVLJQPHQW WR %X\HU DV SURYLGHG KHUHXQGHU DV VXFK DPRXQWV DUH GHWHUPLQHG E\ WKH %DQNUXSWF\ &RXUW RU
 DSSURYHG SXUVXDQW WR WKH DVVLJQPHQW DQG DVVXPSWLRQ SURFHGXUHV SURYLGHG IRU LQ WKH %LGGLQJ 3URFHGXUHV
 2UGHU

        ³'DWD 5RRP´ PHDQV WKH HOHFWURQLF GRFXPHQWDWLRQ VLWH HVWDEOLVKHG E\ &KLURQ $GYLVRU\ 6HUYLFHV
 //& RQ EHKDOI RI 6HOOHU FRQWDLQLQJ WKH GRFXPHQWV VHW IRUWK LQ WKH LQGH[ LQFOXGHG LQ WKH 'LVFORVXUH
 6FKHGXOHV

         ³'HSRVLW´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ        D RI WKLV $JUHHPHQW

         ³'HWHUPLQDWLRQ 'DWH´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ         D L RI WKLV $JUHHPHQW

          ³'LVFORVXUH 6FKHGXOHV´ PHDQV WKH GLVFORVXUH VFKHGXOHV DWWDFKHG KHUHWR GDWHG DV RI WKH GDWH
 KHUHRI GHOLYHUHG RU PDGH DYDLODEOH E\ 6HOOHU WR %X\HU LQ FRQQHFWLRQ ZLWK WKH H[HFXWLRQ RI WKLV $JUHHPHQW
 DV WKH VDPH PD\ EH VXSSOHPHQWHG DQG DPHQGHG SXUVXDQW WR 6HFWLRQ         RI WKLV $JUHHPHQW

         ³(IIHFWLYH 7LPH´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ        RI WKLV $JUHHPHQW

         ³(PSOR\HH´ PHDQV DQ\ LQGLYLGXDO HPSOR\HG E\ 6HOOHU RQ HLWKHU D IXOO WLPH RU SDUW WLPH EDVLV LQ
 WKH RSHUDWLRQV RI WKH 3UDFWLFH EHWZHHQ WKH $JUHHPHQW 'DWH DQG WKH &ORVLQJ 'DWH

         ³(PSOR\HH %HQHILW 3ODQ´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ         RI WKLV $JUHHPHQW

        ³(QFXPEUDQFH´ PHDQV DQ\ ³LQWHUHVW´ DV WKDW WHUP LV XVHG LQ 6HFWLRQ  I RI WKH %DQNUXSWF\
 &RGH PRUWJDJH GHHG RI WUXVW SOHGJH VHFXULW\ LQWHUHVW HQFXPEUDQFH HDVHPHQW FRQGLWLRQ UHVHUYDWLRQ
 /LHQ VWDWXWRU\ RU RWKHUZLVH PHFKDQLFV /LHQ &ODLP FRYHQDQW HQFURDFKPHQW OHDVH ULJKW RI XVH RU


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                 Page 35 of 83
 SRVVHVVLRQ RU RWKHU VLPLODU WKLUG SDUW\ LQWHUHVW RU RWKHU VXUYH\ GHIHFW FKDUJH K\SRWKHFDWLRQ GHHPHG WUXVW
 DFWLRQ HDVHPHQW ULJKW RI ZD\ RU FRYHQDQW RQ UHDO SURSHUW\ RWKHU WKDQ DQ\ OLFHQVH RI ,QWHOOHFWXDO 3URSHUW\
 ZKHWKHU LPSRVHG E\ &RQWUDFW /HJDO 5HTXLUHPHQW HTXLW\ RU RWKHUZLVH

         ³(5,6$´ PHDQV WKH (PSOR\HH 5HWLUHPHQW ,QFRPH 6HFXULW\ $FW RI                       DV DPHQGHG DQG
 LQFOXGLQJ DOO UHJXODWLRQV DQG SXEOLVKHG LQWHUSUHWDWLRQV WKHUHXQGHU

         ³([FOXGHG $VVHWV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ         RI WKLV $JUHHPHQW

         ³([FOXGHG %HQHILWV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ         F RI WKLV $JUHHPHQW

         ³([FOXGHG &RQWUDFWV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ         D L RI WKLV $JUHHPHQW

         ³([FOXGHG /LDELOLWLHV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ       RI WKLV $JUHHPHQW

         ³([WHQGHG &RQWUDFW 3HULRG´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ          D L RI WKLV $JUHHPHQW

          ³)LQDO 2UGHU´ PHDQV D MXGJPHQW RU 2UGHU RI WKH %DQNUXSWF\ &RXUW RU DQ\ RWKHU FRXUW RI
 FRPSHWHQW MXULVGLFWLRQ HQWHUHG E\ WKH FOHUN RI WKH %DQNUXSWF\ &RXUW RU VXFK RWKHU FRXUW RQ WKH GRFNHW LQ
 WKH %DQNUXSWF\ &DVH RU WKH GRFNHW RI VXFK RWKHU FRXUW ZKLFK KDV QRW EHHQ PRGLILHG DPHQGHG UHYHUVHG
 YDFDWHG RU VWD\HG RWKHU WKDQ VXFK PRGLILFDWLRQV RU DPHQGPHQWV WKDW DUH FRQVHQWHG WR E\ %X\HU DQG DV WR
 ZKLFK D WKH WLPH WR DSSHDO SHWLWLRQ IRU FHUWLRUDUL RU PRYH IRU D QHZ WULDO VWD\ UHDUJXPHQW RU UHKHDULQJ
 KDV H[SLUHG DQG DV WR ZKLFK QR DSSHDO SHWLWLRQ IRU FHUWLRUDUL RU PRWLRQ IRU QHZ WULDO VWD\ UHDUJXPHQW RU
 UHKHDULQJ VKDOO WKHQ EH SHQGLQJ RU E LI DQ DSSHDO ZULW RI FHUWLRUDUL QHZ WULDO VWD\ UHDUJXPHQW RU UHKHDULQJ
 WKHUHRI KDV EHHQ VRXJKW VXFK 2UGHU RU MXGJPHQW RI WKH %DQNUXSWF\ &RXUW RU RWKHU FRXUW RI FRPSHWHQW
 MXULVGLFWLRQ VKDOO KDYH EHHQ DIILUPHG E\ WKH KLJKHVW FRXUW WR ZKLFK VXFK RUGHU ZDV DSSHDOHG RU FHUWLRUDUL
 VKDOO KDYH EHHQ GHQLHG RU D QHZ WULDO VWD\ UHDUJXPHQW RU UHKHDULQJ VKDOO KDYH H[SLUHG DV D UHVXOW RI ZKLFK
 VXFK $FWLRQ RU 2UGHU VKDOO KDYH EHFRPH ILQDO LQ DFFRUGDQFH ZLWK %DQNUXSWF\ 5XOH           SURYLGHG WKDW WKH
 SRVVLELOLW\ WKDW D PRWLRQ XQGHU 5XOH     RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUHV RU DQ\ DQDORJRXV UXOH
 XQGHU WKH %DQNUXSWF\ 5XOHV PD\ EH ILOHG UHODWLQJ WR VXFK 2UGHU VKDOO QRW FDXVH DQ 2UGHU QRW WR EH D )LQDO
 2UGHU

          ³)LQDQFLDO 6WDWHPHQWV´ PHDQV WKH LQFRPH VWDWHPHQW EDODQFH VKHHW DQG VWDWHPHQW RI FDVK IORZV
 DOO SUHSDUHG LQ DFFRUGDQFH ZLWK KLVWRULFDO SDVW SUDFWLFHV

        ³*RYHUQPHQWDO $XWKRULW\´ PHDQV DQ\ JRYHUQPHQW RU DQ\ DJHQF\ EXUHDX ERDUG GLUHFWRUDWH
 FRPPLVVLRQ FRXUW GHSDUWPHQW RIILFLDO SROLWLFDO VXEGLYLVLRQ WULEXQDO RU RWKHU LQVWUXPHQWDOLW\ RI DQ\
 JRYHUQPHQW ZKHWKHU IHGHUDO VWDWH RU ORFDO GRPHVWLF RU IRUHLJQ DQG DQ\ VHOI UHJXODWRU\ RUJDQL]DWLRQ

         ³+D]DUGRXV 0DWHULDOV´ DQ\ FKHPLFDOV SROOXWDQWV SHWUROHXP SHWUROHXP SURGXFWV RU RLO
 LQIHFWLRXV ZDVWH PDWHULDO PHGLFDO ZDVWH KXPDQ WLVVXH V\ULQJHV QHHGOHV DQ\ PDWHULDO FRQWDPLQDWHG ZLWK
 ERGLO\ IOXLGV RI DQ\ W\SH FKDUDFWHU RU QDWXUH IULDEOH DVEHVWRV WR[LF PROG DQG SRO\ FKORULQDWHG ELSKHQ\OV

         ³,QVXUDQFH 3ROLFLHV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ        D RI WKLV $JUHHPHQW

         ³,QWHOOHFWXDO 3URSHUW\´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ       M RI WKLV $JUHHPHQW

         ³,QWHULP 3HULRG´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ         E RI WKLV $JUHHPHQW



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                     Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                Page 36 of 83
         ³,QYHQWRU\´ PHDQV DOO XVDEOH LQYHQWRU\ DQG VXSSOLHV KHOG RU XVHG E\ 6HOOHU LQ WKH 3UDFWLFH

        ³.QRZOHGJH RI 6HOOHU´ RU ³6HOOHU¶V .QRZOHGJH´ RU DQ\ RWKHU VLPLODU NQRZOHGJH TXDOLILFDWLRQ
 PHDQV WKH DFWXDO NQRZOHGJH RI WKRVH 3HUVRQV OLVWHG RQ ([KLELW &

          ³/DZ´ PHDQV DQ\ FRQVWLWXWLRQDO SURYLVLRQ VWDWXWH ODZ UXOH UHJXODWLRQ FRGH RUGLQDQFH
 UHVROXWLRQ 2UGHU UXOLQJ SURPXOJDWLRQ SROLF\ WUHDW\ GLUHFWLYH LQWHUSUHWDWLRQ RU JXLGHOLQH DGRSWHG RU
 LVVXHG E\ DQ\ *RYHUQPHQWDO $XWKRULW\

          ³/HJDO 5HTXLUHPHQWV´ PHDQV DQ\ IHGHUDO VWDWH SURYLQFLDO ORFDO PXQLFLSDO IRUHLJQ
 LQWHUQDWLRQDO RU PXOWLQDWLRQDO ODZ VWDWXWRU\ FRPPRQ RU RWKHUZLVH FRQVWLWXWLRQ WUHDW\ FRQYHQWLRQ
 RUGLQDQFH HTXLWDEOH SULQFLSOH FRGH UXOH UHJXODWLRQ RU 2UGHU HQDFWHG DGRSWHG SURPXOJDWHG LVVXHG RU
 DSSOLHG E\ DQ\ *RYHUQPHQWDO $XWKRULW\ RU RWKHU VLPLODU DXWKRULW\

         ³/HDVH´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH GHILQLWLRQ RI ³/HDVHG 5HDO 3URSHUW\ ´

         ³/HDVHG 5HDO 3URSHUW\´ PHDQV WKH LQWHUHVWV LQ UHDO SURSHUW\ OHW OHDVHG RU VXEOHDVHG E\ 6HOOHU DV
 WHQDQW VXEWHQDQW OHVVHH RU VXEOHVVHH RU LQ ZKLFK D 6HOOHU KDV EHHQ JUDQWHG D SRVVHVVRU\ LQWHUHVW RU ULJKW WR
 XVH RU RFFXS\ DOO RU DQ\ SRUWLRQ RI WKH VDPH WKH ³/HDVH´ RU ³/HDVHV´

        ³/LDELOLW\´ RU ³/LDELOLWLHV´ PHDQV DQ\ GLUHFW RU LQGLUHFW REOLJDWLRQ GXW\ RU OLDELOLW\ ZKHWKHU
 NQRZQ RU XQNQRZQ DEVROXWH RU FRQWLQJHQW DFFUXHG RU XQDFFUXHG OLTXLGDWHG RU XQOLTXLGDWHG PDWXUHG RU
 XQPDWXUHG RU RWKHUZLVH

         ³/LHQ´ RU ³/LHQV´ PHDQV DQ\ PRUWJDJH GHHG RI WUXVW SOHGJH K\SRWKHFDWLRQ DVVLJQPHQW
 HQFXPEUDQFH OLHQ VWDWXWRU\ RU RWKHU RU SUHIHUHQFH SULRULW\ ULJKW HDVHPHQW FRYHQDQW UHVWULFWLRQ WLWOH
 GHIHFW OHDVH HQFURDFKPHQW RU RWKHU VXUYH\ GHIHFW VHFXULW\ LQWHUHVW /LDELOLW\ REOLJDWLRQ SUHIHUHQWLDO
 DUUDQJHPHQW RU HQFXPEUDQFH RI DQ\ NLQG RU QDWXUH ZKDWVRHYHU

         ³0DWHULDO $GYHUVH (IIHFW´ PHDQV DQ\ HYHQW FLUFXPVWDQFH IDFW VWDWH RI IDFWV RFFXUUHQFH UHVXOW
 FKDQJH RU HIIHFW WKDW LQGLYLGXDOO\ RU LQ WKH DJJUHJDWH LV RU ZRXOG UHDVRQDEO\ EH OLNHO\ WR KDYH D PDWHULDO
 DGYHUVH HIIHFW RQ WKH $FTXLUHG $VVHWV WKH 3UDFWLFH DQG RU 6HOOHU¶V ILQDQFLDO FRQGLWLRQ UHVXOWV RI RSHUDWLRQV
 DQG RU SURVSHFWV

         ³0HGLFDLG´ PHDQV WKDW FHUWDLQ SURJUDP RI PHGLFDO DVVLVWDQFH IXQGHG MRLQWO\ E\ WKH IHGHUDO
 JRYHUQPHQW DQG WKH 6WDWHV IRU LPSRYHULVKHG LQGLYLGXDOV ZKR DUH DJHG EOLQG DQG RU GLVDEOHG DQG RU
 PHPEHUV RI IDPLOLHV ZLWK GHSHQGHQW FKLOGUHQ ZKLFK SURJUDP LV PRUH IXOO\ GHVFULEHG LQ 7LWOH ;,; RI WKH
 6RFLDO 6HFXULW\ $FW   8 6 & ††       HW VHT DQG WKH UHJXODWLRQV SURPXOJDWHG WKHUHXQGHU

         ³0HGLFDUH´ PHDQV WKDW FHUWDLQ IHGHUDO SURJUDP SURYLGLQJ KHDOWK LQVXUDQFH IRU HOLJLEOH HOGHUO\ DQG
 RWKHU LQGLYLGXDOV XQGHU ZKLFK SK\VLFLDQV KRVSLWDOV VNLOOHG )DFLOLWLHV KRPH KHDOWK FDUH DQG RWKHU SURYLGHUV
 DUH UHLPEXUVHG IRU FHUWDLQ FRYHUHG VHUYLFHV WKH\ SURYLGH WR WKH EHQHILFLDULHV RI VXFK SURJUDP ZKLFK
 SURJUDP LV PRUH IXOO\ GHVFULEHG LQ 7LWOH ;9,,, RI WKH 6RFLDO 6HFXULW\ $FW    8 6 & ††         HW VHT DQG
 WKH UHJXODWLRQV SURPXOJDWHG WKHUHXQGHU

        ³1HW 3URILW´ PHDQV (%,'7$ RI %X\HU HDUQLQJV EHIRUH LQWHUHVW WD[HV DQG GHSUHFLDWLRQ DQG
 DPRUWL]DWLRQ UHODWHG WR WKH %XVLQHVV RI WKH 3UDFWLFH DFTXLUHG

         ³1HW 3URILW 3D\PHQW´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ         I RI WKLV $JUHHPHQW


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                 Page 37 of 83
       ³2UGHU´ PHDQV DQ\ MXGJPHQW RUGHU ZULW LQMXQFWLRQ GHFUHH GHWHUPLQDWLRQ RU DZDUG RI DQ\
 *RYHUQPHQWDO $XWKRULW\

          ³2UGLQDU\ &RXUVH RI %XVLQHVV´ PHDQV ZLWK UHVSHFW WR DQ\ 3HUVRQ WKH RUGLQDU\ DQG XVXDO FRXUVH
 RI QRUPDO GD\ WR GD\ RSHUDWLRQV RI VXFK 3HUVRQ DQG LWV EXVLQHVV FRQVLVWHQW ZLWK LWV SDVW SUDFWLFH SURYLGHG
 WKDW LQ WKH FDVH RI 6HOOHU ³2UGLQDU\ &RXUVH RI %XVLQHVV´ VKDOO WDNH LQWR DFFRXQW WKH EXVLQHVV DQG RSHUDWLQJ
 SUDFWLFHV WKDW KDYH EHHQ XWLOL]HG E\ 6HOOHU VLQFH WKH FRPPHQFHPHQW RI WKH %DQNUXSWF\ &DVH

         ³3DUW\´ RU ³3DUWLHV´ PHDQV DQ\ RQH RU PRUH RI WKH %X\HU DQG 6HOOHU DV DSSOLFDEOH

         ³3&0+´ PHDQV 3DWLHQW &HQWHUHG 0HGLFDO +RPH

         ³3HUPLW´ PHDQV DQ\ DFFUHGLWDWLRQ OLFHQVH SHUPLW FHUWLILFDWLRQ RU &HUWLILFDWH RI 1HHG UHTXLUHG WR
 EH LVVXHG RU JUDQWHG E\ DQ\ *RYHUQPHQWDO $XWKRULW\ LQFOXGLQJ ZLWKRXW OLPLWDWLRQ 0HGLFDUH 0HGLFDLG
 75,&$5( DQG RU 7HQQ&DUH

         ³3HUPLWWHG (QFXPEUDQFHV´ PHDQV (QFXPEUDQFHV VSHFLILFDOO\ SHUPLWWHG E\ WKH 6DOH 2UGHU

         ³3HUVRQ´ PHDQV DQ\ LQGLYLGXDO ILUP DJHQF\ FRUSRUDWLRQ SDUWQHUVKLS WUXVW LQFRUSRUDWHG RU
 XQLQFRUSRUDWHG DVVRFLDWLRQ MRLQW YHQWXUH MRLQW VWRFN FRPSDQ\ OLPLWHG OLDELOLW\ FRPSDQ\ *RYHUQPHQWDO
 $XWKRULW\ VHOI UHJXODWRU\ RUJDQL]DWLRQ QRQ JRYHUQPHQWDO UHJXODWRU\ DXWKRULW\ RU RWKHU HQWLW\ RI DQ\ NLQG
 DQG VKDOO LQFOXGH DQ\ VXFFHVVRU E\ PHUJHU RU RWKHUZLVH RI VXFK HQWLW\

         ³3UDFWLFH´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH 5HFLWDOV WR WKLV $JUHHPHQW

         ³3UHYLRXVO\ 2PLWWHG &RQWUDFW´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ         E L RI WKLV $JUHHPHQW

       ³3UHYLRXVO\ 2PLWWHG &RQWUDFW 'HVLJQDWLRQ´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ           E L RI WKLV
 $JUHHPHQW

       ³3UHYLRXVO\ 2PLWWHG &RQWUDFW 1RWLFH´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ               E LL RI WKLV
 $JUHHPHQW

         ³3XUFKDVH 3ULFH´ PHDQV WKH WRWDO RI          7KUHH +XQGUHG )LIW\ 7KRXVDQG DQG          'ROODUV
                SD\DEOH DV IROORZV D               FDVK GXH DW &ORVLQJ SOXV E           GXH RQ RU EHIRUH
 -DQXDU\            SOXV F             GXH RQ RU EHIRUH -XO\           SOXV G           GXH RQ RU EHIRUH
 'HFHPEHU              SOXV H WKH EDODQFH RI               FDVK GXH RQ RU EHIRUH 'HFHPEHU           SOXV
    WKH WRWDO RI WKH 1HW 3URILW 3D\PHQWV DV GLVFXVVHG LQ 6HFWLRQ

         ³4XDOLILHG %LG´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH %LGGLQJ 3URFHGXUHV

       ³5HTXLUHG *RYHUQPHQWDO $SSURYDOV´ VKDOO KDYH WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ              E RI WKLV
 $JUHHPHQW

         ³6DOH +HDULQJ´ PHDQV WKH KHDULQJ WR FRQVLGHU WKH HQWU\ RI WKH 6DOH 2UGHU

         ³6DOH 2UGHU´ PHDQV D )LQDO 2UGHU RI WKH %DQNUXSWF\ &RXUW DSSURYLQJ inter alia D WKH VDOH RI WKH
 DSSOLFDEOH $FTXLUHG $VVHWV WR WKH DSSOLFDEOH %X\HU IUHH DQG FOHDU RI DQ\ (QFXPEUDQFHV RWKHU WKDQ 3HUPLWWHG
 (QFXPEUDQFHV DQG E WKH DVVXPSWLRQ DQG DVVLJQPHQW RI WKH $VVXPHG &RQWUDFWV E\ WKH DSSOLFDEOH %X\HU


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                     Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                Page 38 of 83
 %X\HU &'6 DQG 6HOOHU VKDOO DJUHH WR D IRUP RI 6DOH 2UGHU ZKLFK VKDOO EH DWWDFKHG DV ([KLELW ' KHUHWR SULRU
 WR RU LQ FRQQHFWLRQ ZLWK H[HFXWLRQ RI WKLV $JUHHPHQW

          ³6DOH 3URFHGXUHV 2UGHU´ PHDQV D )LQDO 2UGHU RI WKH %DQNUXSWF\ &RXUW DSSURYLQJ WKH SURFHGXUHV
 IRU WKH VDOH RI WKH $FTXLUHG $VVHWV %X\HU DQG 6HOOHU VKDOO DJUHH WR D IRUP RI WKH 6DOH 3URFHGXUHV 2UGHU ZKLFK
 VKDOO EH DWWDFKHG DV ([KLELW ( KHUHWR SULRU WR RU LQ FRQQHFWLRQ ZLWK H[HFXWLRQ RI WKLV $JUHHPHQW

         ³6FKHGXOH 6XSSOHPHQW´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ            RI WKLV $JUHHPHQW

         ³6HOOHU¶V 3ODQ´ RU ³6HOOHU¶V 3ODQV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ           RI WKLV $JUHHPHQW

         ³6HOOHU´ KDV WKH PHDQLQJ VHW IRUWK LQ WKH 3UHDPEOH WR WKLV $JUHHPHQW

         ³7D[´ RU ³7D[HV´ PHDQV DQ\ DQG DOO IHGHUDO VWDWH ORFDO IRUHLJQ DQG RWKHU QHW LQFRPH JURVV
 LQFRPH JURVV UHFHLSWV VDOHV XVH DG YDORUHP KRVSLWDO SURYLGHU WUDQVIHU IUDQFKLVH SURILWV OLFHQVH OHDVH
 UHQW VHUYLFH VHUYLFH XVH ZLWKKROGLQJ SD\UROO HPSOR\PHQW H[FLVH VHYHUDQFH SULYLOHJH VWDPS
 RFFXSDWLRQ SUHPLXP SURSHUW\ ZLQGIDOO SURILWV DOWHUQDWLYH PLQLPXP HVWLPDWHG FXVWRPV GXWLHV HVFKHDW
 DEDQGRQHG SURSHUW\ XQFODLPHG SURSHUW\ RU RWKHU WD[HV IHHV DVVHVVPHQWV RU FKDUJHV LQ WKH QDWXUH RI D
 WD[ WRJHWKHU ZLWK DQ\ LQWHUHVW DQG DQ\ SHQDOWLHV DGGLWLRQV WR WD[ RU DGGLWLRQDO DPRXQWV ZLWK UHVSHFW
 WKHUHWR

         ³7HUPLQDWLRQ 'DWH´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ             D LY RI WKLV $JUHHPHQW

         ³7UDQVIHUUHG (PSOR\HHV´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ              D RI WKLV $JUHHPHQW

         ³7UDQVIHUUHG 3HUPLW´ KDV WKH PHDQLQJ VHW IRUWK LQ 6HFWLRQ             [ RI WKLV $JUHHPHQW

         ³75,&$5(´ PHDQV FROOHFWLYHO\ WKH SURJUDP RI PHGLFDO EHQHILWV FRYHULQJ IRUPHU DQG DFWLYH
 PHPEHUV RI WKH XQLIRUPHG VHUYLFHV DQG FHUWDLQ RI WKHLU GHSHQGHQWV ILQDQFHG DQG DGPLQLVWHUHG E\ WKH 8QLWHG
 6WDWHV 'HSDUWPHQW RI 'HIHQVH +HDOWK DQG +XPDQ 6HUYLFHV DQG 7UDQVSRUWDWLRQ DQG DOO ODZV UXOHV
 UHJXODWLRQV PDQXDOV RUGHUV JXLGHOLQHV RU UHTXLUHPHQWV ZKHWKHU RU QRW KDYLQJ WKH IRUFH RI ODZ SHUWDLQLQJ
 WR VXFK SURJUDP LQ HDFK FDVH DV WKH VDPH PD\ EH DPHQGHG VXSSOHPHQWHG RU RWKHUZLVH PRGLILHG IURP WLPH
 WR WLPH

                                                 $57,&/( ,,
                                           385&+$6( $1' 6$/(

          6HFWLRQ           3XUFKDVH DQG 6DOH RI $VVHWV 6XEMHFW WR WKH WHUPV DQG FRQGLWLRQV VHW IRUWK KHUHLQ
 DW WKH &ORVLQJ 6HOOHU VKDOO VHOO DVVLJQ WUDQVIHU FRQYH\ DQG GHOLYHU WR %X\HU DQG %X\HU VKDOO SXUFKDVH
 IURP 6HOOHU IUHH DQG FOHDU RI DOO (QFXPEUDQFHV RWKHU WKDQ 3HUPLWWHG (QFXPEUDQFHV DOO RI 6HOOHU¶V ULJKW
 WLWOH DQG LQWHUHVW LQ WR DQG XQGHU WKH IROORZLQJ DVVHWV SURSHUWLHV DQG ULJKWV RI 6HOOHU WR WKH H[WHQW WKDW VXFK
 DVVHWV SURSHUWLHV DQG ULJKWV H[LVW DV RI WKH &ORVLQJ 'DWH DQG UHODWH WR WKH %XVLQHVV FROOHFWLYHO\ WKH
 ³$FTXLUHG $VVHWV´




  %X\HU WR FRQILUP ILQDO OLVW RI $FTXLUHG $VVHWV ([FOXGHG $VVHWV $VVXPHG /LDELOLWLHV DQG ([FOXGHG /LDELOLWLHV XSRQ
 FRPSOHWLRQ RI GXH GLOLJHQFH UHYLHZ


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                         Entered 07/22/20 23:54:32              Desc
                  Imaged Certificate of Notice                    Page 39 of 83
                   D     DOO SHUVRQDO SURSHUW\ RI DQ\ NLQG ZKDWVRHYHU LQFOXGLQJ ZLWKRXW OLPLWDWLRQ
 IXUQLWXUH IL[WXUHV HTXLSPHQW PDFKLQHU\ LQVWUXPHQWV ,QYHQWRU\ DQG RU RWKHU VXSSOLHV

                   E      DOO RI WKH 3UDFWLFH¶V LQYHQWRU\ RI YDFFLQHV PHGLFDO DQG RWKHU VXSSOLHV

                   F      DOO RI WKH PHGLFDO DQG RWKHU HTXLSPHQW XVHG E\ 6HOOHU LQ RSHUDWLRQ RI WKH 3UDFWLFH

                 G        DOO FRPSXWHUV DQG RWKHU GLJLWDO GHYLFHV LQFOXGLQJ DOO UHODWHG VRIWZDUH RU VRIWZDUH
 OLFHQVHV XVHG E\ 6HOOHU LQ WKH RSHUDWLRQ RI WKH 3UDFWLFH

                   H      DOO RI WKH ULJKWV WLWOH FODLPV DQG LQWHUHVWV RI 6HOOHU LQ WR DQG XQGHU WKH $VVXPHG
 &RQWUDFWV

                  I       WR WKH PD[LPXP H[WHQW WUDQVIHUUDEOH XQGHU DSSOLFDEOH /DZ DOO SDWLHQW DQG
 PHGLFDO VWDII UHFRUGV KHOG DQG RU XVHG E\ 6HOOHU

                   J        WR WKH PD[LPXP H[WHQW WUDQVIHUUDEOH XQGHU DSSOLFDEOH /DZ DOO $SSURYDOV KHOG
 E\ 6HOOHU WKDW DUH VHW IRUWK RQ 6FKHGXOH    J

                K       WR WKH PD[LPXP H[WHQW WUDQVIHUUDEOH XQGHU DSSOLFDEOH /DZ DOO SURYLGHU &RQWUDFWV
 ZLWK FRPPHUFLDO DQG RU *RYHUQPHQWDO $XWKRULW\ SD\RUV

                 L       DQ\ FODLPV FDXVHV RI DFWLRQ RU ULJKWV DJDLQVW DQ\ 3HUVRQ UHODWHG WR WKH $FTXLUHG
 $VVHWV DQG RU WKH 3UDFWLFH ZKHWKHU VWDWXWRU\ FRQWUDFWXDO DQG RU RWKHUZLVH DULVLQJ EHIRUH RU DIWHU WKH
 &ORVLQJ

                    M       DOO RI WKH ULJKWV WLWOH FODLPV DQG LQWHUHVW RI 6HOOHU LQ WR DQG XQGHU DOO GDWDEDVHV
 DQG RWKHU LQWHOOHFWXDO SURSHUW\ LQFOXGLQJ ZLWKRXW OLPLWDWLRQ L GRPHVWLF DQG IRUHLJQ SDWHQWV SDWHQW
 DSSOLFDWLRQV WUDGHPDUNV WUDGHPDUN DSSOLFDWLRQV DQG UHJLVWUDWLRQV VHUYLFH PDUNV VHUYLFH PDUN
 DSSOLFDWLRQV DQG UHJLVWUDWLRQV FRS\ULJKWV FRS\ULJKW DSSOLFDWLRQV DQG UHJLVWUDWLRQV DQG WUDGH QDPHV RI
 6HOOHU LL SURSULHWDU\ GDWD DQG WHFKQLFDO NQRZ KRZ DQG LQIRUPDWLRQ DQG DOO PDWHULDOV HPERG\LQJ VXFK
 LQIRUPDWLRQ RI 6HOOHU LLL GHYHORSPHQWV GLVFRYHULHV LQYHQWLRQV SURFHVVHV DQG NQRZ KRZ OLFHQVHV LGHDV
 DQG WUDGH VHFUHWV RI 6HOOHU LY QDPHV DQG ORJRV RI 6HOOHU Y ZHEVLWHV GRPDLQ QDPHV HPDLO DGGUHVVHV
 DQG RWKHU VLPLODU DVVHWV YL DOO VRIWZDUH VRXUFH FRGH GRFXPHQWDWLRQ PDQXDO DQG FRPSXWHU SURFHVVHV DQG
  YLL DOO RWKHU LQWDQJLEOH ULJKWV RZQHG RU OLFHQVHG E\ DQ\ 6HOOHU FROOHFWLYHO\ WKH ³,QWHOOHFWXDO 3URSHUW\´

                   N       RWKHU WKDQ PLQXWH ERRNV DQG FRUSRUDWH UHFRUGV RI 6HOOHU DOO ERRNV DQG UHFRUGV RI
 6HOOHU ZLWK UHVSHFW WR RSHUDWLRQ RI WKH 3UDFWLFH LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DOO ILQDQFLDO VWDWHPHQWV FUHGLW
 UHFRUGV SD\UROO UHFRUGV FRPSXWHU UHFRUGV RSHUDWLQJ PDQXDOV FOLQLFDO DQG DGPLQLVWUDWLYH SROLF\ DQG
 SURFHGXUH PDQXDOV PDUNHWLQJ DQG SURPRWLRQDO PDWHULDOV VFKHGXOHV RI WKH $VVHWV DV KHUHLQDIWHU GHILQHG
 FRUUHVSRQGHQFH ERRNV RI DFFRXQW ILOHV SDSHUV ERRNV DQG DQ\ DQG DOO RWKHU SXEOLF DQG FRQILGHQWLDO
 EXVLQHVV UHFRUGV LQ DOO FDVHV ZKHWKHU WKH VDPH DUH LQ KDUG FRS\ RU DUH HOHFWURQLFDOO\ VWRUHG

                   O      DOO RI 6HOOHU¶V ULJKW WLWOH DQG LQWHUHVW LQ WR DQG XQGHU DOO WHOHSKRQH QXPEHUV
 LQFOXGLQJ DOO H[WHQVLRQV WKHUHWR

                    P       DOO SURFHHGV DQG SURGXFWV RI DQ\ DQG DOO RI WKH IRUHJRLQJ $FTXLUHG $VVHWV H[FHSW
 WR WKH H[WHQW UHODWHG WR WKH ([FOXGHG $VVHWV RU WKH ([FOXGHG /LDELOLWLHV

                  Q       DOO JRRGZLOO RI 6HOOHU DULVLQJ RXW RI UHODWLQJ WR DQG RU UHVXOWLQJ IURP WKH $FTXLUHG
 $VVHWV DQG RU WKH 3UDFWLFH


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                        Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                   Page 40 of 83
                R       WR WKH PD[LPXP H[WHQW WUDQVIHUUDEOH DQ\ DQG DOO FHUWLILFDWLRQV DXWKRUL]DWLRQV RU
 RWKHU JRYHUQPHQW RU LQVXUDQFH UHODWHG OLFHQVHV UHTXLUHG IRU WKH RSHUDWLRQ RI WKH FOLQLFV RI WKH 3UDFWLFH

                  S     WR WKH PD[LPXP H[WHQW WUDQVIHUUDEOH DQ\ RWKHU UHODWLRQVKLSV ZLWK LQVXUDQFH
 FDUULHUV ZLWK JRYHUQPHQWDO PHGLFDO LQVXUDQFH SURYLGHUV RU RWKHU WKLUG SDUW\ SD\HUV IRU PHGLFDO VHUYLFHV

                  T      DQ\ DQG DOO PDLOLQJ OLVWV DQG UHODWHG GDWD EDVH LQIRUPDWLRQ FRQFHUQLQJ HLWKHU
 FXUUHQW SDVW RU SURVSHFWLYH SDWLHQWV RI WKH 3UDFWLFH

                  U       DQ\ GHVLJQV ZULWLQJV RU FRQFHSWV IRU SURPRWLRQDO PDWHULDOV SKRWRJUDSKV WH[W
 RU JUDSKLFV XVHG E\ WKH 3UDFWLFH LQ LWV RSHUDWLRQV

                   V       WKH LQWHUHVW RI 6HOOHU LQ WKH ,QWHUQHW ZHEVLWH ORFDWHG DW &DSVWRQH3HGLDWULFV FRP
 LQFOXGLQJ WKH VLWH DGGUHVV WKH VLWH GHVLJQ DQG UHODWHG VRIWZDUH UHODWHG H PDLO DGGUHVVHV DQG DQ\ DQG DOO
 LQWHOOHFWXDO SURSHUW\ RU ULJKWV WR VXFK SURSHUW\ ZKLFK UHODWH WR WKH GHYHORSPHQW RSHUDWLRQ RU IXQFWLRQV RI
 DQ\ ZHEVLWH XVHG RU WR EH XVHG E\ 6HOOHU

                   W       DOO OLVWV RI SKDUPDFHXWLFDO DQG PHGLFDO HTXLSPHQW VXSSOLHUV DV ZHOO DV DQ\ RWKHU
 YHQGRUV VHUYLQJ WKH 3UDFWLFH LQFOXGLQJ DOO FRUUHVSRQGHQFH SXUFKDVH RUGHUV FRQWUDFWV DJUHHPHQWV DQG
 ILOHV LQFOXGLQJ WKH DVVLJQPHQW RI DQ\ SKDUPDFHXWLFDO RU RWKHU VXSSO\ DJUHHPHQWV

                 X     HPSOR\HH UHFRUGV HPSOR\PHQW QRQ FRPSHWH RU RWKHU DJUHHPHQWV ZLWK
 HPSOR\HHV RU LQGHSHQGHQW FRQWUDFWRUV DQG DOO RWKHU FRUUHVSRQGHQFH SHUIRUPDQFH UHYLHZV DQG HPSOR\HH
 ILOHV

                   Y      WKH QDPH ³&DSVWRQH 3HGLDWULFV´ DQG DQ\ DQG DOO RWKHU WUDGH QDPHV WRJHWKHU ZLWK
 WKHLU UHODWHG ORJRV RU RWKHU LGHQWLI\LQJ PDUNV XVHG LQ WKH VDOH RU SURPRWLRQ RI LWV SHGLDWULF VHUYLFHV RU
 RWKHU SURGXFWV RU VHUYLFHV SURYLGHG E\ WKH 3UDFWLFH

                   Z     DOO RWKHU LQWDQJLEOH DVVHWV ZKLFK WRJHWKHU ZLWK WKH DERYH UHSUHVHQW DOO LQWDQJLEOH
 DVVHWV RZQHG E\ 6HOOHU DQG ZKLFK ZRXOG EH XVHG RU XVHIXO LQ FRQQHFWLRQ ZLWK RU UHODWHG WR WKH RSHUDWLRQ
 RI WKH 3UDFWLFH VXEVHTXHQW WR WKH &ORVLQJ DQG

                  [      WR WKH PD[LPXP H[WHQW WUDQVIHUUDEOH XQGHU DSSOLFDEOH /DZ DOO 3HUPLWV DQG
 OLFHQVHV KHOG E\ 6HOOHU LQFOXGLQJ WKRVH LGHQWLILHG RQ 6FKHGXOH      [ WKH ³7UDQVIHUUHG 3HUPLWV´
 SURYLGHG WKDW 6FKHGXOH       [ DQG WKH GHILQLWLRQ RI ³7UDQVIHUUHG 3HUPLWV ´ VKDOO EH GHHPHG XSGDWHG
 DQG DPHQGHG WR H[FOXGH ZLWKRXW IXUWKHU DFWLRQ E\ HLWKHU 3DUW\ DQ\ 3HUPLW WKDW UHODWHV WR DQ ([FOXGHG
 $VVHW

                 \      DOO DVVHWV RI DQ\ NLQG ZKDWVRHYHU ZKLFK DUH QRW ([FOXGHG $VVHWV DQG ZKLFK DUH
 RZQHG DQG RU KHOG E\ 6HOOHU ZLWK UHVSHFW WR WKH 3UDFWLFH DV OLVWHG RQ 6FKHGXOH  \

         6HFWLRQ           ([FOXGHG $VVHWV 1RWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ LQ WKLV $JUHHPHQW
 QRWKLQJ KHUHLQ VKDOO EH GHHPHG WR VHOO WUDQVIHU DVVLJQ FRQYH\ RU GHOLYHU DQ\ RI WKH ([FOXGHG $VVHWV WR
 %X\HU DQG 6HOOHU VKDOO UHWDLQ DOO RI LWV SUHH[LVWLQJ SULRU WR WKH &ORVLQJ ULJKW WLWOH DQG LQWHUHVW WR LQ DQG
 XQGHU DQG DOO /LDELOLWLHV ZLWK UHVSHFW WR WKH ([FOXGHG $VVHWV )RU DOO SXUSRVHV RI DQG XQGHU WKLV $JUHHPHQW
 WKH WHUP ³([FOXGHG $VVHWV´ VKDOO FRQVLVW RI RQO\ WKH IROORZLQJ LWHPV DVVHWV DQG SURSHUWLHV ZKHWKHU RU
 QRW VXFK DVVHWV DUH RWKHUZLVH GHVFULEHG LQ 6HFWLRQ



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                 Page 41 of 83
                  D     DOO OHDVHKROG WLWOH WR DQG OHDVHKROG LPSURYHPHQWV RQ RU LQ WKH UHDO SURSHUW\ OHDVHG
 SXUVXDQW WR WKH /HDVHV

                   E      DOO $FFRXQWV 5HFHLYDEOH

                  F       DOO FDVK FDVK HTXLYDOHQWV DQG VKRUW WHUP LQYHVWPHQWV RQ KDQG RU RQ GHSRVLW DQG
 KHOG E\ 6HOOHU RQ WKH &ORVLQJ 'DWH IRU SXUSRVHV DQG WKH EHQHILW RI WKH 3UDFWLFH

                   G       DOO SUHSDLG H[SHQVHV GHSRVLWV DQG RWKHU FXUUHQW DVVHWV RI 6HOOHU ZLWK UHVSHFW WR
 WKH 3UDFWLFH

                   H      DOO VHFXULW\ DQG RWKHU GHSRVLWV RI 6HOOHU ZLWK UHVSHFW WR WKH 3UDFWLFH

                   I      ULJKWV RI 6HOOHU WR DQ\ GLVFRXQWV UHEDWHV SUHPLXPV RU RWKHU SD\PHQWV IURP
 VXSSOLHUV RU RWKHUV HDUQHG SULRU WR EXW GXH RU SD\DEOH DIWHU WKH &ORVLQJ 'DWH

                   J        WKH OLPLWHG OLDELOLW\ FRPSDQ\ SDUWQHUVKLS DQG FRUSRUDWH ERRNV DQG UHFRUGV RI
 LQWHUQDO OLPLWHG OLDELOLW\ FRPSDQ\ SDUWQHUVKLS DQG FRUSRUDWH SURFHHGLQJV PLQXWH ERRNV RUJDQL]DWLRQDO
 RU JRYHUQLQJ GRFXPHQWV VWRFN OHGJHUV DQG RWKHU UHFRUGV RI 6HOOHU SURYLGHG KRZHYHU WKDW FRSLHV RI WKH
 IRUHJRLQJ LWHPV KDYH EHHQ PDGH DYDLODEOH E\ 6HOOHU WR %X\HU

                   K       GRFXPHQWV WKDW 6HOOHU LV UHTXLUHG E\ /HJDO 5HTXLUHPHQWV WR UHWDLQ DQG GRFXPHQWV
 VXEMHFW WR DWWRUQH\ FOLHQW SULYLOHJH RU RWKHU ZRUN SURGXFW SULYLOHJH

                   L      DQ\ &RQWUDFW WKDW LV QRW DQ $VVXPHG &RQWUDFW

                   M       LQVXUDQFH SROLFLHV DQG DOO ULJKWV XQGHU RU DULVLQJ RXW RI LQVXUDQFH SROLFLHV WR WKH
 H[WHQW QRW VHW IRUWK LQ 6HFWLRQ     S

                N      DQ\ SUHSDLG GHSRVLWV UHODWHG WR SURIHVVLRQDO IHH UHWDLQHUV DQG &DVK &ROODWHUDO
 VHFXULQJ $SSURYHG &ROODWHUDOL]HG 2EOLJDWLRQV

                   O      DOO FXUUHQW DQG SULRU GLUHFWRU DQG RIILFHU LQVXUDQFH SROLFLHV RI 6HOOHU DQG DOO ULJKWV
 RI DQ\ QDWXUH ZLWK UHVSHFW WKHUHWR LQFOXGLQJ DOO LQVXUDQFH UHFRYHULHV WKHUHXQGHU DQG ULJKWV WR DVVHUW FODLPV
 ZLWK UHVSHFW WR DQ\ VXFK LQVXUDQFH UHFRYHULHV

                 P      DQ\ ULJKWV FODLPV RU FDXVHV RI DFWLRQ RI 6HOOHU XQGHU WKLV $JUHHPHQW RU DQ\ RWKHU
 $QFLOODU\ 7UDQVDFWLRQ 'RFXPHQW

                   Q      VXEMHFW WR 6HFWLRQ        [ DQ\ 3HUPLWV DQG OLFHQVHV KHOG E\ 6HOOHU WKDW DUH QRW
 DVVLJQDEOH RU WUDQVIHUUDEOH

                R     DVVHWV DQG OLDELOLWLHV XQGHU PHGLFDO PDOSUDFWLFH ULVN SRROV                      ZRUNHUV
 FRPSHQVDWLRQ DQG HPSOR\HH UHWLUHPHQW SURJUDPV

                  S       WKH FRPPLWPHQWV FRQWUDFWV OHDVHV DQG DJUHHPHQWV RI 6HOOHU WKDW L UHODWH WR WKH
 ([FOXGHG /LDELOLWLHV RU WKH ([FOXGHG $VVHWV LL GR QRW UHODWH WR HLWKHU WKH $FTXLUHG $VVHWV LLL DUH QRW
 $VVXPHG &RQWUDFWV RU LY WKDW DUH OLVWHG RQ 6FKHGXOH       S



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                         Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                    Page 42 of 83
                   T       DOO PLQXWH ERRNV DQG RUJDQL]DWLRQDO UHFRUGV UHODWLQJ WR 6HOOHU DQG DOO RWKHU ERRNV
 DQG UHFRUGV WKDW D 6HOOHU LV UHTXLUHG E\ /DZ WR UHWDLQ LQ LWV SRVVHVVLRQ

                  U       WKRVH SKDUPDFHXWLFDOV WKDW FDQQRW E\ /DZ EH VROG E\ 6HOOHU WR %X\HU

                  V      DOO FODLPV ULJKWV LQWHUHVWV DQG SURFHHGV ZLWK UHVSHFW WR VWDWH RU ORFDO WD[
 SD\PHQWV UHIXQGV DQG FUHGLWV LQFOXGLQJ EXW QRW OLPLWHG WR SURSHUW\ WD[ UHIXQGV DQG FKDULW\ WD[ FUHGLWV
 UHODWHG WR WKH RSHUDWLRQV RI 6HOOHU RU WKH $FTXLUHG $VVHWV ZLWK UHVSHFW WR SHULRGV HQGLQJ SULRU WR WKH
 (IIHFWLYH 7LPH

                   W     DOO FODLPV FDXVHV RI DFWLRQ FKRVHV LQ DFWLRQ ULJKWV RI UHFRYHU\ ULJKWV RI VHW RII
 DQG ULJKWV RI UHFRXSPHQW RI 6HOOHU ZLWK UHVSHFW WR SHULRGV SULRU WR WKH (IIHFWLYH 7LPH DQG DQ\ SD\PHQWV
 DZDUGV RU RWKHU SURFHHGV UHVXOWLQJ WKHUHIURP VSHFLILFDOO\ LQFOXGLQJ EXW QRW OLPLWHG WR DOO $YRLGDQFH
 $FWLRQV DULVLQJ XQGHU WKH %DQNUXSWF\ &RGH

                  X       SHHU UHYLHZ PDWHULDOV DQG DQ\ ZULWLQJV GRFXPHQWV DQG RWKHU LWHPV WKDW DUH
 SURWHFWHG IURP GLVFRYHU\ E\ WKH DWWRUQH\ FOLHQW SULYLOHJH WKH DWWRUQH\ ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU
 FRJQL]DEOH SULYLOHJH RU SURWHFWLRQ LQ HDFK FDVH H[FHSW WR WKH H[WHQW UHODWHG WR WKH $VVXPHG /LDELOLWLHV

                  Y       WKH ULJKWV RI 6HOOHU XQGHU WKLV $JUHHPHQW DQG

                  Z       RWKHU DVVHWV VHW IRUWK LQ 6FKHGXOH      Z

          6HFWLRQ          $VVXPHG /LDELOLWLHV 6XEMHFW WR WKH WHUPV DQG FRQGLWLRQV VHW IRUWK KHUHLQ %X\HU
 VKDOO DVVXPH DQG DJUHH WR SD\ SHUIRUP DQG GLVFKDUJH ZKHQ GXH DQ\ DQG DOO OLDELOLWLHV DQG REOLJDWLRQV RI
 6HOOHU DULVLQJ RXW RI RU UHODWLQJ WR WKH %XVLQHVV RU WKH $FTXLUHG $VVHWV RQ RU DIWHU WKH &ORVLQJ RWKHU WKDQ
 WKH ([FOXGHG /LDELOLWLHV FROOHFWLYHO\ WKH ³$VVXPHG /LDELOLWLHV´ LQFOXGLQJ ZLWKRXW OLPLWDWLRQ WKH
 IROORZLQJ

                  D       DOO OLDELOLWLHV DQG REOLJDWLRQV DULVLQJ XQGHU RU UHODWLQJ WR WKH $VVLJQHG &RQWUDFWV

                  E       FDSLWDOL]HG RU RWKHU HTXLSPHQW OHDVH REOLJDWLRQV

                F       DOO OLDELOLWLHV DQG REOLJDWLRQV RI %X\HU RU LWV $IILOLDWHV UHODWLQJ WR HPSOR\HH
 EHQHILWV FRPSHQVDWLRQ RU RWKHU DUUDQJHPHQWV ZLWK UHVSHFW WR DQ\ 7UDQVIHUUHG (PSOR\HH DULVLQJ RQ RU DIWHU
 WKH &ORVLQJ

                  G     DOO OLDELOLWLHV DQG REOLJDWLRQV IRU 7D[HV UHODWLQJ WR WKH %XVLQHVV WKH $FTXLUHG
 $VVHWV RU WKH $VVXPHG /LDELOLWLHV IRU DQ\ WD[DEOH SHULRG HQGLQJ DIWHU WKH &ORVLQJ 'DWH

                   H      DOO RWKHU OLDELOLWLHV DQG REOLJDWLRQV DULVLQJ RXW RI RU UHODWLQJ WR %X\HU¶V RZQHUVKLS
 RU RSHUDWLRQ RI WKH %XVLQHVV DQG WKH $FTXLUHG $VVHWV RQ RU DIWHU WKH &ORVLQJ DQG

         6HFWLRQ        ([FOXGHG /LDELOLWLHV %X\HU VKDOO QRW DVVXPH DQG VKDOO QRW EH UHVSRQVLEOH WR SD\
 SHUIRUP RU GLVFKDUJH DQ\ RI WKH IROORZLQJ OLDELOLWLHV RU REOLJDWLRQV RI 6HOOHU FROOHFWLYHO\ WKH ³([FOXGHG
 /LDELOLWLHV´

                  D       DOO WUDGH DFFRXQWV SD\DEOH RI 6HOOHU WR WKLUG SDUWLHV LQ FRQQHFWLRQ ZLWK WKH %XVLQHVV
 WKDW DFFUXHG SRVW SHWLWLRQ DQG UHPDLQ XQSDLG DV RI WKH &ORVLQJ 'DWH



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                       Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                  Page 43 of 83
                E       H[SHQVHV VDODULHV RYHUWLPH XQXVHG SDLG WLPH RII DQG RWKHU HPSOR\HH
 FRPSHQVDWLRQ DFFUXHG LQ WKH 2UGLQDU\ &RXUVH RI %XVLQHVV DQG SD\DEOH DV RI WKH &ORVLQJ 'DWH

                   F      WKRVH VSHFLILF /LDELOLWLHV RI 6HOOHU LI DQ\ UHODWHG WR (PSOR\HHV DV LGHQWLILHG RQ
 6FKHGXOH        F VXFK VFKHGXOH WR EH SURYLGHG WR 6HOOHU E\ %X\HU QRW ODWHU WKDQ ILYH      %XVLQHVV 'D\V
 SULRU WR WKH %LG 'HDGOLQH DQG LL WKH VSRQVRUVKLS RI DQG /LDELOLWLHV XQGHU HDFK 6HOOHU¶V 3ODQ FROOHFWLYHO\
 WKH ³([FOXGHG %HQHILWV´

                  G       DQ\ /LDELOLWLHV ZLWK UHVSHFW WR DQ\ 7D[HV WKDW DUH QRW H[SUHVVO\ DVVXPHG E\ %X\HU
 SXUVXDQW WR 6HFWLRQ       G DQG

                   H      H[FHSW DV H[SUHVVO\ SURYLGHG KHUHLQ DOO /LDELOLWLHV ZLWK UHVSHFW WR DQ\ ([FOXGHG
 $VVHW

         6HFWLRQ          $VVLJQPHQW DQG $VVXPSWLRQ RI &RQWUDFWV

                   D      $YDLODEOH &RQWUDFWV

                           L      6FKHGXOH        D VHWV IRUWK D OLVW RI DOO H[HFXWRU\ &RQWUDFWV H[FOXGLQJ DOO
 /HDVHV UHODWLQJ WR WKH %XVLQHVV RU WKH $FTXLUHG $VVHWV WR ZKLFK 6HOOHU LV D SDUW\ WKH ³$YDLODEOH
 &RQWUDFWV´ ZKLFK 6FKHGXOH           D PD\ EH XSGDWHG IURP WLPH WR WLPH WR DGG RU UHPRYH DQ\ &RQWUDFWV
 LQDGYHUWHQWO\ LQFOXGHG RU H[FOXGHG IURP VXFK VFKHGXOH 2Q RU EHIRUH -XO\                        VXFK GDWH WKH
 ³'HWHUPLQDWLRQ 'DWH´ %X\HU VKDOO GHVLJQDWH LQ ZULWLQJ ZKLFK $YDLODEOH &RQWUDFWV IURP 6FKHGXOH              D
 UHODWLQJ WR WKH %XVLQHVV RU WKH $FTXLUHG $VVHWV WKDW %X\HU ZLVKHV WR ³$VVXPH´ WKH ³$VVXPHG
 &RQWUDFWV´ $OO &RQWUDFWV RI 6HOOHU WKDW DUH OLVWHG RQ 6FKHGXOH          D DQG ZKLFK %X\HU GRHV QRW GHVLJQDWH
 LQ ZULWLQJ IRU DVVXPSWLRQ VKDOO QRW EH FRQVLGHUHG $VVXPHG &RQWUDFWV RU $FTXLUHG $VVHWV DQG VKDOO
 DXWRPDWLFDOO\ EH GHHPHG ³([FOXGHG &RQWUDFWV´ DQG IRU WKH DYRLGDQFH RI GRXEW %X\HU VKDOO QRW EH
 UHVSRQVLEOH IRU DQ\ UHODWHG &XUH &RVWV SURYLGHG KRZHYHU WKDW LI DQ $YDLODEOH &RQWUDFW LV VXEMHFW WR D
 FXUH GLVSXWH RU RWKHU GLVSXWH DV WR WKH DVVXPSWLRQ RU DVVLJQPHQW RI VXFK $YDLODEOH &RQWUDFW WKDW KDV QRW
 EHHQ UHVROYHG WR WKH PXWXDO VDWLVIDFWLRQ RI %X\HU DQG 6HOOHU SULRU WR WKH 'HWHUPLQDWLRQ 'DWH WKHQ WKH
 'HWHUPLQDWLRQ 'DWH VKDOO EH H[WHQGHG EXW RQO\ ZLWK UHVSHFW WR VXFK $YDLODEOH &RQWUDFW WR QR ODWHU WKDQ
 WKH HDUOLHU RI $ WKH GDWH RQ ZKLFK VXFK GLVSXWH KDV EHHQ UHVROYHG WR WKH PXWXDO VDWLVIDFWLRQ RI %X\HU DQG
 6HOOHU % RQH KXQGUHG WZHQW\           GD\V IROORZLQJ WKH &ORVLQJ 'DWH & WKH GDWH RQ ZKLFK VXFK $YDLODEOH
 &RQWUDFW LV GHHPHG UHMHFWHG E\ RSHUDWLRQ RI          86& †            G      RU ' WKH GDWH UHTXLUHG E\ WKH
 %DQNUXSWF\ &RXUW DQG VHW IRUWK LQ HLWKHU WKH %LGGLQJ 3URFHGXUHV 2UGHU RU WKH 6DOH 2UGHU WKH ³([WHQGHG
 &RQWUDFW 3HULRG´ ,I VXFK $YDLODEOH &RQWUDFW LV QRW H[SUHVVO\ DVVXPHG E\ %X\HU LQ ZULWLQJ E\ WKH HQG RI
 VXFK ([WHQGHG &RQWUDFW 3HULRG VXFK $YDLODEOH &RQWUDFW VKDOO EH DXWRPDWLFDOO\ GHHPHG DQ ([FOXGHG
 &RQWUDFW %X\HU VKDOO EH UHVSRQVLEOH IRU DQ\ REOLJDWLRQV RU /LDELOLWLHV DULVLQJ GXULQJ DQ\ ([WHQGHG &RQWUDFW
 3HULRG UHODWLQJ WR DQ\ $YDLODEOH &RQWUDFW WKDW KDV QRW EHHQ DVVXPHG RU UHMHFWHG DV RI WKH 'HWHUPLQDWLRQ
 'DWH DV SURYLGHG LQ WKLV 6HFWLRQ      D )RU WKH DYRLGDQFH RI GRXEW H[FHSW DV VHW IRUWK LQ 6HFWLRQ        DQG
 RWKHU WKDQ DV SURYLGHG LQ WKH SUHFHGLQJ VHQWHQFH %X\HU VKDOO QRW DVVXPH RU RWKHUZLVH KDYH DQ\ /LDELOLW\
 ZLWK UHVSHFW WR DQ\ ([FOXGHG &RQWUDFW
                           LL     (DFK RI 6HOOHU DQG %X\HU DV DSSOLFDEOH VKDOO XVH FRPPHUFLDOO\ UHDVRQDEOH
 HIIRUWV WR DVVLJQ RU FDXVH WR EH DVVLJQHG WKH $VVXPHG &RQWUDFWV WR %X\HU LQFOXGLQJ WDNLQJ DOO DFWLRQV
 UHTXLUHG E\ WKH %DQNUXSWF\ &RXUW WR REWDLQ DQ 2UGHU FRQWDLQLQJ D ILQGLQJ WKDW WKH SURSRVHG DVVXPSWLRQ DQG
 DVVLJQPHQW RI WKH $VVXPHG &RQWUDFWV WR %X\HU VDWLVILHV DOO DSSOLFDEOH UHTXLUHPHQWV RI 6HFWLRQ       RI WKH
 %DQNUXSWF\ &RGH %X\HU VKDOO XVH FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV WR FRPSO\ ZLWK DOO RI WKH UHTXLUHPHQWV
 RI 6HFWLRQ      RI WKH %DQNUXSWF\ &RGH QHFHVVDU\ WR SHUPLW VXFK DVVXPSWLRQ DQG DVVLJQPHQW
                        LLL   ,I SULRU WR WKH &ORVLQJ 'DWH WKHUH DUH $YDLODEOH &RQWUDFWV WKDW KDYH QRW
 EHHQ GHVLJQDWHG DV DQ $VVXPHG &RQWUDFW RU DQ ([FOXGHG &RQWUDFW 6HOOHU VKDOO QRW DVVXPH RU UHMHFW DQ\


         Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                 Page 44 of 83
 VXFK $YDLODEOH &RQWUDFW SXUVXDQW WR 6HFWLRQ         RI WKH %DQNUXSWF\ &RGH DQG DQ\ RUGHU RI WKH %DQNUXSWF\
 &RXUW XQWLO WKH HDUOLHU RI $ WKH GDWH %X\HU VR GLUHFWV 6HOOHU RU % WKH HQG RI WKH ([WHQGHG &RQWUDFW 3HULRG
 LI DSSOLFDEOH ZKLFK DVVXPSWLRQ VKDOO EH DW %X\HU¶V VROH FRVW DQG H[SHQVH SURYLGHG WKDW %X\HU VKDOO EH
 UHVSRQVLEOH IRU DQ\ REOLJDWLRQV RU /LDELOLWLHV DULVLQJ GXULQJ DQ\ ([WHQGHG &RQWUDFW 3HULRG
                          LY     $W &ORVLQJ $ 6HOOHU VKDOO SXUVXDQW WR WKH 6DOH 2UGHU DQG WKH
 $VVXPSWLRQ $JUHHPHQW DVVXPH DQG DVVLJQ RU FDXVH WR EH DVVLJQHG WR %X\HU WKH FRQVLGHUDWLRQ IRU ZKLFK
 LV LQFOXGHG LQ WKH 3XUFKDVH 3ULFH HDFK RI WKH $VVXPHG &RQWUDFWV WKDW LV FDSDEOH RI EHLQJ DVVXPHG DQG
 DVVLJQHG DQG % %X\HU VKDOO SD\ SURPSWO\ DOO &XUH &RVWV LI DQ\ LQ FRQQHFWLRQ ZLWK VXFK DVVXPSWLRQ DQG
 DVVLJQPHQW DQG DVVXPH DQG SHUIRUP DQG GLVFKDUJH WKH $VVXPHG /LDELOLWLHV LI DQ\ XQGHU WKH $VVXPHG
 &RQWUDFWV SXUVXDQW WR WKH 6DOH 2UGHU DQG WKH $VVXPSWLRQ $JUHHPHQW
                  E      3UHYLRXVO\ 2PLWWHG &RQWUDFWV

                          L       ,I SULRU WR RU IROORZLQJ &ORVLQJ LW LV GLVFRYHUHG WKDW D &RQWUDFW VKRXOG
 KDYH EHHQ OLVWHG RQ 6FKHGXOH        D EXW ZDV QRW OLVWHG RQ 6FKHGXOH       D DQG KDV QRW EHHQ UHMHFWHG E\
 6HOOHU DQ\ VXFK &RQWUDFW D ³3UHYLRXVO\ 2PLWWHG &RQWUDFW´ 6HOOHU VKDOO SURPSWO\ IROORZLQJ WKH
 GLVFRYHU\ WKHUHRI EXW LQ QR HYHQW ODWHU WKDQ WZR     %XVLQHVV 'D\V IROORZLQJ WKH GLVFRYHU\ WKHUHRI QRWLI\
 %X\HU LQ ZULWLQJ RI VXFK 3UHYLRXVO\ 2PLWWHG &RQWUDFW DQG DOO &XUH &RVWV LI DQ\ IRU VXFK 3UHYLRXVO\
 2PLWWHG &RQWUDFW %X\HU VKDOO WKHUHDIWHU GHOLYHU ZULWWHQ QRWLFH WR 6HOOHU QR ODWHU WKDQ ILYH      %XVLQHVV
 'D\V IROORZLQJ QRWLILFDWLRQ RI VXFK 3UHYLRXVO\ 2PLWWHG &RQWUDFW IURP 6HOOHU GHVLJQDWLQJ VXFK 3UHYLRXVO\
 2PLWWHG &RQWUDFW DV ³$VVXPHG´ RU ³5HMHFWHG´ D ³3UHYLRXVO\ 2PLWWHG &RQWUDFW 'HVLJQDWLRQ´ $
 3UHYLRXVO\ 2PLWWHG &RQWUDFW GHVLJQDWHG LQ DFFRUGDQFH ZLWK WKLV 6HFWLRQ         E L DV ³5HMHFWHG ´ RU ZLWK
 UHVSHFW WR ZKLFK %X\HU IDLOV WR WLPHO\ GHOLYHU D 3UHYLRXVO\ 2PLWWHG &RQWUDFW 'HVLJQDWLRQ VKDOO EH DQ
 ([FOXGHG &RQWUDFW

                           LL      ,I %X\HU GHVLJQDWHV D 3UHYLRXVO\ 2PLWWHG &RQWUDFW DV ³$VVXPHG´ LQ
 DFFRUGDQFH ZLWK 6HFWLRQ        E L 6HOOHU VKDOO VHUYH D QRWLFH WKH ³3UHYLRXVO\ 2PLWWHG &RQWUDFW 1RWLFH´
 RQ WKH FRXQWHUSDUWLHV WR VXFK 3UHYLRXVO\ 2PLWWHG &RQWUDFW QRWLI\LQJ VXFK FRXQWHUSDUWLHV RI WKH &XUH &RVWV
 ZLWK UHVSHFW WR VXFK 3UHYLRXVO\ 2PLWWHG &RQWUDFW DQG 6HOOHU¶V LQWHQWLRQ WR DVVXPH DQG DVVLJQ VXFK
 3UHYLRXVO\ 2PLWWHG &RQWUDFW LQ DFFRUGDQFH ZLWK WKLV 6HFWLRQ         7KH 3UHYLRXVO\ 2PLWWHG &RQWUDFW 1RWLFH
 VKDOO SURYLGH WKH FRXQWHUSDUWLHV WR VXFK 3UHYLRXVO\ 2PLWWHG &RQWUDFW ZLWK WHQ      %XVLQHVV 'D\V WR REMHFW
 LQ ZULWLQJ WR 6HOOHU DQG %X\HU WR WKH &XUH &RVWV RU WKH DVVXPSWLRQ RI LWV &RQWUDFW ,I WKH FRXQWHUSDUWLHV
 6HOOHU DQG %X\HU DUH XQDEOH WR UHDFK D FRQVHQVXDO UHVROXWLRQ ZLWK UHVSHFW WR WKH REMHFWLRQ 6HOOHU VKDOO VHHN
 DQ H[SHGLWHG KHDULQJ EHIRUH WKH %DQNUXSWF\ &RXUW WR GHWHUPLQH WKH &XUH &RVWV DQG DSSURYH WKH DVVXPSWLRQ
 ,I QR REMHFWLRQ LV VHUYHG RQ 6HOOHU DQG %X\HU 6HOOHU VKDOO REWDLQ DQ RUGHU RI WKH %DQNUXSWF\ &RXUW IL[LQJ
 WKH &XUH &RVWV DQG DSSURYLQJ WKH DVVXPSWLRQ RI WKH 3UHYLRXVO\ 2PLWWHG &RQWUDFW %X\HU VKDOO EH
 UHVSRQVLEOH IRU DOO &XUH &RVWV UHODWLQJ WR VXFK ³$VVXPHG´ 3UHYLRXVO\ 2PLWWHG &RQWUDFWV DQG IRU DQ\
 REOLJDWLRQV RU /LDELOLWLHV UHODWLQJ WR VXFK ³$VVXPHG´ 3UHYLRXVO\ 2PLWWHG &RQWUDFWV DULVLQJ GXULQJ WKH
 ([WHQGHG &RQWUDFW 3HULRG

                   F      1RQ $VVLJQPHQW RI &RQWUDFWV DQG 3HUPLWV 1RWZLWKVWDQGLQJ DQ\WKLQJ FRQWDLQHG LQ
 WKLV $JUHHPHQW WR WKH FRQWUDU\ WKLV $JUHHPHQW VKDOO QRW FRQVWLWXWH DQ DJUHHPHQW WR DVVLJQ RU WUDQVIHU DQ\
 &RQWUDFW RU DQ\ 3HUPLW LI QRWZLWKVWDQGLQJ WKH SURYLVLRQV RI 6HFWLRQV        DQG    RI WKH %DQNUXSWF\ &RGH
 DQ DWWHPSW DW DVVLJQPHQW RU WUDQVIHU WKHUHRI ZLWKRXW WKH FRQVHQW RU DSSURYDO UHTXLUHG RU QHFHVVDU\ IRU VXFK
 DVVLJQPHQW RU WUDQVIHU ZRXOG FRQVWLWXWH D YLRODWLRQ RI D /HJDO 5HTXLUHPHQW RU D EUHDFK RI VXFK &RQWUDFW RU
 3HUPLW ,I QRWZLWKVWDQGLQJ WKH SURYLVLRQV RI 6HFWLRQV            DQG       RI WKH %DQNUXSWF\ &RGH DQG WKH
 FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV RI 6HOOHU VXFK FRQVHQW RU DSSURYDO LV UHTXLUHG EXW QRW REWDLQHG ZLWK UHVSHFW
 WR DQ $VVXPHG &RQWUDFW RU D 3HUPLW QHLWKHU 6HOOHU QRU %X\HU VKDOO EH LQ EUHDFK RI WKLV $JUHHPHQW QRU
 VKDOO WKH 3XUFKDVH 3ULFH EH DGMXVWHG QRU VKDOO WKH &ORVLQJ EH GHOD\HG LQ UHVSHFW RI WKH $VVXPHG &RQWUDFWV
 RU WKH 3HUPLWV EXW VXEMHFW WR %X\HU¶V WHUPLQDWLRQ ULJKW VHW IRUWK LQ 6HFWLRQ      SURYLGHG KRZHYHU LI WKH
 &ORVLQJ RFFXUV WKHQ ZLWK UHVSHFW WR DQ\ $VVXPHG &RQWUDFW RU 3HUPLW IRU ZKLFK FRQVHQW RU DSSURYDO LV


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                 Page 45 of 83
 UHTXLUHG EXW QRW REWDLQHG IURP DQG DIWHU WKH &ORVLQJ IRU D SHULRG RI QR PRUH WKDQ VL[         PRQWKV 6HOOHU
 VKDOO UHDVRQDEO\ FRRSHUDWH DW %X\HU¶V VROH FRVW DQG H[SHQVH ZLWK %X\HU LQ DQ\ UHDVRQDEOH DUUDQJHPHQW
 WKDW %X\HU PD\ UHTXHVW WR SURYLGH %X\HU ZLWK DOO RI WKH EHQHILWV RI RU XQGHU WKH DSSOLFDEOH $VVXPHG
 &RQWUDFW RU 7UDQVIHUUHG 3HUPLW LQFOXGLQJ HQIRUFHPHQW IRU WKH EHQHILW RI %X\HU RI DQ\ DQG DOO ULJKWV RI
 6HOOHU DJDLQVW DQ\ SDUW\ WR WKH DSSOLFDEOH $VVXPHG &RQWUDFW RU 7UDQVIHUUHG 3HUPLW DULVLQJ RXW RI WKH EUHDFK
 RU FDQFHOODWLRQ WKHUHRI E\ VXFK SDUW\ SURYLGHG KRZHYHU WR WKH H[WHQW WKDW DQ\ VXFK DUUDQJHPHQW KDV EHHQ
 PDGH WR SURYLGH %X\HU ZLWK WKH EHQHILWV RI RU XQGHU WKH DSSOLFDEOH $VVXPHG &RQWUDFW RU 7UDQVIHUUHG
 3HUPLW IURP DQG DIWHU WKH &ORVLQJ %X\HU VKDOO EH UHVSRQVLEOH IRU DQG VKDOO SURPSWO\ SD\ DQG SHUIRUP DOO
 SD\PHQW DQG RWKHU REOLJDWLRQV XQGHU VXFK $VVXPHG &RQWUDFW RU 3HUPLW DOO RI ZKLFK VKDOO FRQVWLWXWH DQG
 VKDOO EH GHHPHG WR EH $VVXPHG /LDELOLWLHV KHUHXQGHU WR WKH VDPH H[WHQW DV LI VXFK $VVXPHG &RQWUDFW RU
 3HUPLW KDG EHHQ DVVLJQHG RU WUDQVIHUUHG DW &ORVLQJ ZLWK UHVSHFW WR $VVXPHG &RQWUDFWV DQG 3HUPLWV DQG DW
 VXFK DSSOLFDEOH ODWHU GDWH VSHFLILHG LQ WKLV 6HFWLRQ         F ZLWK UHVSHFW WR DQ\ DGGLWLRQDO $VVXPHG
 &RQWUDFWV $Q\ DVVLJQPHQW WR %X\HU RI DQ\ $VVXPHG &RQWUDFW RU 3HUPLW WKDW VKDOO QRWZLWKVWDQGLQJ WKH
 SURYLVLRQV RI 6HFWLRQV       DQG      RI WKH %DQNUXSWF\ &RGH UHTXLUH WKH FRQVHQW RU DSSURYDO RI DQ\ 3HUVRQ
 IRU VXFK DVVLJQPHQW DV DIRUHVDLG VKDOO EH PDGH VXEMHFW WR VXFK FRQVHQW RU DSSURYDO EHLQJ REWDLQHG
 1RWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ FRQWDLQHG KHUHLQ %X\HU VKDOO UHLPEXUVH LQGHPQLI\ DQG KROG
 KDUPOHVV 6HOOHU DQG RU LWV $IILOLDWHV IURP DQ\ DQG DOO /LDELOLWLHV LQFXUUHG E\ 6HOOHU DQG RU LWV $IILOLDWHV LQ
 FRQQHFWLRQ ZLWK DQ\ DFWLRQ WDNHQ E\ 6HOOHU DW %X\HU¶V RU LWV $IILOLDWHV¶ UHTXHVW SXUVXDQW WR WKLV
 6HFWLRQ       F

          6HFWLRQ          )XUWKHU $VVXUDQFHV ([FHSW DV RWKHUZLVH SURYLGHG KHUHLQ DQG VXEMHFW WR WKH
 WHUPV DQG FRQGLWLRQV RI WKLV $JUHHPHQW WKH %DQNUXSWF\ &RGH DQG DQ\ RUGHUV RI WKH %DQNUXSWF\ &RXUW
 IURP DQG DIWHU WKH $JUHHPHQW 'DWH 6HOOHU DQG %X\HU VKDOO XVH FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV WR WDNH RU
 FDXVH WR EH WDNHQ DOO DFWLRQV DQG WR GR RU FDXVH WR EH GRQH DOO WKLQJV QHFHVVDU\ RU GHVLUDEOH XQGHU DSSOLFDEOH
 /HJDO 5HTXLUHPHQWV WR FRQVXPPDWH WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV $JUHHPHQW LQFOXGLQJ
  L SUHSDULQJ DQG ILOLQJ DV SURPSWO\ DV SUDFWLFDEOH ZLWK DQ\ *RYHUQPHQWDO $XWKRULW\ RU RWKHU WKLUG SDUW\ DOO
 GRFXPHQWDWLRQ WR HIIHFW DOO QHFHVVDU\ ILOLQJV QRWLFHV SHWLWLRQV VWDWHPHQWV UHJLVWUDWLRQV VXEPLVVLRQV RI
 LQIRUPDWLRQ DSSOLFDWLRQV DQG RWKHU GRFXPHQWV DQG LL REWDLQLQJ DQG PDLQWDLQLQJ DOO DSSURYDOV FRQVHQWV
 UHJLVWUDWLRQV SHUPLWV DXWKRUL]DWLRQV DQG RWKHU FRQILUPDWLRQV UHTXLUHG WR EH REWDLQHG IURP DQ\
 *RYHUQPHQWDO $XWKRULW\ RU RWKHU WKLUG SDUW\ WKDW DUH QHFHVVDU\ SURSHU RU DGYLVDEOH WR FRQVXPPDWH WKH
 WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV $JUHHPHQW LQ HDFK FDVH DIWHU JLYLQJ HIIHFW WR WKH 6DOH 2UGHU

           6HFWLRQ         3XUFKDVH 3ULFH

         %X\HU VKDOO SD\ WKH FDVK SRUWLRQ RI WKH 3XUFKDVH 3ULFH DQG SHUIRUP WKH RWKHU FRQVLGHUDWLRQ
 FRQVWLWXWLQJ WKH EDODQFH RI WKH 3XUFKDVH 3ULFH DV IROORZV

                   D     $W WKH &ORVLQJ %X\HU VKDOO PDNH D FDVK SD\PHQW RI 7KLUW\ )LYH 7KRXVDQG 'ROODUV
               WR &'6 DV VHW IRUWK LQ ZLULQJ LQVWUXFWLRQV SURYLGHG E\ &'6 WR %X\HU

                E          2Q RU EHIRUH -DQXDU\        %X\HU VKDOO PDNH D FDVK SD\PHQW RI 6L[W\ )LYH
 7KRXVDQG 'ROODUV                 WR &'6 SD\DEOH LQ LPPHGLDWHO\ DYDLODEOH IXQGV E\ ZLUH WUDQVIHU WR WKH
 DFFRXQW RI &'6

                     F      2Q RU EHIRUH -XO\        %X\HU VKDOO PDNH D FDVK SD\PHQW RI )LIW\ 7KRXVDQG
 'ROODUV                 WR &'6 SD\DEOH LQ LPPHGLDWHO\ DYDLODEOH IXQGV E\ ZLUH WUDQVIHU WR WKH DFFRXQW RI
 &'6




           Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                       Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                  Page 46 of 83
                G         2Q RU EHIRUH 'HFHPEHU          %X\HU VKDOO PDNH D FDVK SD\PHQW RI )LIW\
 7KRXVDQG 'ROODUV                WR &'6 SD\DEOH LQ LPPHGLDWHO\ DYDLODEOH IXQGV E\ ZLUH WUDQVIHU WR WKH
 DFFRXQW RI &'6

                   H      2Q RU EHIRUH 'HFHPEHU               %X\HU VKDOO PDNH D FDVK SD\PHQW RI WKH EDODQFH
 RI 2QH +XQGUHG )LIW\ 7KRXVDQG 'ROODUV                     WR &'6 SD\DEOH LQ LPPHGLDWHO\ DYDLODEOH IXQGV E\
 ZLUH WUDQVIHU WR WKH DFFRXQW RI &'6

                    I       7KHUHDIWHU IRU D SHULRG RI VL[W\       FDOHQGDU PRQWKV FRPPHQFLQJ RQ WKH ILUVW GD\
 RI WKH ILUVW PRQWK IROORZLQJ WKH &ORVLQJ %X\HU VKDOO UHPLW WR &'6 PRQWKO\ SD\PHQWV LQ DQ DPRXQW HTXDO
 WR ILYH SHUFHQW            RI %X\HU¶V 1HW 3URILWV IRU VDLG PRQWK HDFK D ³1HW 3URILW 3D\PHQW´ IURP WKH
 RSHUDWLRQ RI WKH 3UDFWLFH 5HJDUGOHVV RI KRZ %X\HU PDLQWDLQV LWV )LQDQFLDO 6WDWHPHQWV RU KRZ DQG ZKHWKHU
 LW LQFRUSRUDWHV LQWR H[LVWLQJ OLQHV RU GLYLVLRQV RI %X\HU DOO RU VRPH RI WKH 3UDFWLFH RU $FTXLUHG $VVHWV %X\HU
 ZLOO PDLQWDLQ )LQDQFLDO 6WDWHPHQWV IRU D SHULRG RI QRW OHVV WKDQ VHYHQW\ WZR            PRQWKV LQ D PDQQHU WKDW
 ZLOO HQDEOH WKH DFFXUDWH FDOFXODWLRQ RI 1HW 3URILW JHQHUDWHG E\ WKH 3UDFWLFH DIWHU WKH &ORVLQJ 7KH ILUVW 1HW
 3URILW 3D\PHQW VKDOO EH GXH WKLUW\        GD\V IROORZLQJ WKH ILUVW IXOO PRQWK DIWHU WKH &ORVLQJ 'DWH 1HW 3URILW
 3D\PHQWV VKDOO E\ PDGH E\ %X\HU WR &'6 HDFK PRQWK WKHUHDIWHU IRU D WRWDO RI VL[W\             PRQWKV

                                               $57,&/( ,,,
                                                  &/26,1*

          6HFWLRQ         &ORVLQJ 6XEMHFW WR WKH WHUPV DQG FRQGLWLRQV RI WKLV $JUHHPHQW WKH FRQVXPPDWLRQ
 RI WKH WUDQVDFWLRQV FRQWHPSODWHG SXUVXDQW WR WKLV $JUHHPHQW WKH ³&ORVLQJ´ VKDOO WDNH SODFH HOHFWURQLFDOO\
 RQ D -XO\             RU E VXFK RWKHU GDWH DV WKH 3DUWLHV PD\ PXWXDOO\ DJUHH XSRQ WKH ³&ORVLQJ 'DWH´
 7KH &ORVLQJ VKDOO EH GHHPHG WR KDYH RFFXUUHG DQG WR EH HIIHFWLYH DV EHWZHHQ WKH SDUWLHV DV RI         DP
  GHWHUPLQHG E\ UHIHUHQFH WR WKH ORFDO WLPH ]RQH LQ ZKLFK WKH 3UDFWLFH LV ORFDWHG RQ WKH ILUVW FDOHQGDU GD\
 IROORZLQJ WKH &ORVLQJ 'DWH WKH ³(IIHFWLYH 7LPH´ 7KH &ORVLQJ ZLOO WDNH SODFH UHPRWHO\ E\ HOHFWURQLF
 PDLO RU RWKHU HOHFWURQLF H[FKDQJH RI GRFXPHQWV DPRQJ DQG EHWZHHQ WKH 3DUWLHV DQG RU WKHLU UHVSHFWLYH
 FRXQVHO

         6HFWLRQ          &ORVLQJ 'HOLYHUDEOHV

                   D      $W WKH &ORVLQJ 6HOOHU VKDOO GHOLYHU WR %X\HU WKH IROORZLQJ

                          L     $ %LOO RI 6DOH DQG $VVLJQPHQW LQ WKH IRUP DWWDFKHG DV ([KLELW ) HDFK D
 ³%LOO RI 6DOH´ H[HFXWHG E\ HDFK DSSOLFDEOH 6HOOHU LQ IDYRU RI %X\HU

                       LL    $Q $VVLJQPHQW DQG $VVXPSWLRQ $JUHHPHQW LQ WKH IRUP DWWDFKHG DV
 ([KLELW * HDFK DQ ³$VVXPSWLRQ $JUHHPHQW´ H[HFXWHG E\ HDFK DSSOLFDEOH 6HOOHU LQ IDYRU RI %X\HU

                           LLL    &HUWLILFDWHV RI H[LVWHQFH DQG JRRG VWDQGLQJ RI HDFK 6HOOHU IURP WKH VWDWH RI
 LWV LQFRUSRUDWLRQ RU IRUPDWLRQ HDFK GDWHG SULRU WR WKH &ORVLQJ 'DWH

                          LY     &HUWLILFDWHV RI WLWOH ZLWK UHVSHFW WR DQ\ YHKLFOHV LQFOXGHG LQ WKH $FTXLUHG
 $VVHWV GXO\ H[HFXWHG E\ WKH DSSOLFDEOH 6HOOHU

                           Y       &HUWLILFDWH RI DQ RIILFHU RI 6HOOHU FHUWLI\LQJ WKH VDWLVIDFWLRQ RI WKH
 FRQGLWLRQV WR &ORVLQJ VHW IRUWK LQ 6HFWLRQ



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                        Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                   Page 47 of 83
                        YL      &HUWLILFDWH RI LQFXPEHQF\ IRU WKH RIILFHUV RI 6HOOHU H[HFXWLQJ WKLV
 $JUHHPHQW RU PDNLQJ FHUWLILFDWLRQV IRU WKH &ORVLQJ GDWHG DV RI WKH &ORVLQJ 'DWH DQG

                        YLL    VXFK RWKHU FXVWRPDU\ LQVWUXPHQWV RI WUDQVIHU DVVXPSWLRQ ILOLQJV RU
 GRFXPHQWV LQ IRUP DQG VXEVWDQFH UHDVRQDEO\ VDWLVIDFWRU\ WR %X\HU DV PD\ EH UHTXLUHG WR JLYH HIIHFW WR WKLV
 $JUHHPHQW

                 E       $W WKH &ORVLQJ %X\HU VKDOO GHOLYHU WR 6HOOHU RU LQ WKH FDVH RI WKH SRUWLRQ RI WKH
         3XUFKDVH 3ULFH WR EH SDLG DW &ORVLQJ WR &'6 WKH IROORZLQJ

                         L       7KH DERYH UHIHUHQFHG SRUWLRQ RI WKH 3XUFKDVH 3ULFH E\ ZLUH WUDQVIHU RI
 LPPHGLDWHO\ DYDLODEOH IXQGV WR DQ DFFRXQW GHVLJQDWHG LQ WKH RUGHU DSSURYLQJ WKH VDOH

                          LL      $ %LOO RI 6DOH H[HFXWHG E\ %X\HU

                          LLL     $Q $VVXPSWLRQ $JUHHPHQW H[HFXWHG E\ %X\HU

                        LY      &RSLHV RI UHVROXWLRQV GXO\ DGRSWHG E\ WKH %RDUG RI 'LUHFWRUV RU VLPLODU
 JRYHUQLQJ ERG\ RI %X\HU DXWKRUL]LQJ DQG DSSURYLQJ VXFK 3DUW\¶V H[HFXWLRQ DQG GHOLYHU\ RI WKLV $JUHHPHQW
 DQG WKH FRQVXPPDWLRQ RI WKH WUDQVDFWLRQV E\ WKLV $JUHHPHQW FHUWLILHG E\ DQ RIILFHU RI %X\HU

                          Y     &HUWLILFDWHV RI H[LVWHQFH DQG JRRG VWDQGLQJ RI %X\HU IURP WKH VWDWH RI LWV
 LQFRUSRUDWLRQ RU IRUPDWLRQ HDFK GDWHG SULRU WR WKH &ORVLQJ 'DWH

                           YL      &HUWLILFDWHV RI DQ RIILFHU RI %X\HU FHUWLI\LQJ WKH VDWLVIDFWLRQ RI WKH
 FRQGLWLRQV WR &ORVLQJ VHW IRUWK LQ 6HFWLRQ

                        YLL      &HUWLILFDWHV RI LQFXPEHQF\ IRU WKH UHVSHFWLYH RIILFHUV RI %X\HU H[HFXWLQJ
 WKLV $JUHHPHQW RU PDNLQJ FHUWLILFDWLRQV IRU WKH &ORVLQJ GDWHG DV RI WKH &ORVLQJ 'DWH DQG

                          YLLL    $ FHUWLILHG FRS\ RI WKH 6DOH 2UGHU

                                              $57,&/( ,9
                      5(35(6(17$7,216 $1' :$55$17,(6 2) 6(//(5

          ([FHSW WR WKH H[WHQW D UHSUHVHQWDWLRQ RU ZDUUDQW\ VSHDNV DV RI DQRWKHU GDWH DV RI WKH $JUHHPHQW
 'DWH DQG DV RI WKH &ORVLQJ 'DWH ZKHQ UHDG LQ OLJKW RI DQ\ 6FKHGXOHV WR WKLV $UWLFOH ,9 ³$UWLFOH ,9
 6FKHGXOHV´ WKDW DUH XSGDWHG SULRU WR WKH &ORVLQJ LQ DFFRUGDQFH ZLWK WKH SURYLVLRQV RI WKLV $JUHHPHQW
 6HOOHU UHSUHVHQWV DQG ZDUUDQWV WR %X\HU WKH IROORZLQJ

         6HFWLRQ         &RUSRUDWH &DSDFLW\ $XWKRULW\ DQG &RQVHQWV 6HOOHU LV GXO\ RUJDQL]HG DQG
 YDOLGO\ H[LVWLQJ XQGHU WKH /DZV RI WKH VWDWH RI LWV IRUPDWLRQ RU LQFRUSRUDWLRQ ZLWK WKH UHTXLVLWH
 RUJDQL]DWLRQDO SRZHU DQG VXEMHFW WR DSSURYDO E\ WKH %DQNUXSWF\ &RXUW KDV DXWKRULW\ WR HQWHU LQWR WKLV
 $JUHHPHQW DQG WR SHUIRUP LWV UHVSHFWLYH REOLJDWLRQV KHUHXQGHU 6XEMHFW WR WKH HQWU\ RI WKH 6DOH 3URFHGXUHV
 2UGHU RU DQ\ 6DOH 2UGHU WKH H[HFXWLRQ GHOLYHU\ DQG SHUIRUPDQFH RI WKLV $JUHHPHQW DQG DOO RWKHU
 DJUHHPHQWV UHIHUHQFHG KHUHLQ WR ZKLFK 6HOOHU LV RU ZLOO EHFRPH D SDUW\ DQG WKH DFWLRQV WR EH WDNHQ E\ 6HOOHU
 LQ FRQQHFWLRQ ZLWK WKH FRQVXPPDWLRQ RI WKH WUDQVDFWLRQV FRQWHPSODWHG KHUHLQ

                 D       DUH ZLWKLQ WKH RUJDQL]DWLRQDO SRZHUV RI 6HOOHU DUH QRW LQ FRQWUDYHQWLRQ RI
 DSSOLFDEOH /DZ RU WKH WHUPV RI WKH DSSOLFDEOH *RYHUQLQJ 'RFXPHQWV



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                 Page 48 of 83
                  E      H[FHSW DV RWKHUZLVH H[SUHVVO\ KHUHLQ SURYLGHG RU DV VHW IRUWK LQ 6FKHGXOH          E
 GR QRW UHTXLUH DQ\ DSSURYDO RU FRQVHQW RI RU ILOLQJ ZLWK DQ\ *RYHUQPHQWDO $XWKRULW\ DQG

                   F      ZLOO QRW YLRODWH DQ\ /DZ WR ZKLFK 6HOOHU LV VXEMHFW

          6HFWLRQ         %LQGLQJ $JUHHPHQW 6XEMHFW WR WKH HQWU\ RI WKH 6DOH 2UGHU WKLV $JUHHPHQW DQG
 DOO DJUHHPHQWV WR ZKLFK 6HOOHU LV RU ZLOO EHFRPH D SDUW\ SXUVXDQW WR WKLV $JUHHPHQW DUH DQG ZLOO FRQVWLWXWH
 WKH YDOLG DQG OHJDOO\ ELQGLQJ REOLJDWLRQV RI 6HOOHU DQG DUH DQG ZLOO EH HQIRUFHDEOH DJDLQVW 6HOOHU LQ
 DFFRUGDQFH ZLWK WKH UHVSHFWLYH WHUPV KHUHRI RU WKHUHRI H[FHSW DV HQIRUFHDELOLW\ PD\ EH UHVWULFWHG OLPLWHG
 RU GHOD\HG E\ DSSOLFDEOH EDQNUXSWF\ RU RWKHU /DZV DIIHFWLQJ FUHGLWRUV¶ ULJKWV JHQHUDOO\ DQG H[FHSW DV
 HQIRUFHDELOLW\ PD\ EH VXEMHFW WR JHQHUDO SULQFLSOHV RI HTXLW\ $VVHWV 6HOOHU RZQV YDOLG WLWOH WR RU SRVVHVVHV
 YDOLG OHDVHKROG LQWHUHVWV LQ DOO RI WKH $FTXLUHG $VVHWV 6HOOHU KDV VROH FXVWRG\ DQG FRQWURO RI DOO RI WKH
 $FTXLUHG $VVHWV H[FHSW ZLWK UHVSHFW WR DQ\ 3HUPLWWHG (QFXPEUDQFHV RU DV RWKHUZLVH VHW IRUWK RQ
 6FKHGXOH       D

                E      6XEMHFW WR WKH HQWU\ RI WKH 6DOH 2UGHU WKH $FTXLUHG $VVHWV DUH IUHH DQG FOHDU RI DOO
 (QFXPEUDQFHV H[FHSW 3HUPLWWHG (QFXPEUDQFHV

         6HFWLRQ          0DWHULDO &RQWUDFWV 6FKHGXOH          VHWV IRUWK D OLVW RI WKH IROORZLQJ FRPPLWPHQWV
 FRQWUDFWV OHDVHV DQG DJUHHPHQWV RI 6HOOHU LQ HDFK FDVH UHODWLQJ WR WKH 3UDFWLFH FRQWUDFWV LQYROYLQJ WKH OHDVH
 RI HTXLSPHQW RU SHUVRQDO SURSHUW\ WKDW UHTXLUH SD\PHQWV E\ 6HOOHU RI JUHDWHU WKDQ                   GXULQJ WKH
 UHPDLQLQJ WHUP RU RQ DQ DQQXDO EDVLV WKH ³0DWHULDO &RQWUDFWV´ 6HOOHU KDV PDGH DYDLODEOH WR %X\HU
 FRSLHV RI DOO RI WKH 0DWHULDO &RQWUDFWV

         6HFWLRQ          ,QVXUDQFH

                   D      6HOOHU PDLQWDLQV SROLFLHV RI LQVXUDQFH LQVXULQJ WKH $FTXLUHG $VVHWV DQG WKH
 3UDFWLFH ZLWK H[WHQGHG FRYHUDJH LQ DPRXQWV WKDW DUH SUXGHQW UHDVRQDEOH DQG VXIILFLHQW LQ OLJKW RI LQGXVWU\
 FXVWRP 9DOLG SROLFLHV LQ VXFK DPRXQWV KDYH EHHQ LVVXHG DUH RXWVWDQGLQJ DQG DUH LQ IXOO IRUFH DQG HIIHFW
  WKH ³,QVXUDQFH 3ROLFLHV´ $OO VXFK ,QVXUDQFH 3ROLFLHV DUH VHW IRUWK RQ 6FKHGXOH           D 7UXH FRUUHFW
 DQG FRPSOHWH FRSLHV RU RULJLQDOV RI DOO VXFK ,QVXUDQFH 3ROLFLHV VHW IRUWK RQ 6FKHGXOH        D KDYH EHHQ
 GHOLYHUHG E\ 6HOOHU WR %X\HU $OO RI VXFK ,QVXUDQFH 3ROLFLHV DUH LQ IXOO IRUFH DQG HIIHFW RQ DQ RFFXUUHQFH
 EDVLV RU DV RWKHUZLVH QRWHG ZLWK QR SUHPLXP DUUHDUDJHV ([FHSW DV ZRXOG QRW KDYH D 0DWHULDO $GYHUVH
 (IIHFW QR LQVXUHU KDV GHQLHG FRYHUDJH RI DQ\ FODLPV RU DFWLRQV ZLWK UHVSHFW WR WKH $FTXLUHG $VVHWV DQG
 WKH 3UDFWLFH RU UHVHUYHG VXFK LQVXUHU¶V ULJKWV LQ UHVSHFW RI RU UHMHFWHG DQ\ FODLPV ZLWK UHVSHFW WR WKH
 $FTXLUHG $VVHWV DQG RU WKH 3UDFWLFH 6HOOHU KDV QRW L UHFHLYHG DQ\ QRWLFH RU RWKHU FRPPXQLFDWLRQ IURP
 DQ\ LQVXUHU FDQFHOLQJ RU DPHQGLQJ DQ\ RI WKH ,QVXUDQFH 3ROLFLHV ZLWK UHVSHFW WR WKH $FTXLUHG $VVHWV DQG
 WKH 3UDFWLFH DQG QR VXFK FDQFHOODWLRQ RU DPHQGPHQW KDV EHHQ WKUHDWHQHG RU LL IDLOHG WR JLYH DQ\ UHTXLUHG
 QRWLFH RU SUHVHQW DQ\ FODLP ZKLFK LV VWLOO RXWVWDQGLQJ XQGHU DQ\ RI VXFK ,QVXUDQFH 3ROLFLHV ZLWK UHVSHFW WR
 WKH $FTXLUHG $VVHWV DQG WKH 3UDFWLFH

                 E       :LWK UHVSHFW WR PDOSUDFWLFH ,QVXUDQFH 3ROLFLHV 6HOOHU KHUHE\ UHSUHVHQWV DQG
 ZDUUDQWV WKDW HDFK KHDOWK FDUH SURYLGHU WKDW LV HPSOR\HG E\ RU XQGHU &RQWUDFW ZLWK 6HOOHU FXUUHQWO\
 PDLQWDLQV PDOSUDFWLFH ,QVXUDQFH 3ROLFLHV LQ DPRXQWV RI QRW OHVV WKDQ 2QH 0LOOLRQ DQG          'ROODUV
                 SHU RFFXUUHQFH DQG 7KUHH 0LOOLRQ DQG       'ROODUV                LQ WKH DJJUHJDWH RQ
 D ³FODLPV PDGH´ RU ³RFFXUUHQFH´ EDVLV
       6HFWLRQ         (PSOR\HHV DQG (PSOR\HH 0DWWHUV 6FKHGXOH           D VHWV IRUWK D OLVW DV RI WKH
 $JUHHPHQW 'DWH RI DOO FXUUHQW HPSOR\HHV DQG LQGHSHQGHQW FRQWUDFWRUV RI 6HOOHU DQG RU WKH 3UDFWLFH DQG


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                       Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                  Page 49 of 83
 HDFK VXFK HPSOR\HH¶V DQG LQGHSHQGHQW FRQWUDFWRU¶V L FXUUHQW EDVH VDODU\ RU EDVH ZDJH UDWHV LL DFFUXHG
 KRXUV RI SDLG WLPH RII LLL DFFUXHG KRXUV RI VKRUW WHUP DQG ORQJ WHUP VLFN OHDYH LY UHFRJQL]HG GDWH RI
 KLUH DQG Y MRE WLWOH RU RWKHU VXPPDU\ RI WKH UHVSRQVLELOLWLHV RI VXFK HPSOR\HH 6FKHGXOH              D DOVR
 LQGLFDWHV ZKHWKHU VXFK HPSOR\HHV DUH SDUW WLPH IXOO WLPH SHU GLHP RU RQ D OHDYH RI DEVHQFH DQG WKHLU
 UHJXODUO\ VFKHGXOHG KRXUV SHU ZHHN 6HOOHU DQG 6HOOHU¶V 3ODQV KDYH SURSHUO\ FODVVLILHG LQGLYLGXDOV SURYLGLQJ
 VHUYLFHV WR 6HOOHU DQG WKH 3UDFWLFH DV LQGHSHQGHQW FRQWUDFWRUV RU HPSOR\HHV DV WKH FDVH PD\ EH $OO FXUUHQW
 HPSOR\HHV RI 6HOOHU DQG RU WKH 3UDFWLFH DUH HPSOR\HG RQ DQ ³DW ZLOO´ EDVLV XQOHVV RWKHUZLVH VSHFLILHG LQ
 6FKHGXOH        D

                     E       1R FKDQJHV LQ WKH DPRXQW DQG RU EDVLV IRU UHPXQHUDWLRQ RI DQ\ HPSOR\HHV RI DQ\
 6HOOHU KDYH EHHQ PDGH RU DJUHHG WR LQ ZULWLQJ E\ D 6HOOHU VLQFH -DQXDU\                 H[FHSW LQ WKH 2UGLQDU\
 &RXUVH RI %XVLQHVV DQG FRQVLVWHQW ZLWK WKH SDVW SUDFWLFHV RI WKH 3UDFWLFH 6HOOHU¶V 3ODQV DQG (5,6$
 6FKHGXOH         OLVWV DOO GHIHUUHG FRPSHQVDWLRQ LQFHQWLYH FRPSHQVDWLRQ HTXLW\ SXUFKDVH RU RWKHU HTXLW\
 EDVHG UHWHQWLRQ FKDQJH LQ FRQWURO VHYHUDQFH RU WHUPLQDWLRQ SD\ KRVSLWDOL]DWLRQ RU RWKHU PHGLFDO OLIH
 GHQWDO YLVLRQ GLVDELOLW\ RU RWKHU LQVXUDQFH VXSSOHPHQWDO XQHPSOR\PHQW EHQHILWV SURILW VKDULQJ SHQVLRQ
 RU UHWLUHPHQW SODQV SURJUDPV DJUHHPHQWV RU DUUDQJHPHQWV DQG HDFK RWKHU IULQJH RU RWKHU HPSOR\HH EHQHILW
 SODQ SURJUDP DJUHHPHQW RU DUUDQJHPHQW LQFOXGLQJ DQ\ ³(PSOR\HH %HQHILW 3ODQ´ ZLWKLQ WKH PHDQLQJ RI
 6HFWLRQ        RI (5,6$ VSRQVRUHG PDLQWDLQHG RU FRQWULEXWHG WR RU UHTXLUHG WR EH FRQWULEXWHG WR E\ 6HOOHU
 RU DQ\ RI LWV VXEVLGLDULHV RU E\ DQ\ (5,6$ $IILOLDWH RI 6HOOHU RU DQ\ RI LWV VXEVLGLDULHV IRU WKH EHQHILW RI DQ\
 FXUUHQW RU IRUPHU HPSOR\HH LQGHSHQGHQW FRQWUDFWRU RU GLUHFWRU DQG RU WKHLU GHSHQGHQWV RU EHQHILFLDULHV
 RI 6HOOHU RU LWV VXEVLGLDULHV RU ZLWK UHVSHFW WR ZKLFK 6HOOHU LWV VXEVLGLDULHV RU DQ\ (5,6$ $IILOLDWH RI 6HOOHU
 RU LWV VXEVLGLDULHV RWKHUZLVH KDV DQ\ OLDELOLWLHV RU REOLJDWLRQV HDFK D ³6HOOHU¶V 3ODQ´ DQG FROOHFWLYHO\ WKH
 ³6HOOHU¶V 3ODQV´

         6HFWLRQ       7KLUG 3DUW\ 5HLPEXUVHPHQW 7KH 3UDFWLFH LV FHUWLILHG WR SDUWLFLSDWH LQ WKH
 0HGLFDUH 0HGLFDLG DQG 75,&$5( SURJUDPV ZLWK YDOLG DQG FXUUHQW SURYLGHU RU VXSSOLHU DJUHHPHQWV XQGHU
 VXFK SURJUDPV

         6HFWLRQ          )XOO 'LVFORVXUH 1R UHSUHVHQWDWLRQ RU ZDUUDQW\ E\ DQ\ 6HOOHU LQ WKLV $JUHHPHQW
 QRU DQ\ VWDWHPHQW GRFXPHQW FHUWLILFDWH VFKHGXOH RU H[KLELW IXUQLVKHG RU WR EH IXUQLVKHG E\ RU RQ EHKDOI
 RI DQ\ 6HOOHU SXUVXDQW WR WKLV $JUHHPHQW QRU DQ\ GRFXPHQW RU FHUWLILFDWH GHOLYHUHG WR %X\HU E\ DQ\ 6HOOHU
 SXUVXDQW WR WKLV $JUHHPHQW RU LQ FRQQHFWLRQ ZLWK WKH WUDQVDFWLRQV FRQWHPSODWHG KHUHE\ FRQWDLQV RU VKDOO
 FRQWDLQ DQ\ PDWHULDOO\ XQWUXH VWDWHPHQW RI PDWHULDO IDFW RU RPLWV RU VKDOO RPLW D PDWHULDO IDFW QHFHVVDU\ WR
 PDNH WKH VWDWHPHQWV FRQWDLQHG WKHUHLQ QRW PDWHULDOO\ PLVOHDGLQJ

                                                 $57,&/( 9
                        5(35(6(17$7,216 $1' :$55$17,(6 2) %8<(5

          $V RI WKH $JUHHPHQW 'DWH DQG DV RI WKH &ORVLQJ 'DWH ZKHQ UHDG LQ OLJKW RI DQ\ 6FKHGXOHV WR WKLV
 $UWLFOH 9 ³$UWLFOH 9 6FKHGXOHV´ %X\HU UHSUHVHQWV DQG ZDUUDQWV WR 6HOOHU WKDW WKH VWDWHPHQWV FRQWDLQHG
 LQ WKLV DUH WUXH DQG FRUUHFW

         6HFWLRQ           &DSDFLW\ $XWKRULW\ DQG &RQVHQWV %X\HU LV GXO\ RUJDQL]HG DQG YDOLGO\ H[LVWLQJ
 LQ JRRG VWDQGLQJ XQGHU WKH /DZV RI WKH VWDWH RI LWV LQFRUSRUDWLRQ RU IRUPDWLRQ ZLWK WKH UHTXLVLWH SRZHU DQG
 DXWKRULW\ WR HQWHU LQWR WKLV $JUHHPHQW WR SHUIRUP LWV UHVSHFWLYH REOLJDWLRQV KHUHXQGHU DQG WR FRQGXFW LWV
 EXVLQHVV DV QRZ EHLQJ FRQGXFWHG 7KH H[HFXWLRQ GHOLYHU\ DQG SHUIRUPDQFH RI WKLV $JUHHPHQW DQG DOO RWKHU
 DJUHHPHQWV UHIHUHQFHG KHUHLQ WR ZKLFK %X\HU LV RU ZLOO EHFRPH D SDUW\ DQG WKH DFWLRQV WR EH WDNHQ E\ %X\HU
 LQ FRQQHFWLRQ ZLWK WKH FRQVXPPDWLRQ RI WKH WUDQVDFWLRQV FRQWHPSODWHG KHUHLQ

                 D      DUH ZLWKLQ WKH SRZHUV RI %X\HU DUH QRW LQ FRQWUDYHQWLRQ RI DSSOLFDEOH /DZ RU WKH
 WHUPV RI WKH *RYHUQLQJ 'RFXPHQWV RI %X\HU DQG KDYH EHHQ GXO\ DXWKRUL]HG E\ DOO DSSURSULDWH DFWLRQ

        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                        Entered 07/22/20 23:54:32              Desc
                  Imaged Certificate of Notice                   Page 50 of 83
                  E      H[FHSW DV RWKHUZLVH H[SUHVVO\ KHUHLQ SURYLGHG RU DV VHW IRUWK RQ 6FKHGXOH     E
 GR QRW UHTXLUH DQ\ DSSURYDO RU FRQVHQW RI RU ILOLQJ ZLWK DQ\ WKLUG SDUW\ RU DQ\ *RYHUQPHQWDO $XWKRULW\

                      F      H[FHSW DV RWKHUZLVH H[SUHVVO\ SURYLGHG KHUHLQ ZLOO QRW UHVXOW LQ DQ\ PDWHULDO
 EUHDFK RU FRQWUDYHQWLRQ RI QRU SHUPLW WKH DFFHOHUDWLRQ RI WKH PDWXULW\ RI RU WHUPLQDWLRQ RI RU FRQVWLWXWH
 D GHIDXOW XQGHU WKH WHUPV RI DQ\ PDWHULDO LQGHQWXUH PRUWJDJH FRQWUDFW DJUHHPHQW RU RWKHU LQVWUXPHQW WR
 ZKLFK %X\HU LV D SDUW\ RU RWKHUZLVH ERXQG WKDW FRXOG EH UHDVRQDEO\ H[SHFWHG WR PDWHULDOO\ LPSDLU %X\HU¶V
 DELOLW\ WR IXOILOO LWV REOLJDWLRQV XQGHU WKLV $JUHHPHQW DQG

                  G      ZLOO QRW YLRODWH DQ\ /DZ WR ZKLFK %X\HU LV VXEMHFW

         6HFWLRQ         %LQGLQJ $JUHHPHQW 7KLV $JUHHPHQW DQG DOO DJUHHPHQWV WR ZKLFK %X\HU LV RU
 ZLOO EHFRPH D SDUW\ SXUVXDQW WR WKLV $JUHHPHQW DUH DQG ZLOO FRQVWLWXWH WKH YDOLG DQG OHJDOO\ ELQGLQJ
 REOLJDWLRQV RI %X\HU DQG DUH DQG ZLOO EH HQIRUFHDEOH DJDLQVW %X\HU LQ DFFRUGDQFH ZLWK WKH UHVSHFWLYH WHUPV
 KHUHRI RU WKHUHRI H[FHSW DV HQIRUFHDELOLW\ PD\ EH UHVWULFWHG OLPLWHG RU GHOD\HG E\ DSSOLFDEOH EDQNUXSWF\
 RU RWKHU /DZV DIIHFWLQJ FUHGLWRUV¶ ULJKWV JHQHUDOO\ DQG H[FHSW DV HQIRUFHDELOLW\ PD\ EH VXEMHFW WR JHQHUDO
 SULQFLSOHV RI HTXLW\

         6HFWLRQ          /LWLJDWLRQ DQG 3URFHHGLQJV 7KHUH DUH QR $FWLRQV SHQGLQJ RU WR %X\HU¶V
 NQRZOHGJH WKUHDWHQHG DJDLQVW %X\HU RU DQ\ JRYHUQLQJ 3HUVRQV WKHUHRI DW /DZ RU LQ HTXLW\ RU EHIRUH RU
 E\ DQ\ *RYHUQPHQWDO $XWKRULW\ WKDW LI DGYHUVHO\ GHWHUPLQHG FRXOG EH UHDVRQDEO\ H[SHFWHG WR PDWHULDOO\
 LPSDLU %X\HU¶V DELOLW\ WR IXOILOO LWV REOLJDWLRQV XQGHU WKLV $JUHHPHQW

         6HFWLRQ        $YDLODELOLW\ RI )XQGV %X\HU KDV WKH DELOLW\ WR REWDLQ IXQGV LQ FDVK LQ DPRXQWV
 HTXDO WR WKH 3XUFKDVH 3ULFH E\ PHDQV RI FUHGLW IDFLOLWLHV RU RWKHUZLVH DQG ZLOO DW WKH &ORVLQJ KDYH
 LPPHGLDWHO\ DYDLODEOH IXQGV LQ FDVK ZKLFK DUH VXIILFLHQW WR SD\ WKH 3XUFKDVH 3ULFH DQG WR SD\ DQ\ RWKHU
 DPRXQWV SD\DEOH SXUVXDQW WR WKLV $JUHHPHQW DQG WR FRQVXPPDWH WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV
 $JUHHPHQW

         6HFWLRQ          %URNHUV DQG )LQGHUV 7KHUH DUH QR FODLPV IRU EURNHUDJH FRPPLVVLRQV ILQGHUV¶
 IHHV ILQDQFLDO DGYLVRUV¶ IHHV RU VLPLODU FRPSHQVDWLRQ LQ FRQQHFWLRQ ZLWK WKLV $JUHHPHQW RU WKH WUDQVDFWLRQV
 FRQWHPSODWHG KHUHXQGHU EDVHG RQ DQ\ &RQWUDFW WR ZKLFK %X\HU LV D SDUW\ RU WKDW LV RWKHUZLVH ELQGLQJ RQ
 %X\HU DQG QR 3HUVRQ LV HQWLWOHG WR DQ\ IHH RU FRPPLVVLRQ RU OLNH SD\PHQW LQ UHVSHFW WKHUHRI

          6HFWLRQ          6WDWHPHQWV 7UXH DQG &RUUHFW 7KH UHSUHVHQWDWLRQV DQG ZDUUDQWLHV RI %X\HU
 FRQWDLQHG LQ WKLV $JUHHPHQW DQG DQ\ RWKHU GRFXPHQWV UHODWHG WR WKH WUDQVDFWLRQV FRQWHPSODWHG KHUHXQGHU
 WKH VWDWHPHQWV FRQWDLQHG LQ WKH 6FKHGXOHV RU FHUWLILFDWHV RU RWKHU GRFXPHQWV IXUQLVKHG RU WR EH IXUQLVKHG
 WR 6HOOHU SXUVXDQW WR WKLV $JUHHPHQW GR QRW DQG ZLOO QRW FRQWDLQ DQ\ XQWUXH VWDWHPHQW RI D PDWHULDO IDFW RU
 RPLW WR VWDWH DQ\ PDWHULDO IDFW QHFHVVDU\ WR PDNH WKH VWDWHPHQWV RU IDFWV FRQWDLQHG WKHUHLQ ZLWK UHVSHFW WR
 %X\HU QRW PLVOHDGLQJ

                                              $57,&/( 9,
                                              &29(1$176

          6HFWLRQ        &RQGXFW RI %XVLQHVV 3ULRU WR WKH &ORVLQJ )URP WKH GDWH KHUHRI XQWLO WKH &ORVLQJ
 H[FHSW DV RWKHUZLVH SURYLGHG LQ WKLV $JUHHPHQW RU FRQVHQWHG WR LQ ZULWLQJ E\ %X\HU ZKLFK FRQVHQW VKDOO
 QRW EH XQUHDVRQDEO\ ZLWKKHOG FRQGLWLRQHG RU GHOD\HG 6HOOHU VKDOO D FRQGXFW WKH %XVLQHVV LQ WKH 2UGLQDU\
 &RXUVH RI %XVLQHVV DQG E XVH FRPPHUFLDOO\ UHDVRQDEOH HIIRUWV WR PDLQWDLQ DQG SUHVHUYH LQWDFW WKH
 %XVLQHVV¶V FXUUHQW RUJDQL]DWLRQ RSHUDWLRQV DQG IUDQFKLVH DQG WR SUHVHUYH WKH ULJKWV JRRGZLOO DQG
 UHODWLRQVKLSV RI LWV (PSOR\HHV FXVWRPHUV OHQGHUV VXSSOLHUV UHJXODWRUV DQG RWKHUV KDYLQJ UHODWLRQVKLSV
 ZLWK WKH %XVLQHVV )URP WKH $JUHHPHQW 'DWH XQWLO WKH &ORVLQJ 'DWH H[FHSW DV FRQVHQWHG WR LQ ZULWLQJ E\

        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                     Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                Page 51 of 83
 %X\HU ZKLFK FRQVHQW VKDOO QRW EH XQUHDVRQDEO\ ZLWKKHOG FRQGLWLRQHG RU GHOD\HG 6HOOHU VKDOO QRW WDNH DQ\
 DFWLRQ WKDW ZRXOG FDXVH DQ\ 0DWHULDO $GYHUVH (IIHFW WR RFFXU

         6HFWLRQ         $FFHVV DQG 'XH 'LOLJHQFH 5HYLHZ

                   D     $FFHVV )URP DQG DIWHU WKH $JUHHPHQW 'DWH XQWLO WKH &ORVLQJ RU WKH HDUOLHU
 WHUPLQDWLRQ RI WKLV $JUHHPHQW 6HOOHU VKDOO SURYLGH %X\HU DQG LWV UHSUHVHQWDWLYHV UHDVRQDEOH DFFHVV WR DQG
 DV DSSOLFDEOH WKH ULJKW WR LQVSHFW WKH IDFLOLWLHV SURSHUWLHV ERRNV DQG UHFRUGV RI WKH 3UDFWLFH provided,
 however WKDW VXFK DFFHVV VKDOO EH VXEMHFW WR SULRU ZULWWHQ DSSURYDO E\ 6HOOHU DQG VKDOO EH FRRUGLQDWHG
 WKURXJK SHUVRQV DV PD\ EH GHVLJQDWHG LQ ZULWLQJ E\ 6HOOHU IRU VXFK SXUSRVH

                   E      'XH 'LOLJHQFH 5HYLHZ :LWKLQ DQG GXULQJ WKH SHULRG IROORZLQJ WKH $JUHHPHQW
 'DWH DQG SULRU WR WKH &ORVLQJ 'DWH WKH ³,QWHULP 3HULRG´ 6HOOHU VKDOO IXUQLVK %X\HU ZLWK VXFK DGGLWLRQDO
 ILQDQFLDO DQG RSHUDWLQJ GDWD DQG RWKHU LQIRUPDWLRQ DV WR WKH EXVLQHVV DQG SURSHUWLHV RI WKH 3UDFWLFH DV
 UHDVRQDEO\ UHTXHVWHG LQFOXGLQJ FRSLHV RI WKH XSGDWHG )LQDQFLDO 6WDWHPHQWV IROORZLQJ HDFK FDOHQGDU PRQWK
 GXULQJ WKH ,QWHULP 3HULRG 1RWZLWKVWDQGLQJ WKH IRUHJRLQJ DOO GLVFORVXUHV RI LQIRUPDWLRQ VKDOO EH FRQVLVWHQW
 ZLWK DQ\ RWKHU QRQGLVFORVXUH DJUHHPHQWV RU RWKHU REOLJDWLRQV HQWHUHG LQWR EHWZHHQ WKH 3DUWLHV %X\HU¶V ULJKW
 RI DFFHVV DQG LQVSHFWLRQ VKDOO EH H[HUFLVHG GXULQJ QRUPDO EXVLQHVV KRXUV DQG LQ VXFK D PDQQHU DV QRW WR
 LQWHUIHUH XQUHDVRQDEO\ ZLWK WKH RSHUDWLRQV RI WKH 3UDFWLFH

         6HFWLRQ          6XSSOHPHQW WR 6FKHGXOHV )URP WLPH WR WLPH SULRU WR WKH &ORVLQJ 6HOOHU VKDOO
 KDYH WKH ULJKW EXW QRW WKH REOLJDWLRQ WR VXSSOHPHQW RU DPHQG WKH 'LVFORVXUH 6FKHGXOHV KHUHWR ZLWK UHVSHFW
 WR DQ\ PDWWHU KHUHDIWHU DULVLQJ RU RI ZKLFK LW EHFRPHV DZDUH DIWHU WKH GDWH KHUHRI HDFK D ³6FKHGXOH
 6XSSOHPHQW´

         6HFWLRQ       1HJDWLYH &RYHQDQWV 'XULQJ WKH ,QWHULP 3HULRG H[FHSW DV UHTXLUHG E\ /DZ RU DV
 RUGHUHG E\ WKH %DQNUXSWF\ &RXUW 6HOOHU VKDOO QRW ZLWK UHVSHFW WR WKH 3UDFWLFH ZLWKRXW WKH SULRU ZULWWHQ
 FRQVHQW RI %X\HU ZKLFK VKDOO QRW EH XQUHDVRQDEO\ ZLWKKHOG FRQGLWLRQHG RU GHOD\HG

                  D       DPHQG RU WHUPLQDWH DQ\ RI LWV FRQWUDFWV HQWHU LQWR DQ\ FRQWUDFW RU FRPPLWPHQW
 H[FHSW ZLWK UHVSHFW WR DQ\ VXFK FRQWUDFW RU FRPPLWPHQW WKDW LV DPHQGHG WHUPLQDWHG RU HQWHUHG LQWR LQ WKH
 2UGLQDU\ &RXUVH RI %XVLQHVV DQG WKDW RYHU WKH WHUPV RI VXFK FRQWUDFW RU FRPPLWPHQW LQYROYHV OHVV WKDQ
         RU FDQ EH WHUPLQDWHG ZLWKRXW FDXVH E\ D 6HOOHU RQ QLQHW\     GD\V¶ QRWLFH RU OHVV ZLWKRXW SHQDOW\

                   E      LQFUHDVH FRPSHQVDWLRQ SD\DEOH RU WR EHFRPH SD\DEOH PDNH DQ\ ERQXV SD\PHQW
 WR RU RWKHUZLVH HQWHU LQWR RQH RU PRUH ERQXV DJUHHPHQWV ZLWK DQ\ (PSOR\HH H[FHSW LQ WKH 2UGLQDU\
 &RXUVH RI %XVLQHVV LQ DFFRUGDQFH ZLWK H[LVWLQJ SHUVRQQHO SROLFLHV DQG FRQVLVWHQW ZLWK SULRU SUDFWLFH RU ZLWK
 UHVSHFW WR DQ\ UHWHQWLRQ ERQXVHV ZKLFK DUH WR EH SDLG LQ IXOO SULRU WR WKH &ORVLQJ 'DWH RU

                 F      VHOO DVVLJQ OHDVH RU RWKHUZLVH WUDQVIHU RU GLVSRVH RI DQ\ SURSHUW\ SODQW RU
 HTXLSPHQW RU RWKHU DVVHW XVHG LQ FRQQHFWLRQ ZLWK WKH RSHUDWLRQ RI WKH 3UDFWLFH H[FHSW LQ WKH 2UGLQDU\
 &RXUVH RI %XVLQHVV

         6HFWLRQ         %DQNUXSWF\ &RXUW $SSURYDO ([HFXWRU\ &RQWUDFWV DQG 6DOH 3URFHGXUHV

                  D      6HOOHU VKDOO XVH LWV EHVW HIIRUWV WR JDLQ DSSURYDO E\ WKH %DQNUXSWF\ &RXUW RI WKH
 SXUFKDVH DQG VDOH RI WKH $FTXLUHG $VVHWV DQG WKH DVVXPSWLRQ DQG DVVLJQPHQW RI DOO 3URSRVHG $VVXPHG
 &RQWUDFWV DQG $VVXPHG /LDELOLWLHV FRQWHPSODWHG KHUHE\ WR WKH IXOOHVW H[WHQW UHTXLUHG E\ 6HFWLRQV     DQG
     DQG DOO RWKHU DSSOLFDEOH SURYLVLRQV RI WKH %DQNUXSWF\ &RGH ZLWKLQ WKH WHUPV RI WKH 6DOH 3URFHGXUHV
 2UGHU DQG 6DOH 2UGHU 6HOOHU VKDOO VHUYH RQ DOO QRQ 6HOOHU FRXQWHUSDUWLHV WR DOO RI WKH 3URSRVHG $VVXPHG
 &RQWUDFWV D QRWLFH VSHFLILFDOO\ VWDWLQJ WKDW 6HOOHU PD\ EH VHHNLQJ WKH DVVXPSWLRQ DQG DVVLJQPHQW RI WKH


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                 Page 52 of 83
 $YDLODEOH &RQWUDFWV DQG VKDOO QRWLI\ VXFK QRQ 6HOOHU FRXQWHUSDUWLHV RI WKH GHDGOLQH IRU REMHFWLQJ WR WKH &XUH
 &RVWV VWDWHG LQ VXFK QRWLFHV LI DQ\ ZKLFK GHDGOLQH VKDOO QRW EH OHVV WKDQ WHQ        %XVLQHVV 'D\V SULRU WR
 WKH 6DOH +HDULQJ

                  E      )URP DQG DIWHU WKH GDWH KHUHRI DQG XQWLO WKH &ORVLQJ 'DWH RU WKH WHUPLQDWLRQ RI WKLV
 $JUHHPHQW 6HOOHU VKDOO QRW WDNH DQ\ DFWLRQ ZKLFK LV LQWHQGHG WR RU LV UHDVRQDEO\ OLNHO\ WR RU IDLO WR WDNH
 DQ\ DFWLRQ WKH LQWHQW RU WKH UHDVRQDEO\ OLNHO\ UHVXOW RI ZKLFK IDLOXUH WR DFW LV WR UHVXOW LQ WKH UHYHUVDO
 YRLGLQJ PRGLILFDWLRQ RU VWD\LQJ RI WKH 6DOH 3URFHGXUHV 2UGHU RU WKLV $JUHHPHQW

                  F       7KLV $JUHHPHQW LV VXEMHFW WR DSSURYDO E\ WKH %DQNUXSWF\ &RXUW )ROORZLQJ WKH
 VLJQLQJ RI WKLV $JUHHPHQW 6HOOHU VKDOO QRW LQLWLDWH FRQWDFW ZLWK VROLFLW RU HQFRXUDJH VXEPLVVLRQ RI DQ\
 LQTXLULHV SURSRVDOV RU RIIHUV E\ DQ\ 3HUVRQ LQ FRQQHFWLRQ ZLWK DQ\ VDOH RU RWKHU GLVSRVLWLRQ RI WKH $FTXLUHG
 $VVHWV ,Q DGGLWLRQ XQOHVV RWKHUZLVH GLUHFWHG E\ WKH %DQNUXSWF\ &RXUW 6HOOHU VKDOO QRW UHVSRQG WR RU SXUVXH
 DQ\ RWKHU SURSRVHG PDWHULDO WUDQVDFWLRQ LQYROYLQJ DOO RU VXEVWDQWLDOO\ DOO RI WKH $FTXLUHG $VVHWV HDFK DQ
 ³$OWHUQDWLYH 7UDQVDFWLRQ´ RU SHUIRUP DQ\ RWKHU DFWV UHODWHG WKHUHWR

                   G      7KH 6DOH 2UGHU VKDOO FRQWDLQ WKH IROORZLQJ SURYLVLRQV

                         L        DSSURYDO RI WKLV $JUHHPHQW LQFOXGLQJ WKH VDOH RI WKH $FTXLUHG $VVHWV
 ZKLFK VKDOO YHVW LQ %X\HU DOO ULJKW WLWOH DQG LQWHUHVW RI 6HOOHU WR WKH $FTXLUHG $VVHWV IUHH DQG FOHDU RI DOO
 (QFXPEUDQFHV RWKHU WKDQ 3HUPLWWHG (QFXPEUDQFHV ([FOXGHG /LDELOLWLHV DQG LQWHUHVWV SXUVXDQW WR
 6HFWLRQ     I RI WKH %DQNUXSWF\ &RGH ZLWK SD\PHQW WKHUHIRU WR &'6

                         LL     D ILQGLQJ WKDW %X\HU KDV DFWHG LQ JRRG IDLWK ZLWKLQ WKH PHDQLQJ RI
 6HFWLRQ     P RI WKH %DQNUXSWF\ &RGH WKH FRQWHPSODWHG WUDQVDFWLRQV KDYH EHHQ XQGHUWDNHQ E\ 6HOOHU DQG
 %X\HU DW DUP¶V OHQJWK DQG ZLWKRXW FROOXVLRQ DQG %X\HU LV HQWLWOHG WR WKH SURWHFWLRQV RI 6HFWLRQ P RI
 WKH %DQNUXSWF\ &RGH

                         LLL    %X\HU VKDOO KDYH QR VXFFHVVRU /LDELOLW\ RQ DFFRXQW RI WKH SXUFKDVH RU VDOH
 RI WKH $FTXLUHG $VVHWV H[FHSW RQ DFFRXQW RI $VVXPHG /LDELOLWLHV

                         LY     GXH QRWLFH RI WKH 6DOH 3URFHGXUHV 2UGHU WKH 6DOH 2UGHU DQG WKLV
 $JUHHPHQW VKDOO KDYH EHHQ SURYLGHG

                           Y      WKH %DQNUXSWF\ &RXUW UHWDLQV H[FOXVLYH MXULVGLFWLRQ WR LQWHUSUHW DQG
 HQIRUFH WKH SURYLVLRQV RI WKLV $JUHHPHQW DQG WKH 6DOH 2UGHU LQ DOO UHVSHFWV

                    H       ,Q WKH HYHQW WKH HQWU\ RI WKH 6DOH 3URFHGXUHV 2UGHU RU 6DOH 2UGHU VKDOO EH DSSHDOHG
 6HOOHU VKDOO XVH LWV EHVW HIIRUWV WR GHIHQG VXFK DSSHDO

          6HFWLRQ       $SSURYDOV 3ULRU WR WKH &ORVLQJ 'DWH 6HOOHU VKDOO FRRSHUDWH ZLWK %X\HU LQ UHVSHFW
 WR DQ\ QHFHVVDU\ DFWLRQV UHTXLUHG WR WUDQVIHU RU YHVW LQ %X\HU DQ\ DQG DOO 3HUPLWV QHFHVVDU\ WR %X\HU¶V
 HVWDEOLVKPHQW RZQHUVKLS GHYHORSPHQW DQG RSHUDWLRQ RI WKH 3UDFWLFH DW %X\HU¶V VROH FRVW DQG H[SHQVH WKH
 ³&KDQJH RI 2ZQHUVKLS´ RU WKH ³&+2:´

                                               $57,&/( 9,,
                                       &21',7,216 72 &/26,1*

         6HFWLRQ          5HVHUYHG




        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                       Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                  Page 53 of 83
          6HFWLRQ         &RQGLWLRQV WR 2EOLJDWLRQV RI %X\HU 7KH REOLJDWLRQV RI %X\HU WR FRQVXPPDWH WKH
 WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV $JUHHPHQW VKDOO EH VXEMHFW WR WKH IXOILOOPHQW RU %X\HU¶V ZDLYHU DW RU
 SULRU WR WKH &ORVLQJ RI HDFK RI WKH IROORZLQJ FRQGLWLRQV

                   D      5HSUHVHQWDWLRQV DQG :DUUDQWLHV &RYHQDQWV

                            L       7KH UHSUHVHQWDWLRQV DQG ZDUUDQWLHV RI 6HOOHU FRQWDLQHG LQ WKLV $JUHHPHQW
 VKDOO EH WUXH DQG FRUUHFW LQ DOO PDWHULDO UHVSHFWV ZKHQ UHDG LQ OLJKW RI DQ\ $UWLFOH ,9 6FKHGXOHV RU $UWLFOH
 9 6FKHGXOHV WKDW DUH XSGDWHG SULRU WR WKH &ORVLQJ 'DWH LQ DFFRUGDQFH ZLWK WKH WKLV $JUHHPHQW DV RI WKH
 $JUHHPHQW 'DWH DQG DV RI WKH &ORVLQJ 'DWH RU LQ WKH FDVH RI UHSUHVHQWDWLRQV DQG ZDUUDQWLHV WKDW DUH PDGH
 DV RI D VSHFLILHG GDWH DV RI VXFK VSHFLILHG GDWH SURYLGHG WKDW WKLV FRQGLWLRQ VKDOO EH GHHPHG VDWLVILHG VR
 ORQJ DV WKH IDLOXUH RI VXFK UHSUHVHQWDWLRQV DQG ZDUUDQWLHV WR EH WUXH DQG FRUUHFW ZRXOG QRW UHVXOW LQ D 0DWHULDO
 $GYHUVH (IIHFW $OO RI WKH FRYHQDQWV LQ WKLV $JUHHPHQW WR EH FRPSOLHG ZLWK RU SHUIRUPHG E\ 6HOOHU RQ RU
 EHIRUH WKH &ORVLQJ 'DWH SXUVXDQW WR WKH WHUPV KHUHRI VKDOO KDYH EHHQ GXO\ FRPSOLHG ZLWK DQG SHUIRUPHG LQ
 DOO PDWHULDO UHVSHFWV

                            LL      )RU WKH DYRLGDQFH RI GRXEW %X\HU DJUHHV WKDW L %X\HU VKDOO QRW EH
 H[FXVHG IURP FRQVXPPDWLQJ WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV $JUHHPHQW DQG LL %X\HU ZLOO QRW DVVHUW
 WKH IDLOXUH RU WKH DOOHJHG IDLOXUH RI D UHSUHVHQWDWLRQ RU ZDUUDQW\ PDGH E\ 6HOOHU WR EH WUXH DV D EDVLV IRU QRW
 FRQVXPPDWLQJ WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV $JUHHPHQW LI WKH FRQGLWLRQV VHW IRUWK LQ
 6HFWLRQ         D L DUH VDWLVILHG

                 E       5HTXLUHG *RYHUQPHQWDO $SSURYDOV DQG &RQVHQWV %X\HU VKDOO KDYH REWDLQHG
 GRFXPHQWDWLRQ RU RWKHU HYLGHQFH UHDVRQDEO\ VDWLVIDFWRU\ WR %X\HU WKDW WKH 3DUWLHV KDYH REWDLQHG WKH &+2:
 DSSURYDOV IURP DSSOLFDEOH *RYHUQPHQWDO $XWKRULWLHV WKH DSSURYDOV DQG FRQVHQWV VHW IRUWK RQ
 6FKHGXOH      E WR HIIHFW WKH WUDQVDFWLRQV VHW IRUWK LQ WKLV $JUHHPHQW DQG WR HQDEOH %X\HU WR RSHUDWH WKH
 3UDFWLFH WKH ³5HTXLUHG *RYHUQPHQWDO $SSURYDOV´

                    F      $FWLRQV DQG 3URFHHGLQJV 1R *RYHUQPHQWDO $XWKRULW\ VKDOO KDYH LVVXHG DQ\ 2UGHU
 WKDW LV WKHQ LQ HIIHFW DQG WKDW HQMRLQV UHVWUDLQV PDNHV LOOHJDO RU RWKHUZLVH SURKLELWV WKH FRQVXPPDWLRQ RI
 WKH WUDQVDFWLRQV FRQWHPSODWHG E\ WKLV $JUHHPHQW

                   G       0DWHULDO $GYHUVH (IIHFW 7KHUH VKDOO QRW KDYH EHHQ DQ\ 0DWHULDO $GYHUVH (IIHFW
 LQ UHVSHFW RI WKH 3UDFWLFH RU WKH $FTXLUHG $VVHWV VLQFH WKH %DODQFH 6KHHW 'DWH

                 H      &ORVLQJ 'HOLYHULHV 6HOOHU VKDOO KDYH H[HFXWHG DQG GHOLYHUHG RU FDXVHG WR KDYH
 EHHQ H[HFXWHG DQG GHOLYHUHG WR %X\HU WKH GRFXPHQWV DQG LWHPV GHVFULEHG LQ 6HFWLRQ    E

                  I      %DQNUXSWF\ &RXUW $SSURYDO 6HOOHU VKDOO KDYH REWDLQHG WKH 6DOH 2UGHU IURP WKH
 %DQNUXSWF\ &RXUW DQG WKH 6DOH 2UGHU VKDOO EH LQ IXOO IRUFH DQG HIIHFW DQG QR RUGHU VWD\LQJ UHYHUVLQJ RU
 YDFDWLQJ WKH 6DOH 2UGHU VKDOO EH LQ HIIHFW

                   J      'XH 'LOLJHQFH 5HYLHZ %X\HU VKDOO KDYH FRPSOHWHG LWV GXH GLOLJHQFH UHYLHZ

                   K        (PSOR\PHQW $JUHHPHQWV %X\HU VKDOO KDYH QHJRWLDWHG HPSOR\PHQW DJUHHPHQWV
 ZLWK DOO FOLQLFLDQV VWDII IRU WHUPV DQG RU LQFHQWLYHV WR %X\HU

         6HFWLRQ          &RQGLWLRQV WR 2EOLJDWLRQV RI 6HOOHU 1RWZLWKVWDQGLQJ DQ\WKLQJ KHUHLQ WR WKH
 FRQWUDU\ WKH REOLJDWLRQV RI 6HOOHU WR FRQVXPPDWH WKH WUDQVDFWLRQV GHVFULEHG KHUHLQ DUH VXEMHFW WR WKH
 IXOILOOPHQW RQ RU SULRU WR WKH &ORVLQJ 'DWH RI WKH IROORZLQJ FRQGLWLRQV SUHFHGHQW XQOHVV EXW RQO\ WR WKH
 H[WHQW ZDLYHG LQ ZULWLQJ E\ 6HOOHU RQ RU SULRU WR WKH &ORVLQJ


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                        Entered 07/22/20 23:54:32              Desc
                  Imaged Certificate of Notice                   Page 54 of 83
                 D      3UH &ORVLQJ &RQILUPDWLRQV 6HOOHU VKDOO KDYH REWDLQHG GRFXPHQWDWLRQ RU RWKHU
 HYLGHQFH UHDVRQDEO\ VDWLVIDFWRU\ WR 6HOOHU WKDW WKH 3DUWLHV KDYH REWDLQHG WKH 5HTXLUHG *RYHUQPHQWDO
 $SSURYDOV

                 E      $FWLRQV DQG 3URFHHGLQJV 1R *RYHUQPHQWDO $XWKRULW\ VKDOO KDYH LVVXHG DQ\ 2UGHU
 WKDW HQMRLQV UHVWUDLQV PDNHV LOOHJDO RU RWKHUZLVH SURKLELWV WKH FRQVXPPDWLRQ RI WKH WUDQVDFWLRQV
 FRQWHPSODWHG E\ WKLV $JUHHPHQW

                 F      &ORVLQJ 'HOLYHULHV %X\HU VKDOO KDYH H[HFXWHG DQG GHOLYHUHG RU FDXVHG WR KDYH
 EHHQ H[HFXWHG DQG GHOLYHUHG WR 6HOOHU WKH GRFXPHQWV DQG LWHPV GHVFULEHG LQ 6HFWLRQ  D

                 G      &XUH $PRXQWV $Q\ DQG DOO &XUH $PRXQWV VKDOO KDYH EHHQ SDLG E\ %X\HU H[FHSW
 IRU WKRVH &XUH $PRXQWV WKDW DUH WR EH SDLG LQ IXOO DW WKH &ORVLQJ

                                               $57,&/( 9,,,
                                               7(50,1$7,21

         6HFWLRQ          7HUPLQDWLRQ

                  D      1RWZLWKVWDQGLQJ DQ\WKLQJ KHUHLQ WR WKH FRQWUDU\ WKLV $JUHHPHQW PD\ EH
 WHUPLQDWHG DW DQ\ WLPH SULRU WR WKH &ORVLQJ

                           L       E\ WKH PXWXDO ZULWWHQ FRQVHQW RI 6HOOHU DQG %X\HU

                           LL      E\ %X\HU LI 6HOOHU EUHDFKHV RU IDLOV WR SHUIRUP LQ DQ\ UHVSHFW DQ\ RI LWV
 UHSUHVHQWDWLRQV ZDUUDQWLHV RU FRYHQDQWV FRQWDLQHG LQ WKLV $JUHHPHQW DQG VXFK EUHDFK RU IDLOXUH WR SHUIRUP
 ZRXOG LI WKH &ORVLQJ RWKHUZLVH ZHUH WR RFFXU RQ WKH GDWH RI ZULWWHQ QRWLFH RI VXFK EUHDFK RU IDLOXUH WR
 SHUIRUP JLYH ULVH WR WKH IDLOXUH RI D FRQGLWLRQ VHW IRUWK LQ 6HFWLRQ

                           LLL     E\ 6HOOHU LI %X\HU EUHDFKHV RU IDLOV WR SHUIRUP LQ DQ\ PDWHULDO UHVSHFW DQ\
 RI LWV UHSUHVHQWDWLRQV ZDUUDQWLHV RU FRYHQDQWV FRQWDLQHG LQ WKLV $JUHHPHQW DQG VXFK EUHDFK RU IDLOXUH WR
 SHUIRUP ZRXOG LI WKH &ORVLQJ RWKHUZLVH ZHUH WR RFFXU RQ WKH GDWH RI ZULWWHQ QRWLFH RI VXFK EUHDFK RU IDLOXUH
 WR SHUIRUP JLYH ULVH WR WKH IDLOXUH RI D FRQGLWLRQ VHW IRUWK LQ 6HFWLRQ

                            LY     E\ HLWKHU 3DUW\ DIWHU -XO\                WKH ³7HUPLQDWLRQ 'DWH´ LI WKH
 FRQGLWLRQV FRQWDLQHG LQ 6HFWLRQ          RU 6HFWLRQ        DV DSSOLFDEOH WR ZKLFK VXFK 3DUW\¶V REOLJDWLRQV
 KHUHXQGHU DUH VXEMHFW KDYH QRW EHHQ IXOILOOHG RU ZDLYHG SURYLGHG KRZHYHU WKDW WKH ULJKW WR WHUPLQDWH WKLV
 $JUHHPHQW SXUVXDQW WR WKLV 6HFWLRQ         D LY VKDOO QRW EH DYDLODEOH LI WKH IDLOXUH RI WKH 3DUW\ VR UHTXHVWLQJ
 WHUPLQDWLRQ WR IXOILOO DQ\ REOLJDWLRQ XQGHU WKLV $JUHHPHQW VKDOO KDYH EHHQ WKH FDXVH RI WKH IDLOXUH RI VXFK
 FRQGLWLRQ WR EH VDWLVILHG RQ RU SULRU WR VXFK GDWH

                           Y       %\ HLWKHU 3DUW\ LQ WKH HYHQW WKH %DQNUXSWF\ &RXUW DSSURYHV DQ $OWHUQDWLYH
 7UDQVDFWLRQ RU

                            YL     %\ %X\HU LQ WKH HYHQW $ 6HOOHU HQWHUV LQWR D GHILQLWLYH DJUHHPHQW ZLWK D
 EX\HU RWKHU WKDQ %X\HU IRU WKH VDOH RI DOO RU VRPH RI WKH $FTXLUHG $VVHWV RU % WKH %DQNUXSWF\ &RXUW
 DSSURYHV D VDOH RI DOO RU VRPH RI WKH $FTXLUHG $VVHWV ZLWK D EX\HU RWKHU WKDQ %X\HU

 7KH 3DUW\ VHHNLQJ WR WHUPLQDWH WKLV $JUHHPHQW SXUVXDQW WR WKLV 6HFWLRQ                 D           RWKHU WKDQ
 6HFWLRQ   D L VKDOO JLYH SURPSW ZULWWHQ QRWLFH RI VXFK WHUPLQDWLRQ WR WKH RWKHU 3DUWLHV



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                        Entered 07/22/20 23:54:32              Desc
                  Imaged Certificate of Notice                   Page 55 of 83
                   E      ,Q WKH HYHQW RI D WHUPLQDWLRQ RI WKLV $JUHHPHQW HDFK 3DUW\ VKDOO SD\ WKH FRVWV DQG
 H[SHQVHV LQFXUUHG E\ LW LQ FRQQHFWLRQ ZLWK WKLV $JUHHPHQW 6XEMHFW WR WKH SURYLVLRQV RI WKLV 6HFWLRQ
 WKH ULJKWV RI WHUPLQDWLRQ VHW IRUWK DERYH DUH LQ DGGLWLRQ WR DQ\ RWKHU ULJKWV D WHUPLQDWLQJ 3DUW\ PD\ KDYH
 XQGHU WKLV $JUHHPHQW DQG WKH H[HUFLVH RI D ULJKW RI WHUPLQDWLRQ ZLOO QRW EH DQ HOHFWLRQ RI UHPHGLHV
 1RWZLWKVWDQGLQJ WKH IRUHJRLQJ VHQWHQFH LQ WKH HYHQW RI DQ\ WHUPLQDWLRQ RI WKLV $JUHHPHQW E\ HLWKHU %X\HU
 RU 6HOOHU DV SURYLGHG LQ 6HFWLRQ      D L WKLV $JUHHPHQW VKDOO IRUWKZLWK EHFRPH YRLG DQG WKHUH VKDOO EH
 QR /LDELOLW\ RQ WKH SDUW RI DQ\ 3DUW\ RU DQ\ RI LWV $IILOLDWHV WR DQ\ RWKHU 3HUVRQ UHVXOWLQJ IURP DULVLQJ RXW
 RI UHODWLQJ WR RU LQ FRQQHFWLRQ ZLWK WKLV $JUHHPHQW RU DQ\ RWKHU GRFXPHQW UHODWHG WR WKH WUDQVDFWLRQV
 FRQWHPSODWHG KHUHLQ H[FHSW WKDW L QRWKLQJ LQ WKLV $JUHHPHQW RU DQ\ RWKHU GRFXPHQW UHODWHG WR WKH
 WUDQVDFWLRQV FRQWHPSODWHG KHUHLQ ZLOO UHOLHYH DQ\ 3DUW\ IURP OLDELOLW\ IRU DQ\ PDWHULDO EUHDFK RI WKLV
 $JUHHPHQW RU DQ\ RWKHU GRFXPHQW UHODWHG WR WKH WUDQVDFWLRQV FRQWHPSODWHG KHUHXQGHU SULRU WR VXFK
 WHUPLQDWLRQ RU IRU IUDXG LQWHQWLRQDO PLVUHSUHVHQWDWLRQ RU ZLOOIXO RU FULPLQDO PLVFRQGXFW DQG LL 6HOOHU¶V
 REOLJDWLRQV WR SD\ %X\HU WKH %UHDN 8S )HH LQ DFFRUGDQFH ZLWK 6HFWLRQ            G RI WKLV $JUHHPHQW DQG WKH
 6DOH 3URFHGXUHV 2UGHU VKDOO VXUYLYH DQ\ WHUPLQDWLRQ RI WKLV $JUHHPHQW

          6HFWLRQ         (IIHFW RI 7HUPLQDWLRQ ,Q WKH HYHQW RI WKH WHUPLQDWLRQ RI WKLV $JUHHPHQW LQ
 DFFRUGDQFH ZLWK WKLV $UWLFOH WKLV $JUHHPHQW VKDOO IRUWKZLWK EHFRPH YRLG DQG WKHUH VKDOO EH QR /LDELOLW\ RQ
 WKH SDUW RI DQ\ SDUW\ KHUHWR H[FHSW WKDW QRWKLQJ KHUHLQ VKDOO UHOLHYH DQ\ SDUW\ KHUHWR IURP /LDELOLW\ IRU DQ\
 LQWHQWLRQDO EUHDFK RI DQ\ SURYLVLRQ KHUHRI

                                               $57,&/( ,;
                                     $'',7,21$/ $*5((0(176

         6HFWLRQ          3RVW &ORVLQJ )LOLQJV DQG $FFHVV WR ,QIRUPDWLRQ

                  D      $IWHU WKH &ORVLQJ HDFK 3DUW\ VKDOO SURPSWO\ GHOLYHU WR WKH RWKHU 3DUW\ XSRQ
 UHDVRQDEOH QRWLFH FRSLHV RI DQ\ SRVW FORVLQJ ILOLQJV ILQDQFLDO VWDWHPHQWV RU UHSRUWV WKDW PD\ EH UHTXLUHG WR
 EH SUHSDUHG DQG GHOLYHUHG WR DQ\ *RYHUQPHQWDO $XWKRULW\ DV D UHVXOW RI WKH FRQVXPPDWLRQ RI WKH
 WUDQVDFWLRQV GHVFULEHG KHUHLQ LQ HDFK FDVH DW WKH VROH FRVW DQG H[SHQVH RI WKH UHTXHVWLQJ 3DUW\

                   E      7KH 3DUWLHV DFNQRZOHGJH WKDW VXEVHTXHQW WR WKH &ORVLQJ 6HOOHU DQG RU &'6 PD\
 QHHG DFFHVV WR LQIRUPDWLRQ RU GRFXPHQWV LQ WKH FRQWURO RU SRVVHVVLRQ RI %X\HU IRU WKH SXUSRVHV RI
 FRQFOXGLQJ WKH WUDQVDFWLRQV KHUHLQ FRQWHPSODWHG DXGLWV FRPSOLDQFH ZLWK /DZV DQG WKH SURVHFXWLRQ RU
 GHIHQVH RI WKLUG SDUW\ FODLPV $FFRUGLQJO\ %X\HU VKDOO IRU D SHULRG RI WKUHH         \HDUV DIWHU WKH &ORVLQJ
 DQG LQGHILQLWHO\ ZLWK UHVSHFW WR DQ\ *RYHUQPHQWDO $XWKRULW\ RU WKLUG SDUW\ FODLPV PDLQWDLQ LQ DFFRUGDQFH
 ZLWK UHWHQWLRQ UHTXLUHPHQWV XQGHU DSSOLFDEOH /DZ DQG PDNH UHDVRQDEO\ DYDLODEOH WR 6HOOHU DQG LWV UHVSHFWLYH
 5HSUHVHQWDWLYHV DQG RU *RYHUQPHQWDO $XWKRULWLHV XSRQ ZULWWHQ UHTXHVW DQG DW WKH H[SHQVH RI 6HOOHU VXFK
 GRFXPHQWV DQG LQIRUPDWLRQ DV PD\ EH DYDLODEOH UHODWLQJ WR WKH 3UDFWLFH IRU SHULRGV SULRU WR WKH &ORVLQJ 'DWH
 WR WKH H[WHQW QHFHVVDU\ WR IDFLOLWDWH FRQFOXGLQJ WKH WUDQVDFWLRQV KHUHLQ FRQWHPSODWHG DXGLWV FRPSOLDQFH
 ZLWK /DZV DQG WKH SURVHFXWLRQ RU GHIHQVH RI FODLPV (DFK 3DUW\ VKDOO FRRSHUDWH ZLWK WKH RWKHU LQ FRQQHFWLRQ
 ZLWK WKH KDQGOLQJ RI DQ\ VXFK SRVW FORVLQJ PDWWHUV DV PD\ UHDVRQDEO\ EH UHTXHVWHG

                  F      7KH 3DUWLHV DFNQRZOHGJH WKDW VXEVHTXHQW WR WKH &ORVLQJ %X\HU PD\ QHHG DFFHVV
 WR LQIRUPDWLRQ RU GRFXPHQWV LQ WKH FRQWURO RU SRVVHVVLRQ RI 6HOOHU IRU WKH SXUSRVHV RI FRQFOXGLQJ WKH
 WUDQVDFWLRQV KHUHLQ FRQWHPSODWHG DXGLWV FRPSOLDQFH ZLWK /DZV DQG WKH SURVHFXWLRQ RU GHIHQVH RI WKLUG
 SDUW\ FODLPV IRU D SHULRG RI WKUHH        \HDUV DIWHU WKH &ORVLQJ DQG LQGHILQLWHO\ ZLWK UHVSHFW WR DQ\
 *RYHUQPHQWDO $XWKRULW\ RU WKLUG SDUW\ FODLPV 6HOOHU VKDOO PDLQWDLQ LQ DFFRUGDQFH ZLWK UHWHQWLRQ
 UHTXLUHPHQWV XQGHU DSSOLFDEOH /DZ DQG PDNH UHDVRQDEO\ DYDLODEOH WR %X\HU DQG LWV 5HSUHVHQWDWLYHV DQG RU
 *RYHUQPHQWDO $XWKRULWLHV XSRQ ZULWWHQ UHTXHVW DQG DW WKH H[SHQVH RI %X\HU VXFK GRFXPHQWV DQG
 LQIRUPDWLRQ DV PD\ EH DYDLODEOH UHODWLQJ WR WKH 3UDFWLFH WR WKH H[WHQW QHFHVVDU\ WR IDFLOLWDWH FRQFOXGLQJ WKH


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                 Page 56 of 83
 WUDQVDFWLRQV KHUHLQ FRQWHPSODWHG DXGLWV FRPSOLDQFH ZLWK /DZV DQG WKH SURVHFXWLRQ RU GHIHQVH RI FODLPV
 (DFK 3DUW\ VKDOO FRRSHUDWH ZLWK WKH RWKHU LQ FRQQHFWLRQ ZLWK WKH KDQGOLQJ RI DQ\ VXFK SRVW FORVLQJ PDWWHUV
 DV PD\ UHDVRQDEO\ EH UHTXHVWHG

                   G       %X\HU DFNQRZOHGJHV WKDW VXEVHTXHQW WR WKH &ORVLQJ &'6 LV HQWLWOHG WR VXFK
 SHULRGLF DXGLWLQJ DV PD\ EH UHDVRQDEO\ UHTXHVWHG LQ RUGHU WR GHWHUPLQH ZKHWKHU %X\HU KDV FRUUHFWO\
 FDOFXODWHG WKH 1HW 3URILW 3D\PHQWV ,Q RUGHU WR HQVXUH %X\HU¶V IXOO FRPSOLDQFH ZLWK LWV REOLJDWLRQV XQGHU
 6HFWLRQ        6HOOHU DQG RU &'6 VKDOO KDYH WKH ULJKW WR H[DPLQH %X\HU¶V )LQDQFLDO 6WDWHPHQWV ERRNV DQG
 UHFRUGV QHFHVVDU\ WR GHWHUPLQH LWV FDOFXODWLRQ RI 1HW 3URILWV $W DQ\ UHDVRQDEOH WLPH ZLWKLQ RQH        \HDU
 DIWHU UHFHLSW RI DQ\ VWDWHPHQW IXUQLVKHG E\ %X\HU WR 6HOOHU DQG RU &'6 DQG XSRQ WKLUW\          GD\V¶ SULRU
 ZULWWHQ QRWLFH WR %X\HU 6HOOHU DQG RU &'6 VKDOO HDFK KDYH WKH ULJKW WR DXGLW %X\HU¶V )LQDQFLDO 6WDWHPHQWV
 ERRNV DQG UHFRUGV UHODWHG WR LWV FDOFXODWLRQ RI 1HW 3URILWV IRU WKH SHULRG FRYHUHG E\ VXFK VWDWHPHQW &'6
 DQG RU 6HOOHU VKDOO WDNH UHDVRQDEOH PHDVXUHV WR SUHYHQW GLVUXSWLRQ WR %X\HU¶V EXVLQHVV LQ RUGHU WR LQVSHFW
 H[DPLQH RU DXGLW %X\HU¶V ERRNV DQG DFFRXQWV ,I VXFK DQ DXGLW UHYHDOV HUURUV LQ UHFRUG NHHSLQJ %X\HU VKDOO
 FRUUHFW VXFK GLVFUHSDQFLHV DV VRRQ DV SRVVLEOH WKHUHDIWHU DQG VKDOO LQIRUP 6HOOHU DQG &'6 LQ ZULWLQJ RI WKH
 DFWLRQ WDNHQ WR FRUUHFW VXFK HUURUV ,I VXFK DXGLW UHYHDOV D GHILFLHQF\ LQ WKH SD\PHQWV WR EH PDGH E\ %X\HU
 WKHQ VXFK GHILFLHQF\ VKDOO EHFRPH LPPHGLDWHO\ GXH DQG SD\DEOH E\ %X\HU WR &'6 $Q\ VXFK DXGLW VKDOO
 EH SHUIRUPHG E\ DQ DXGLWRU RI &'6¶ FKRRVLQJ LQ LWV VROH DQG DEVROXWH GLVFUHWLRQ 7R WKH H[WHQW WKDQ DQ\
 VXFK DXGLW UHYHDOV D GLVFUHSDQF\ WKDW LV LQ H[FHVV RI ILYH SHUFHQW     RI WKH DFWXDO SD\PHQWV PDGH E\ EX\HU
 WR &'6 %X\HU VKDOO EH OLDEOH WR &'6 IRU WKH FRVW RI VXFK DXGLW DV ZHOO DV WKH FRVWV RI WKH QH[W VXEVHTXHQW
 DXGLW

         6HFWLRQ          (PSOR\HH 0DWWHUV

                   D      8SRQ WKH &ORVLQJ 'DWH 6HOOHU RU LWV $IILOLDWHV VKDOO WHUPLQDWH WKH HPSOR\PHQW RI
 DOO RI WKH (PSOR\HHV FXUUHQWO\ HPSOR\HG E\ 6HOOHU RU LWV $IILOLDWHV DQG %X\HU VXEMHFW WR VDWLVIDFWRU\ UHVXOWV
 IURP VWDQGDUG EDFNJURXQG VFUHHQLQJ FRQGXFWHG SXUVXDQW WR %X\HU¶V SHUVRQQHO SROLFLHV DQG LQ LWV VROH
 GLVFUHWLRQ PD\ PDNH RIIHUV RI HPSOR\PHQW WR DQG VXEMHFW WR HPSOR\HH UHVLJQDWLRQV RU WHUPLQDWLRQV RI
 HPSOR\HHV IRU FDXVH UHWDLQ IRU D SHULRG RI WKUHH   PRQWKV IROORZLQJ WKH &ORVLQJ 'DWH DOO VXFK (PSOR\HHV
  ZKHWKHU LQ DFWLYH RU OHDYH RI DEVHQFH VWDWXV FXUUHQWO\ LQ JRRG VWDQGLQJ LQWR SRVLWLRQV LQFOXGLQJ MRE WLWOH
 UHSRUWLQJ VWUXFWXUH DQG UHVSRQVLELOLWLHV ZLWK %X\HU WKDW DUH VXEVWDQWLDOO\ HTXLYDOHQW WR WKH SRVLWLRQV ZLWK
 6HOOHU RFFXSLHG E\ WKH UHVSHFWLYH (PSOR\HHV RQ WKH &ORVLQJ 'DWH %X\HU PD\ SURYLGH HDFK (PSOR\HH ZKR
 DFFHSWV VXFK RIIHU FROOHFWLYHO\ WKH ³7UDQVIHUUHG (PSOR\HHV´ ZLWK D FRPELQHG OHYHO RI FRPSHQVDWLRQ
 DQG EHQHILWV WKDW DUH FRPSDUDEOH WR VXFK (PSOR\HH¶V FRPELQHG OHYHO RI FRPSHQVDWLRQ DQG EHQHILWV ZLWK
 6HOOHU DV RI WKH &ORVLQJ 'DWH WKURXJK WKH WKUHH        PRQWK DQQLYHUVDU\ WKHUHRI )RU SXUSRVHV RI WKLV
 $JUHHPHQW (PSOR\HHV VKDOO EH FRQVLGHUHG WR EH LQ JRRG VWDQGLQJ LI WKH\ DUH LQ FRPSOLDQFH ZLWK 6HOOHU¶V
 VWDQGDUG KLULQJ DQG SHUVRQQHO SROLFLHV

                    E       ,Q UHVSHFW RI 7UDQVIHUUHG (PSOR\HHV HPSOR\HG E\ %X\HU SXUVXDQW WR RIIHUV PDGH
 LQ DFFRUGDQFH ZLWK 6HFWLRQ          D H[LVWLQJ VHQLRULW\ RU SHULRGV RI VHUYLFH ZLWK 6HOOHU RU LWV $IILOLDWHV RI
 DOO VXFK 7UDQVIHUUHG (PSOR\HHV VKDOO EH UHFRJQL]HG IRU SODQ EHQHILWV SXUSRVHV DQG FUHGLWHG IRU HOLJLELOLW\
 DQG YHVWLQJ SXUSRVHV ZLWK UHVSHFW WR %X\HU¶V (PSOR\HH %HQHILW 3ODQV %X\HU DJUHHV WR DGRSW RU FDXVH WR
 EH DGRSWHG DQ\ QHFHVVDU\ SODQ DPHQGPHQWV WR HIIHFWXDWH WKH IRUHJRLQJ SURYLVLRQV %X\HU VKDOO FDXVH HDFK
 RI LWV (PSOR\HH %HQHILW 3ODQV LQ ZKLFK DQ\ 7UDQVIHUUHG (PSOR\HH EHFRPHV HOLJLEOH WR SDUWLFLSDWH WR ZDLYH
 DOO OLPLWDWLRQV DV WR SUH H[LVWLQJ FRQGLWLRQV DQG ZDLWLQJ SHULRGV ZLWK UHVSHFW WR SDUWLFLSDWLRQ DQG FRYHU DJH
 UHTXLUHPHQWV IRU DQ\ 7UDQVIHUUHG (PSOR\HHV DQG WKHLU HOLJLEOH GHSHQGHQWV %X\HU DJUHHV WR DFFHSW GLUHFW
 UROORYHUV RI DQ\ HOHFWLQJ 7UDQVIHUUHG (PSOR\HHV IURP 6HOOHU¶V UHWLUHPHQW VDYLQJV SODQ DQG %X\HU DJUHHV WR
 FDXVH WKH DFFRXQW EDODQFHV RI DQ\ HOHFWLQJ 7UDQVIHUUHG (PSOR\HHV WR EH UROOHG RYHU LQ FDVK WR %X\HU¶V
 GHILQHG FRQWULEXWLRQ SODQ ZKLFK VDWLVILHV WKH UHTXLUHPHQWV RI &RGH 6HFWLRQ          N %X\HU DFNQRZOHGJHV
 DQG DJUHHV WKDW %X\HU ZLOO KRQRU WKH WHUPV DQ\ HPSOR\PHQW VHYHUDQFH XQLRQ RU RWKHU FRQWUDFWV EHWZHHQ
 WKH 7UDQVIHUUHG (PSOR\HHV DQG 6HOOHU


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                        Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                   Page 57 of 83
                F       %X\HU VKDOO QRW DVVXPH DQ\ REOLJDWLRQV RI 6HOOHU UHODWHG WR 6HOOHU¶V RU LWV $IILOLDWHV¶
 (PSOR\HH %HQHILW 3ODQV

         6HFWLRQ          0HGLFDO 6WDII 7R HQVXUH FRQWLQXLW\ RI FDUH LQ WKH DSSOLFDEOH FRPPXQLW\ %X\HU
 DJUHHV WKDW WKH PHGLFDO VWDII PHPEHUV RI WKH 3UDFWLFH ZKR DUH LQ JRRG VWDQGLQJ DV RI WKH &ORVLQJ 'DWH VKDOO
 PDLQWDLQ PHGLFDO VWDII SULYLOHJHV DW WKH 3UDFWLFH DV RI WKH &ORVLQJ $IWHU WKH &ORVLQJ WKH PHGLFDO VWDII ZLOO
 EH VXEMHFW WR WKH 0HGLFDO 6WDII %\ODZV RI WKH 3UDFWLFH WKHQ LQ HIIHFW DV DPHQGHG IURP WLPH WR WLPH

         6HFWLRQ          0LVGLUHFWHG 3D\PHQWV 5HIXQGV DQG 5HPLWWDQFHV

                   D      $W DQ\ WLPH IROORZLQJ &ORVLQJ WR WKH H[WHQW WKHUH DUH DQ\ PLVGLUHFWHG IXQGV
 IRUZDUGHG WR 6HOOHU E\ DQ\ WKLUG SDUWLHV LQFOXGLQJ EXW QRW OLPLWHG WR DQ\ WKLUG SDUW\ SD\RUV ZKLFK
 PLVGLUHFWHG IXQGV DUH SDLG LQ UHVSHFW RI WKH SHUIRUPDQFH RI VHUYLFHV E\ %X\HU 6HOOHU VKDOO UHPLW VXFK
 PLVGLUHFWHG IXQGV WR %X\HU ZLWKLQ ILYH         %XVLQHVV 'D\V DIWHU WKH UHFHLSW WKHUHRI WR WKH DFFRXQW V
 GHVLJQDWHG E\ %X\HU 6HOOHU DQG %X\HU XQGHUVWDQG DQG DFNQRZOHGJH WKDW DOO SD\PHQWV E\ WKLUG SDUWLHV
 LQFOXGLQJ EXW QRW OLPLWHG WR DQ\ WKLUG SDUW\ SD\RUV LQ UHVSHFW RI OLFHQVHG SURYLGHU QXPEHUV IRU JRRGV DQG
 VHUYLFHV SURYLGHG RQ RU DIWHU WKH &ORVLQJ 'DWH VKDOO EH VROHO\ IRU WKH DFFRXQW RI %X\HU 7R WKH H[WHQW WKDW
 WKHUH DUH DQ\ PLVGLUHFWHG IXQGV IRUZDUGHG WR %X\HU E\ DQ\ WKLUG SDUWLHV LQFOXGLQJ EXW QRW OLPLWHG WR DQ\
 WKLUG SDUW\ SD\RUV ZKLFK PLVGLUHFWHG IXQGV DUH SDLG LQ UHVSHFW RI WKH ([FOXGHG $VVHWV %X\HU VKDOO UHPLW
 VXFK PLVGLUHFWHG IXQGV WR &'6 ZLWKLQ ILYH          %XVLQHVV 'D\V DIWHU UHFHLSW WKHUHRI WR WKH DFFRXQW V
 GHVLJQDWHG E\ &'6 %X\HU DQG 6HOOHU ZLOO FRRSHUDWH ZLWK RQH DQRWKHU DQG ZLWK &'6 ZLWK UHVSHFW WR WKH
 GLVFORVXUH RI UHFHLSWV DQG LQVSHFWLRQ RI ERRNV DQG UHFRUGV QHHGHG WR LPSOHPHQW WKH DJUHHPHQWV DQG
 SURYLVLRQV VHW IRUWK XQGHU WKLV 6HFWLRQ

                   E       )ROORZLQJ WKH &ORVLQJ L LI 6HOOHU RU DQ\ RI LWV $IILOLDWHV UHFHLYH DQ\ UHIXQG RU
 RWKHU DPRXQW LQ UHVSHFW WR WKH 3UDFWLFH RU WKDW FRQVWLWXWHV DQ $FTXLUHG $VVHW LQ DQ\ ZD\ RU LV RWKHUZLVH
 SURSHUO\ GXH DQG RZLQJ WR %X\HU LQ DFFRUGDQFH ZLWK WKH WHUPV RI WKLV $JUHHPHQW 6HOOHU SURPSWO\ VKDOO
 UHPLW RU VKDOO FDXVH WR EH UHPLWWHG VXFK DPRXQW WR %X\HU DQG LL LI %X\HU RU DQ\ RI LWV $IILOLDWHV UHFHLYH
 DQ\ UHIXQG RU RWKHU DPRXQW WKDW LV DQ ([FOXGHG $VVHW RU LV RWKHUZLVH SURSHUO\ GXH DQG RZLQJ WR 6HOOHU RU
 DQ\ RI LWV $IILOLDWHV LQ DFFRUGDQFH ZLWK WKH WHUPV RI WKLV $JUHHPHQW %X\HU SURPSWO\ VKDOO UHPLW RU VKDOO
 FDXVH WR EH UHPLWWHG VXFK DPRXQW WR &'6

                 F      )RU WKH DYRLGDQFH RI GRXEW WKH 3DUWLHV DJUHH DQG DFNQRZOHGJH WKDW WKH SURYLVLRQV
 RI WKLV 6HFWLRQ    VKDOO VXUYLYH WKH &ORVLQJ DQG WKH 3DUWLHV VKDOO WDNH DQ\ DFWLRQV DQG HQWHU LQWR DQ\
 QHFHVVDU\ DJUHHPHQWV UHTXLUHG WR HIIHFWXDWH WKH SURYLVLRQV KHUHLQ DV UHDVRQDEO\ UHTXHVWHG E\ %X\HU 6HOOHU
 DQG RU &'V DQG FRQVLVWHQW ZLWK DSSOLFDEOH /DZV DQG WKH WHUPV RI WKLV $JUHHPHQW

         6HFWLRQ         :DLYHU RI %XON 6DOHV /DZ &RPSOLDQFH %X\HU KHUHE\ ZDLYHV FRPSOLDQFH E\
 6HOOHU ZLWK WKH UHTXLUHPHQWV LI DQ\ RI $UWLFOH RI WKH 8QLIRUP &RPPHUFLDO &RGH DV LQ IRUFH LQ DQ\ VWDWH
 LQ ZKLFK WKH $FTXLUHG $VVHWV DUH ORFDWHG DQG DOO RWKHU VLPLODU ODZV DSSOLFDEOH WR EXON VDOHV DQG WUDQVIHUV

                                                $57,&/( ;
                                         *(1(5$/ 3529,6,216

         6HFWLRQ            6XUYLYDO 6XEMHFW WR WKH OLPLWDWLRQV DQG RWKHU SURYLVLRQV RI WKLV $JUHHPHQW WKH
 UHSUHVHQWDWLRQV DQG ZDUUDQWLHV FRQWDLQHG KHUHLQ VKDOO VXUYLYH WKH &ORVLQJ DQG VKDOO UHPDLQ LQ IXOO IRUFH DQG
 HIIHFW XQWLO WKH GDWH WKDW LV RQH   \HDU IURP WKH &ORVLQJ 'DWH 1RQH RI WKH FRYHQDQWV RU RWKHU DJUHHPHQWV
 FRQWDLQHG LQ WKLV $JUHHPHQW VKDOO VXUYLYH WKH &ORVLQJ 'DWH RWKHU WKDQ WKRVH ZKLFK E\ WKHLU WHUPV
 FRQWHPSODWH SHUIRUPDQFH DIWHU WKH &ORVLQJ 'DWH DQG HDFK VXFK VXUYLYLQJ FRYHQDQW DQG DJUHHPHQW VKDOO
 VXUYLYH WKH &ORVLQJ IRU WKH SHULRG FRQWHPSODWHG E\ LWV WHUPV


        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                       Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                  Page 58 of 83
          6HFWLRQ          $GGLWLRQDO $VVXUDQFHV 7KH SURYLVLRQV RI WKLV $JUHHPHQW VKDOO EH VHOI RSHUDWLYH
 DQG VKDOO QRW UHTXLUH IXUWKHU DJUHHPHQW E\ WKH 3DUWLHV H[FHSW DV PD\ EH KHUHLQ VSHFLILFDOO\ SURYLGHG WR WKH
 FRQWUDU\ SURYLGHG KRZHYHU DW WKH UHTXHVW RI D 3DUW\ RU RI &'6 WKH RWKHU 3DUW\ RU 3DUWLHV VKDOO H[HFXWH
 VXFK DGGLWLRQDO LQVWUXPHQWV DQG WDNH VXFK DGGLWLRQDO DFWLRQ DV WKH UHTXHVWLQJ 3DUW\ RU &'6 PD\ GHHP
 QHFHVVDU\ WR HIIHFWXDWH WKLV $JUHHPHQW ,Q DGGLWLRQ DQG IURP WLPH WR WLPH DIWHU WKH &ORVLQJ 'DWH 6HOOHU DQG
 %X\HU VKDOO HDFK H[HFXWH DQG GHOLYHU VXFK RWKHU LQVWUXPHQWV RI FRQYH\DQFH DQG WUDQVIHU DQG WDNH VXFK RWKHU
 DFWLRQV DV DQ\ 3DUW\ RU &'6 PD\ UHDVRQDEO\ UHTXHVW WR PRUH HIIHFWLYHO\ FRQYH\ DQG WUDQVIHU IXOO ULJKW WLWOH
 DQG LQWHUHVW WR YHVW LQ DQG SODFH %X\HU LQ OHJDO DQG DFWXDO SRVVHVVLRQ RI WKH $FTXLUHG $VVHWV WR HQVXUH WKH
 WUDQVIHU RI WKH 3UDFWLFH DQG WR HQVXUH WKH IXOO SD\PHQW DQG SHUIRUPDQFH RI DOO DVSHFWV RI WKH 3XUFKDVH 3ULFH
 WR &'6 E\ %X\HU

         6HFWLRQ         &RQVHQWV $SSURYDOV DQG 'LVFUHWLRQ ([FHSW DV KHUHLQ H[SUHVVO\ SURYLGHG WR WKH
 FRQWUDU\ ZKHQHYHU WKLV $JUHHPHQW UHTXLUHV DQ\ FRQVHQW RU DSSURYDO WR EH JLYHQ E\ D 3DUW\ RU D 3DUW\ PXVW
 RU PD\ H[HUFLVH GLVFUHWLRQ VXFK FRQVHQW RU DSSURYDO VKDOO QRW EH XQUHDVRQDEO\ ZLWKKHOG FRQGLWLRQHG RU
 GHOD\HG DQG VXFK GLVFUHWLRQ VKDOO EH UHDVRQDEO\ H[HUFLVHG

          6HFWLRQ          &KRLFH RI /DZ 9HQXH 7KLV $JUHHPHQW DQG DOO GLVSXWHV RU FRQWURYHUVLHV DULVLQJ
 RXW RI RU UHODWLQJ WR WKLV $JUHHPHQW RU WKH WUDQVDFWLRQV FRQWHPSODWHG KHUHE\ LQ FRQWUDFW RU WRUW VKDOO EH
 JRYHUQHG E\ DQG FRQVWUXHG LQ DFFRUGDQFH ZLWK WKH ODZV RI WKH 6WDWH RI 7HQQHVVHH ZLWKRXW UHJDUG WR FRQIOLFWV
 RI ODZ SULQFLSOHV 7KH 3DUWLHV DJUHH WKDW WKH %DQNUXSWF\ &RXUW VKDOO KDYH H[FOXVLYH MXULVGLFWLRQ RYHU DOO
 GLVDJUHHPHQWV GLVSXWHV RU FODLPV DULVLQJ RXW RI RU UHODWLQJ WR WKLV $JUHHPHQW RU WKH WUDQVDFWLRQV
 FRQWHPSODWHG KHUHXQGHU WKDW FDQQRW EH VHWWOHG E\ WKH UHOHYDQW 3DUWLHV RU &'6 LQFOXGLQJ DQ\ FODLPV IRU
 LQMXQFWLYH UHOLHI ,Q WKH HYHQW WKH %DQNUXSWF\ &DVH KDV FORVHG RU LI WKH %DQNUXSWF\ &RXUW RWKHUZLVH GHFOLQHV
 WR H[HUFLVH MXULVGLFWLRQ WKH 3DUWLHV DJUHH WKDW DOO GLVDJUHHPHQWV GLVSXWHV RU FODLPV DULVLQJ RXW RI RU UHODWLQJ
 WR WKLV $JUHHPHQW RU WKH WUDQVDFWLRQV FRQWHPSODWHG KHUHXQGHU WKDW FDQQRW EH VHWWOHG E\ WKH UHOHYDQW 3DUWLHV
 RU &'6 LQFOXGLQJ DQ\ FODLPV IRU LQMXQFWLYH UHOLHI VKDOO EH EURXJKW LQ WKH VWDWH RU IHGHUDO FRXUWV VLWWLQJ DQG
 ORFDWHG LQ 1DVKYLOOH 'DYLGVRQ &RXQW\ 7HQQHVVHH DQG WKH 3DUWLHV DJUHH WR VXEPLW WR WKH MXULVGLFWLRQ RI
 VXFK FRXUWV DQG DJUHH WR ZDLYH DQ\ FODLPV RI LPSURSHU YHQXH RU forum non conveniens LQ UHVSHFW RI VXFK
 FRXUWV

           6HFWLRQ           %HQHILW $VVLJQPHQW DQG 7KLUG 3DUW\ %HQHILFLDULHV 6XEMHFW WR SURYLVLRQV
 KHUHLQ WR WKH FRQWUDU\ WKLV $JUHHPHQW VKDOO LQXUH WR WKH EHQHILW RI DQG EH ELQGLQJ XSRQ WKH 3DUWLHV DQG WKHLU
 UHVSHFWLYH OHJDO UHSUHVHQWDWLYHV VXFFHVVRUV DQG DVVLJQV provided, however WKDW QR 3DUW\ PD\ DVVLJQ WKLV
 $JUHHPHQW ZLWKRXW WKH SULRU ZULWWHQ FRQVHQW RI WKH RWKHU 3DUW\ H[FHSW WKDW %X\HU PD\ DVVLJQ LWV ULJKWV EXW
 QRW LWV OLDELOLWLHV RU REOLJDWLRQV KHUHXQGHU WR D ZKROO\ RZQHG VXEVLGLDU\ RI %X\HU ³%X\HU¶V 6XEVLGLDU\´
 WKDW LV OLFHQVHG RU RWKHUZLVH HOLJLEOH WR RZQ DQG RSHUDWH D PHGLFDO SUDFWLFH LQ WKH 6WDWH RI 7HQQHVVHH DQG
 %X\HU PD\ FROODWHUDOO\ DVVLJQ LWV ULJKWV EXW QRW LWV REOLJDWLRQV XQGHU WKLV $JUHHPHQW WR DQ\ SDUW\ WKDW
 SURYLGHV IXQGLQJ IRU WKH WUDQVDFWLRQV KHUHXQGHU DV DGGLWLRQDO VHFXULW\ IRU %X\HU¶V REOLJDWLRQV WR VXFK SDUW\
 ZLWKRXW WKH SULRU ZULWWHQ FRQVHQW RI 6HOOHU 7KH 3DUWLHV DFNQRZOHGJH WKDW %X\HU PD\ DVVLJQ RZQHUVKLS DQG
 WLWOH WR FHUWDLQ RI WKH $FTXLUHG $VVHWV WR FHUWDLQ GHVLJQHHV RI %X\HU VXFK WKDW PRUH WKDQ RQH HQWLW\ PD\
 RZQ WKH $FTXLUHG $VVHWV DW &ORVLQJ The Parties acknowledge and agree that CDS is the intended third
 party beneficiary of Seller’s rights and benefits under this Agreement, and may pursue against Buyer,
 its successors and assigns, in its own name, any rights or benefits conferred upon Seller by this
 Agreement. In addition, Seller may not, expressly or by implication, waive any rights under this
 Agreement to the detriment of CDS.

        6HFWLRQ          &RVW RI 7UDQVDFWLRQ ([FHSW DV PD\ EH SURYLGHG WR WKH FRQWUDU\ HOVHZKHUH KHUHLQ
  D %X\HU VKDOO SD\ WKH IHHV H[SHQVHV DQG GLVEXUVHPHQWV LQFXUUHG E\ %X\HU DQG LWV DJHQWV UHSUHVHQWDWLYHV
 DFFRXQWDQWV DQG FRXQVHO WKHUHRI LQ FRQQHFWLRQ ZLWK WKH VXEMHFW PDWWHU KHUHRI DQG DQ\ DPHQGPHQWV KHUHWR
 DQG E 6HOOHU VKDOO SD\ WKH IHHV H[SHQVHV DQG GLVEXUVHPHQWV LQFXUUHG E\ 6HOOHU DQG LWV DJHQWV



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                        Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                   Page 59 of 83
 UHSUHVHQWDWLYHV DFFRXQWDQWV DQG FRXQVHO WKHUHRI LQ FRQQHFWLRQ ZLWK WKH VXEMHFW PDWWHU KHUHRI DQG DQ\
 DPHQGPHQWV KHUHWR

          6HFWLRQ          :DLYHU RI %UHDFK 7KH ZDLYHU E\ DQ\ 3DUW\ RI D EUHDFK RU YLRODWLRQ RI DQ\
 SURYLVLRQ RI WKLV $JUHHPHQW VKDOO QRW RSHUDWH DV RU EH FRQVWUXHG WR FRQVWLWXWH D ZDLYHU RI DQ\ VXEVHTXHQW
 EUHDFK RI WKH VDPH RU DQ\ RWKHU SURYLVLRQ KHUHRI DQG XQGHU QR FLUFXPVWDQFHV VKDOO DQ\ ZDLYHU RI DQ\ ULJKWV
 RU EHQHILWV E\ 6HOOHU EH DWWULEXWHG WR &'6 $Q\ DJUHHPHQW RQ WKH SDUW RI HLWKHU 3DUW\ WR DQ\ VXFK ZDLYHU
 VKDOO EH YDOLG RQO\ LI VHW IRUWK LQ D ZULWWHQ LQVWUXPHQW H[HFXWHG DQG GHOLYHUHG E\ D GXO\ DXWKRUL]HG RIILFHU
 RQ EHKDOI RI VXFK 3DUW\

          6HFWLRQ          1RWLFHV $OO QRWLFHV UHTXHVWV FRQVHQWV FODLPV GHPDQGV ZDLYHUV DQG RWKHU
 FRPPXQLFDWLRQV KHUHXQGHU VKDOO EH LQ ZULWLQJ DQG VKDOO EH GHHPHG WR KDYH EHHQ JLYHQ D ZKHQ GHOLYHUHG
 E\ KDQG ZLWK ZULWWHQ FRQILUPDWLRQ RI UHFHLSW E XSRQ GHOLYHU\ WR WKH DGGUHVVHH LI VHQW E\ D QDWLRQDOO\
 UHFRJQL]HG RYHUQLJKW FRXULHU UHFHLSW UHTXHVWHG F RQ WKH GDWH VHQW E\ IDFVLPLOH RU H PDLO RI D 3')
 GRFXPHQW ZLWK FRQILUPDWLRQ RI WUDQVPLVVLRQ LI VHQW GXULQJ QRUPDO EXVLQHVV KRXUV RI WKH UHFLSLHQW DQG RQ
 WKH QH[W %XVLQHVV 'D\ LI VHQW DIWHU QRUPDO EXVLQHVV KRXUV RI WKH UHFLSLHQW RU G RQ WKH WKLUG UG GD\ DIWHU
 WKH GDWH PDLOHG E\ FHUWLILHG RU UHJLVWHUHG PDLO UHWXUQ UHFHLSW UHTXHVWHG SRVWDJH SUHSDLG 6XFK
 FRPPXQLFDWLRQV PXVW EH VHQW WR WKH UHVSHFWLYH SDUWLHV DW WKH IROORZLQJ DGGUHVVHV RU DW VXFK RWKHU DGGUHVV
 IRU D SDUW\ DV VKDOO EH VSHFLILHG LQ D QRWLFH JLYHQ LQ DFFRUGDQFH ZLWK WKLV 6HFWLRQ

  ,I WR 6HOOHU                &DSVWRQH 3HGLDWULFV 3//&
                                   'RQHOVRQ 3LNH 6XLWH %
                              1DVKYLOOH 71
                              3KRQH
                              )D[
                              $WWHQWLRQ -LP 'DYLV &KLHI 5HVWUXFWXULQJ 2IILFHU

  ZLWK D FRS\ WR              %XUU )RUPDQ //3
                                  6HFRQG $YH 6RXWK 6XLWH
                              1DVKYLOOH 71
                              3KRQH
                              )D[
                              ( PDLO GKRXVWRQ#EXUU FRP
                              $WWHQWLRQ 'DYLG : +RXVWRQ ,9

                              3XU\HDU /DZ *URXS 3//&
                                  :RRGPRQW %OYG 6XLWH
                              1DVKYLOOH 71
                              3KRQH
                              )D[
                              ( 0DLO GSXU\HDU#SXU\HDUODZJURXS FRP
                              $WWHQWLRQ 'DQLHO + 3XU\HDU

  ,I WR %X\HU                 $PHULFD &DUHV 7UXVW $&7
                                   *UDQQ\ :KLWH 3LNH
                              %UHQWZRRG 71
                              )D[
                              ( PDLO FDUHQDWLRQ#FRPFDVW QHW
                              $WWHQWLRQ 0LFKDHO *DZ




         Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32            Desc
                  Imaged Certificate of Notice                 Page 60 of 83
  ZLWK D FRS\ WR               6P\WKH +XII 0XUSK\ 3&
                                       WK
                                          $YHQXH 6RXWK
                               6XLWH
                               1DVKYLOOH 71
                               3KRQH
                               )D[
                               ( PDLO PPXUSK\#VP\WKHKXII FRP
                               $WWHQWLRQ 0DWWKHZ 5 0XUSK\

          6HFWLRQ          6HYHUDELOLW\ ,Q WKH HYHQW DQ\ SURYLVLRQ RI WKLV $JUHHPHQW LV KHOG WR EH LQYDOLG
 LOOHJDO RU XQHQIRUFHDEOH IRU DQ\ UHDVRQ DQG LQ DQ\ UHVSHFW VXFK LQYDOLGLW\ LOOHJDOLW\ RU XQHQIRUFHDELOLW\
 VKDOO LQ QR HYHQW DIIHFW SUHMXGLFH RU GLVWXUE WKH YDOLGLW\ RI WKH UHPDLQGHU RI WKLV $JUHHPHQW ZKLFK VKDOO EH
 DQG UHPDLQ LQ IXOO IRUFH DQG HIIHFW HQIRUFHDEOH LQ DFFRUGDQFH ZLWK LWV WHUPV XQOHVV WKH PDWHULDOLW\ RI WKH
 VWULFNHQ FODXVH GLPLQLVKHV RU LQYDOLGDWHV WKH EHQHILW DQG HIIHFW RI WKLV $JUHHPHQW WR WKH 3DUWLHV DQG RU &'6
 DV WKH LQWHQGHG WKLUG SDUW\ EHQHILFLDU\ RI WKH 6HOOHU

          6HFWLRQ         ,QWHUSUHWDWLRQ ,Q WKH LQWHUSUHWDWLRQ RI WKLV $JUHHPHQW H[FHSW ZKHUH WKH FRQWH[W
 RWKHUZLVH UHTXLUHV D ³LQFOXGLQJ´ RU ³LQFOXGH´ GRHV QRW GHQRWH RU LPSO\ DQ\ OLPLWDWLRQ E ³RU´ KDV WKH
 LQFOXVLYH PHDQLQJ ³DQG RU´ F ³DQG RU´ PHDQV ³RU´ DQG LV XVHG IRU HPSKDVLV RQO\ G ³ ´ UHIHUV WR 8QLWHG
 6WDWHV GROODUV H WKH VLQJXODU LQFOXGHV WKH SOXUDO DQG YLFH YHUVD DQG HDFK JHQGHU LQFOXGHV HDFK RWKHU
 JHQGHU I FDSWLRQV RU KHDGLQJV DUH RQO\ IRU UHIHUHQFH DQG DUH QRW WR DIIHFW WKH FRQVWUXFWLRQ KHUHRI RU EH
 FRQVLGHUHG LQ LQWHUSUHWLQJ WKLV $JUHHPHQW J ³6HFWLRQ´ UHIHUV WR D VHFWLRQ RI WKLV $JUHHPHQW XQOHVV
 RWKHUZLVH VWDWHG LQ WKLV $JUHHPHQW K ³([KLELW´ UHIHUV WR DQ H[KLELW WR WKLV $JUHHPHQW ZKLFK LV
 LQFRUSRUDWHG KHUHLQ E\ UHIHUHQFH XQOHVV RWKHUZLVH VWDWHG LQ WKLV $JUHHPHQW L ³6FKHGXOH´ UHIHUV WR D
 VFKHGXOH WR WKLV $JUHHPHQW DQG LQFRUSRUDWHV DQ\ DWWDFKPHQWV WKHUHWR ZKLFK DUH LQFRUSRUDWHG KHUHLQ E\
 UHIHUHQFH XQOHVV RWKHUZLVH VWDWHG LQ WKLV $JUHHPHQW M DOO UHIHUHQFHV WR WLPHV DUH WLPHV LQ 1DVKYLOOH
 7HQQHVVHH N ³GD\´ UHIHUV WR D FDOHQGDU GD\ XQOHVV H[SUHVVO\ LGHQWLILHG DV D %XVLQHVV 'D\ DQG O ³PDGH
 DYDLODEOH WR %X\HU´ RU VLPLODU SKUDVHV PHDQV LQIRUPDWLRQ LQFOXGHG LQ D YLUWXDO 'DWD 5RRP PDLQWDLQHG E\
 6HOOHU WR ZKLFK %X\HU DQG WKHLU UHSUHVHQWDWLYHV KDYH KDG DFFHVV SULRU WR WKH $JUHHPHQW 'DWH RU &ORVLQJ
 'DWH DV DSSOLFDEOH

          6HFWLRQ          3XEOLF 'LVFORVXUH :LWKRXW WKH SULRU ZULWWHQ FRQVHQW RI WKH RWKHU SDUW\ QHLWKHU
 SDUW\ ZLOO PDNH DQ\ SXEOLF GLVFORVXUH RU LVVXH DQ\ SUHVV UHOHDVH SHUWDLQLQJ WR WKLV $JUHHPHQW RU WR WKH
 DFTXLVLWLRQ FRQWHPSODWHG KHUHLQ H[FHSWLQJ RQO\ WKRVH GLVFORVXUHV ZKLFK PD\ EH FRPSHOOHG E\ FRXUW RUGHU
 RU DUH PDGH WR FRPSO\ ZLWK WKH UHTXLUHPHQWV RI DQ\ ODZ JRYHUQPHQWDO RUGHU RU UHJXODWLRQ RU DV QHFHVVDU\
 WR HQIRUFH WKH WHUPV RI WKLV $JUHHPHQW LQ DQ\ VXEVHTXHQW DFWLRQ EURXJKW E\ &'6

         6HFWLRQ          (QWLUH $JUHHPHQW $PHQGPHQWV DQG &RXQWHUSDUWV 7KLV $JUHHPHQW
 VXSHUVHGHV DOO SUHYLRXV FRQWUDFWV DJUHHPHQWV DQG XQGHUVWDQGLQJV EHWZHHQ WKH 3DUWLHV UHJDUGLQJ WKH VXEMHFW
 PDWWHU KHUHRI DQG FRQVWLWXWHV WKH HQWLUH DJUHHPHQW H[LVWLQJ EHWZHHQ RU DPRQJ WKH 3DUWLHV UHVSHFWLQJ WKH
 VXEMHFW PDWWHU KHUHRI DQG QR 3DUW\ VKDOO EH HQWLWOHG WR EHQHILWV RWKHU WKDQ WKRVH VSHFLILHG KHUHLQ $V EHWZHHQ
 RU DPRQJ WKH 3DUWLHV QR RUDO VWDWHPHQWV RU SULRU ZULWWHQ PDWHULDO QRW VSHFLILFDOO\ LQFRUSRUDWHG KHUHLQ VKDOO
 EH RI DQ\ IRUFH DQG HIIHFW DQG QHLWKHU 3DUW\ LV UHO\LQJ RQ DQ\ VXFK RUDO VWDWHPHQWV RU SULRU ZULWWHQ PDWHULDO
 $OO SULRU UHSUHVHQWDWLRQV RU DJUHHPHQWV ZKHWKHU ZULWWHQ RU RUDO QRW H[SUHVVO\ LQFRUSRUDWHG KHUHLQ DUH
 VXSHUVHGHG DQG QR FKDQJHV LQ RU DGGLWLRQV WR WKLV $JUHHPHQW VKDOO EH UHFRJQL]HG XQOHVV DQG XQWLO PDGH LQ
 ZULWLQJ DQG VLJQHG E\ DOO 3DUWLHV 7KLV $JUHHPHQW PD\ EH H[HFXWHG LQ FRXQWHUSDUWV HDFK DQG DOO RI ZKLFK
 VKDOO EH GHHPHG DQ RULJLQDO DQG DOO RI ZKLFK WRJHWKHU VKDOO FRQVWLWXWH EXW RQH DQG WKH VDPH LQVWUXPHQW
 6LJQDWXUHV UHFHLYHG YLD IDFVLPLOH RU RWKHU HOHFWURQLF WUDQVPLVVLRQ VKDOO EH DFFHSWHG DV RULJLQDOV
 1RWZLWKVWDQGLQJ DQ\ RUDO DJUHHPHQW RU FRXUVH RI FRQGXFW RI WKH 3DUWLHV RU WKHLU 5HSUHVHQWDWLYHV WR WKH



        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                 Page 61 of 83
 FRQWUDU\ QR 3DUW\ VKDOO EH XQGHU DQ\ OHJDO REOLJDWLRQ WR HQWHU LQWR RU FRPSOHWH WKH WUDQVDFWLRQV FRQWHPSODWHG
 KHUHE\ XQOHVV DQG XQWLO WKLV $JUHHPHQW VKDOO KDYH EHHQ H[HFXWHG DQG GHOLYHUHG E\ HDFK 3DUW\

         6HFWLRQ          3HUVRQDO /LDELOLW\ 7KLV $JUHHPHQW VKDOO QRW FUHDWH RU EH GHHPHG WR FUHDWH RU
 SHUPLW DQ\ SHUVRQDO /LDELOLW\ RU REOLJDWLRQ RQ WKH SDUW RI DQ\ GLUHFW RU LQGLUHFW HTXLW\ KROGHU RI DQ\ 3DUW\
 RU DQ\ RIILFHU GLUHFWRU HPSOR\HH LQYHVWRU RU RWKHU 5HSUHVHQWDWLYH RI DQ\ 3DUW\

         6HFWLRQ          'LVFORVXUH *HQHUDOO\ 1RWZLWKVWDQGLQJ DQ\WKLQJ WR WKH FRQWUDU\ FRQWDLQHG LQ WKH
 $UWLFOH ,9 6FKHGXOHV WKH $UWLFOH 9 6FKHGXOHV RU LQ WKLV $JUHHPHQW WKH LQIRUPDWLRQ DQG GLVFORVXUHV
 FRQWDLQHG LQ DQ\ $UWLFOH ,9 6FKHGXOH RU $UWLFOH 9 6FKHGXOH VKDOO EH GHHPHG WR EH GLVFORVHG DQG
 LQFRUSRUDWHG E\ UHIHUHQFH LQ DQ\ RWKHU 6FKHGXOH DV WKRXJK IXOO\ VHW IRUWK LQ VXFK $UWLFOH ,9 6FKHGXOH RU
 $UWLFOH 9 6FKHGXOH IRU ZKLFK DSSOLFDELOLW\ RI VXFK LQIRUPDWLRQ DQG GLVFORVXUH LV UHDVRQDEO\ DSSDUHQW RQ LWV
 IDFH 7KH IDFW WKDW DQ\ LWHP RI LQIRUPDWLRQ LV GLVFORVHG LQ DQ\ $UWLFOH ,9 6FKHGXOH RU $UWLFOH 9 6FKHGXOH
 VKDOO QRW EH FRQVWUXHG WR PHDQ WKDW VXFK LQIRUPDWLRQ LV UHTXLUHG WR EH GLVFORVHG E\ WKLV $JUHHPHQW

         6HFWLRQ           7LPH RI (VVHQFH 7LPH LV RI WKH HVVHQFH ZLWK UHJDUGV ZLWK DOO GDWHV DQG WLPH
 SHULRGV VHW IRUWK RU UHIHUUHG WR LQ WKLV $JUHHPHQW



                                     >6,*1$785( 3$*( )2//2:6@




        Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20                      Entered 07/22/20 23:54:32             Desc
                  Imaged Certificate of Notice                 Page 62 of 83
Case 3:19-bk-01971 Doc 257 Filed 07/22/20        Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice   Page 63 of 83
Case 3:19-bk-01971 Doc 257 Filed 07/22/20        Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice   Page 64 of 83
                                 6&+('8/(        J

                                     $SSURYDOV


                                       1RQH




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20        Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice   Page 65 of 83
                                   6&+('8/(        [

                                   3HUPLWV   /LFHQVHV

                      1DPH DQG
   &HUWLILFDWH                                            &HUWLILFDWH        /DE 7HVWLQJ
                    $GGUHVV &/,$      7HOHSKRQH
 $SSOLFDWLRQ 7\SH                                       ([SLUDWLRQ 'DWH     3HUIRUPHG ,Q
                       1XPEHU

 330                &$36721(                                              3K\VLFLDQ 2IILFH
                    3(',$75,&6
                    3//&

                        +$5',1*
                    3/$&(

                    1$6+9,//( 71


                      '

 :DLYHU             &$36721(                                              3K\VLFLDQ 2IILFH
                    3(',$75,&6
                    3//&

                       '81/23
                    /$1( 68,7(


                    &/$5.69,//(
                    71

                      '

 :DLYHU             &$36721(                                              3K\VLFLDQ 2IILFH
                    3(',$75,&6
                    3//&


                    6721(&5(67
                    3.:< 67(

                    60<51$ 71


                      '




       Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20          Entered 07/22/20 23:54:32        Desc
                  Imaged Certificate of Notice     Page 66 of 83
                                 6&+('8/(           \

                                       $VVHWV


                                     6HH DWWDFKHG




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20           Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice      Page 67 of 83
      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20        Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice   Page 68 of 83
      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20        Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice   Page 69 of 83
                                        6&+('8/(        S

                  ([FOXGHG &RPPLWPHQWV &RQWUDFWV /HDVHV DQG $JUHHPHQWV RI 6HOOHU


                         &RXQWHUSDUW\                        &RQWUDFW 'HVFULSWLRQ
          $5+& *0&/.71 //&                            /HDVH RI QRQ UHVLGHQWLDO UHDO
          5HSUHVHQWHG E\                              SURSHUW\ DQG LPSURYHPHQWV ORFDWHG
          -RVKXD / %XUJHQHU                           DW    'XQORS /DQH &ODUNVYLOOH 71
          'LFNLQVRQ :ULJKW 3//&
              &KXUFK 67
          1DVKYLOOH 71

          6/ $LUSDUN //&                              /HDVH RI QRQ UHVLGHQWLDO UHDO
          5HSUHVHQWHG E\                              SURSHUW\ DQG LPSURYHPHQWV ORFDWHG
          0LFKDHO * $EHORZ                            DW      +DUGLQJ 3ODFH 1DVKYLOOH
          6KHUUDUG 5RH 9RLJW +DUELVRQ 3/&             71
               UG $YH 6RXWK 6WH
          1$6+9,//( 71

          6/ $LUSDUN //&                              /HDVH RI QRQ UHVLGHQWLDO UHDO
          5HSUHVHQWHG E\                              SURSHUW\ DQG LPSURYHPHQWV ORFDWHG
          0LFKDHO * $EHORZ                            DW      'RQHOVRQ 3LNH 6XLWH %
          6KHUUDUG 5RH 9RLJW +DUELVRQ 3/&             1DVKYLOOH 71
               UG $YH 6RXWK 6WH
          1$6+9,//( 71

          )RXU 3OXV &RUSRUDWLRQ                       /HDVH RI QRQ UHVLGHQWLDO UHDO
          5HSUHVHQWHG E\                              SURSHUW\ DQG LPSURYHPHQWV ORFDWHG
          5\DQ . &RFKUDQ                              DW    6WRQHFUHVW 3NZ\ 6XLWH
          :DOOHU /DQVGHQ 'RUWFK 'DYLV //3             6P\UQD 71
             8QLRQ 6W 6WH
          1DVKYLOOH 71

          $HWQD                                       ,QVXUDQFH 3D\RU $JUHHPHQW
                *UHDW 2DNV :D\
          $OSKDUHWWD *$

          $HWQD +HDOWK ,QF                            ,QVXUDQFH 3D\RU $JUHHPHQW
              &UHVFHQW &HQWHU 'U
          )UDQNOLQ 71

          %ULJKW+HDOWK                                ,QVXUDQFH 3D\RU $JUHHPHQW
              1RUWK QG 6WUHHW
          0LQQHDSROLV 01

          &HOWLF ,QVXUDQFH &RPSDQ\                    ,QVXUDQFH 3D\RU $JUHHPHQW
          32 %R[
          )DUPLQJWRQ 02




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20              Entered 07/22/20 23:54:32          Desc
                  Imaged Certificate of Notice         Page 70 of 83
          &LJQD +HDOWK DQG /LIH ,QVXUDQFH &RPSDQ\   ,QVXUDQFH 3D\RU $JUHHPHQW
              &RUSRUDWH &HQWHU 'U 6XLWH
          )UDQNOLQ 71
          (PSOR\HUV +HDOWK 1HWZRUN                  ,QVXUDQFH 3D\RU $JUHHPHQW
               (DVW :RRGKXUVW 6XLWH %
          6SULQJILHOG 02

          +HDOWK6SULQJ                              ,QVXUDQFH 3D\RU $JUHHPHQW
            9DQWDJH :D\ 6XLWH
          1DVKYLOOH 71

          +XPDQD +HDOWK ,QVXUDQFH                   ,QVXUDQFH 3D\RU $JUHHPHQW
          32 %R[
          /H[LQJWRQ .<

          0,66,2132,17 +($/7+ 3$571(56              ,QVXUDQFH 3D\RU $JUHHPHQW
          $6&(16,21 &$5( 0$1$*(0(17
             0DLQVWUHDP 'U
          1DVKYLOOH 71

          0XOWL3ODQ ,QF                             ,QVXUDQFH 3D\RU $JUHHPHQW
             )LIWK $YHQXH
          1HZ <RUN 1<

          2VFDO ,QVXUDQFH &RPSDQ\                   ,QVXUDQFH 3D\RU $JUHHPHQW
          32 %R[
          3KRHQL[ $=

          3+&6                                      ,QVXUDQFH 3D\RU $JUHHPHQW
              :HVW (QG $YHQXH
          1DVKYLOOH 71

          3UDFWLFH6XLWH ,QF                         3URIHVVLRQDO 6HUYLFHV $JUHHPHQW
                &HQWUDO &RXUW                       GDWHG 0D\
          1HZDUN &$

          3ULQH +HDOWK 6HUYLFHV                     ,QVXUDQFH 3D\RU $JUHHPHQW
              0DOORU\ 6WDWLRQ 5G
          )UDQNOLQ 71

          6LJQDWXUH +HDOWK $OOLDQFH ,QF             ,QVXUDQFH 3D\RU $JUHHPHQW
              &KXUFK 6WUHHW 6XLWH
          1DVKYLOOH 71




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20            Entered 07/22/20 23:54:32        Desc
                  Imaged Certificate of Notice       Page 71 of 83
                                 6&+('8/(        Z

                                2WKHU ([FOXGHG $VVHWV


                                       1RQH




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20        Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice   Page 72 of 83
                                   6&+('8/(           F

                         /LDELOLWLHV RI 6HOOHU 5HODWHG WR (PSOR\HHV


                                           1RQH




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20            Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice       Page 73 of 83
                                      6&+('8/(         D

                                      $YDLODEOH &RQWUDFWV

                &RXQWHUSDUW\                    &RQWUDFW 'HVFULSWLRQ    $VVXPHG ([FOXGHG
                                                                            &RQWUDFW
  $HWQD                                     ,QVXUDQFH 3D\RU $JUHHPHQW       ([FOXGHG
        *UHDW 2DNV :D\
  $OSKDUHWWD *$

  $HWQD +HDOWK ,QF                          ,QVXUDQFH 3D\RU $JUHHPHQW       ([FOXGHG
      &UHVFHQW &HQWHU 'U
  )UDQNOLQ 71

  $0(5,*5283 7HQQHVVHH ,QF                  ,QVXUDQFH 3D\RU $JUHHPHQW       $VVXPHG
    &HQWXU\ %OYG 6XLWH
  1DVKYLOOH 71

  %OXH &URVV %OXH 6KLHOG RI 71              ,QVXUDQFH 3D\RU $JUHHPHQW       $VVXPHG
   &DPHURQ &LUFOH
  &KDWWDQRRJD 71

  %OXH&DUH                                  ,QVXUDQFH 3D\RU $JUHHPHQW       $VVXPHG
   &DPHURQ &LUFOH
  &KDWWDQRRJD 71

  %OXH&URVV %OXH6KLHOG RI 7HQQHVVHH         ,QVXUDQFH 3D\RU $JUHHPHQW       $VVXPHG
      :HVW (QG $YH
  1DVKYLOOH 71

  %OXH&URVV %OXH6KLHOG RI 7HQQHVVHH         ,QVXUDQFH 3D\RU $JUHHPHQW       $VVXPHG
   &DPHURQ &LUFOH
  &KDWWDQRRJD 71

  %ULJKW+HDOWK                              ,QVXUDQFH 3D\RU $JUHHPHQW       ([FOXGHG
      1RUWK QG 6WUHHW
  0LQQHDSROLV 01

  &HOWLF ,QVXUDQFH &RPSDQ\                  ,QVXUDQFH 3D\RU $JUHHPHQW       ([FOXGHG
  32 %R[
  )DUPLQJWRQ 02

  &LJQD +HDOWK DQG /LIH ,QVXUDQFH &RPSDQ\ ,QVXUDQFH 3D\RU $JUHHPHQW         ([FOXGHG
      &RUSRUDWH &HQWHU 'U 6XLWH
  )UDQNOLQ 71
  (PSOR\HUV +HDOWK 1HWZRUN                ,QVXUDQFH 3D\RU $JUHHPHQW         ([FOXGHG
       (DVW :RRGKXUVW 6XLWH %
  6SULQJILHOG 02




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20             Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice        Page 74 of 83
  +HDOWK6SULQJ                                ,QVXUDQFH 3D\RU $JUHHPHQW      ([FOXGHG
     9DQWDJH :D\
  6XLWH
  1DVKYLOOH 71

  +XPDQD +HDOWK ,QVXUDQFH                     ,QVXUDQFH 3D\RU $JUHHPHQW      ([FOXGHG
  32 %R[
  /H[LQJWRQ .<

  0LVVLRQSRLQW +HDOWK 3DUWQHUV $VFHQVLRQ      ,QVXUDQFH 3D\RU $JUHHPHQW      ([FOXGHG
  &DUH 0DQDJHPHQW
     0DLQVWUHDP 'U
  1DVKYLOOH 71

  0XOWL3ODQ ,QF                               ,QVXUDQFH 3D\RU $JUHHPHQW      ([FOXGHG
     )LIWK $YHQXH
  1HZ <RUN 1<

  2VFDO ,QVXUDQFH &RPSDQ\                     ,QVXUDQFH 3D\RU $JUHHPHQW      ([FOXGHG
  32 %R[
  3KRHQL[ $=

  3+&6                                        ,QVXUDQFH 3D\RU $JUHHPHQW      ([FOXGHG
      :HVW (QG $YHQXH
  1DVKYLOOH 71

  3UDFWLFH6XLWH ,QF                           3URIHVVLRQDO 6HUYLFHV          ([FOXGHG
        &HQWUDO &RXUW                         $JUHHPHQW GDWHG 0D\
  1HZDUN &$

  3ULQH +HDOWK 6HUYLFHV                       ,QVXUDQFH 3D\RU $JUHHPHQW      ([FOXGHG
      0DOORU\ 6WDWLRQ 5G
  )UDQNOLQ 71

  6LJQDWXUH +HDOWK $OOLDQFH ,QF               ,QVXUDQFH 3D\RU $JUHHPHQW      ([FOXGHG
      &KXUFK 6WUHHW 6XLWH
  1DVKYLOOH 71

  8QLWHG +HDOWKFDUH 6HUYLFHV                  ,QVXUDQFH 3D\RU $JUHHPHQW      $VVXPHG
   &DGLOODF 'U
  %UHQWZRRG 71

  8QLWHG+HDOWKFDUH 3ODQ RI 5LYHU 9DOOH\ ,QF   ,QVXUDQFH 3D\RU $JUHHPHQW      $VVXPHG
     &DGLOODF 'U 6XLWH
  %UHQWZRRG 71




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20               Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice          Page 75 of 83
                                     6&+('8/(         E

           5HTXLUHG $SSURYDOV DQG RU &RQVHQWV RI *RYHUQPHQWDO $XWKRULWLHV RI 6HOOHU


                                            1RQH




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20             Entered 07/22/20 23:54:32       Desc
                  Imaged Certificate of Notice        Page 76 of 83
                                    6&+('8/(           D

                 $FTXLUHG $VVHWV 1RW LQ WKH 6ROH &XVWRG\ RU &RQWURO RI 6HOOHU
                          2WKHU WKDQ WKH 3HUPLWWHG (QFXPEUDQFHV


                                            1RQH




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20             Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice        Page 77 of 83
                                  6&+('8/(

                                  0DWHULDO &RQWUDFWV


                                        1RQH




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20         Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice    Page 78 of 83
                                 6&+('8/(          D

                                  ,QVXUDQFH 3ROLFLHV


                                        1RQH




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20         Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice    Page 79 of 83
                                  6&+('8/(        D

                            (PSOR\HHV DQG (PSOR\HH 0DWWHUV


                                         1$




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20        Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice   Page 80 of 83
                                  6&+('8/(

                               6HOOHU¶V 3ODQV DQG (5,6$


                                        1RQH




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20         Entered 07/22/20 23:54:32   Desc
                  Imaged Certificate of Notice    Page 81 of 83
                                    6&+('8/(          E

           5HTXLUHG $SSURYDOV DQG RU &RQVHQWV RI *RYHUQPHQWDO $XWKRULWLHV RI %X\HU


                                           1RQH




      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20            Entered 07/22/20 23:54:32       Desc
                  Imaged Certificate of Notice       Page 82 of 83
                                 6&+('8/(        E

                           5HTXLUHG *RYHUQPHQWDO $SSURYDOV


                                        1RQH




                                                             This Order has been electronically
                                                             signed. The Judge's signature and
                                                             Court's seal appear at the top of the
                                                             first page.
                                                             United States Bankruptcy Court.
      Y




Case 3:19-bk-01971 Doc 257 Filed 07/22/20        Entered 07/22/20 23:54:32               Desc
                  Imaged Certificate of Notice   Page 83 of 83
